Exhibit 10.5

 

LOGO [g150652g04j01.jpg]    CREDIT AGREEMENT       by and among       WELLS
FARGO BANK, NATIONAL ASSOCIATION,       as Administrative Agent,       WELLS
FARGO BANK, NATIONAL ASSOCIATION,       JPMORGAN CHASE BANK, N.A.,       and   
   GOLDMAN SACHS BANK USA       as Joint Lead Arrangers,       WELLS FARGO BANK,
NATIONAL ASSOCIATION,       JPMORGAN CHASE BANK, N.A.,       and       GOLDMAN
SACHS BANK USA       as Joint Book Runners,       JPMORGAN CHASE BANK, N.A.   
   and       GOLDMAN SACHS BANK USA,       as Co-syndication Agents,       THE
LENDERS THAT ARE PARTIES HERETO       as the Lenders,       THE MANITOWOC
COMPANY, INC.,       MANITOWOC CRANES, LLC       and       GROVE U.S. L.L.C.   
   as US Borrowers       and       MANITOWOC CRANE GROUP GERMANY GMBH       as
German Borrower       Dated as of March 3, 2016   

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

DEFINITIONS AND CONSTRUCTION.

     1     

1.1.

  

Definitions

     1     

1.2.

  

Accounting Terms

     1     

1.3.

  

Code

     2     

1.4.

  

Construction

     2     

1.5.

  

Construction – German Terms

     3     

1.6.

  

Time References

     4     

1.7.

  

Schedules and Exhibits

     4     

1.8.

  

Exchange Rates; Currency Equivalents; Applicable Currency.

     4   

2.

 

LOANS AND TERMS OF PAYMENT.

     5     

2.1.

  

Revolving Loans.

     5     

2.2.

  

[Reserved].

     7     

2.3.

  

Borrowing Procedures and Settlements.

     7     

2.4.

  

Payments; Reductions of Commitments; Prepayments.

     16     

2.5.

  

Promise to Pay; Promissory Notes.

     26     

2.6.

  

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

     26     

2.7.

  

Crediting Payments

     28     

2.8.

  

Designated Account

     29     

2.9.

  

Maintenance of Loan Account; Statements of Obligations

     29     

2.10.

  

Fees.

     29     

2.11.

  

Letters of Credit.

     30     

2.12.

  

Non-Base Rate Option.

     40     

2.13.

  

Capital Requirements.

     42     

2.14.

  

Reserved.

     44     

2.15.

  

Joint and Several Liability of US Borrowers.

     44     

2.16.

  

Currencies

     46     

2.17.

  

Cash Management.

     47   

3.

 

CONDITIONS; TERM OF AGREEMENT.

     48     

3.1.

  

Conditions Precedent to the Initial Extension of Credit

     48     

3.2.

  

Conditions Precedent to all Extensions of Credit

     48     

3.3.

  

Maturity

     49     

3.4.

  

Effect of Maturity

     49     

3.5.

  

Early Termination by Borrowers

     49   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

3.6.

  

Post-Closing Covenants]

     49   

4.

 

REPRESENTATIONS AND WARRANTIES.

     49     

4.1.

  

Due Organization and Qualification; Subsidiaries.

     50     

4.2.

  

Due Authorization; No Conflict.

     50     

4.3.

  

Governmental Consents

     51     

4.4.

  

Binding Obligations; Perfected Liens.

     51     

4.5.

  

Title to Assets; No Encumbrances

     51     

4.6.

  

Litigation.

     52     

4.7.

  

Compliance with Laws

     52     

4.8.

  

No Material Adverse Effect

     52     

4.9.

  

Solvency.

     52     

4.10.

  

Employee Benefits.

     53     

4.11.

  

Environmental Condition

     54     

4.12.

  

Complete Disclosure

     54     

4.13.

  

Patriot Act

     55     

4.14.

  

Indebtedness

     55     

4.15.

  

Payment of Taxes

     55     

4.16.

  

Margin Stock

     55     

4.17.

  

Governmental Regulation

     56     

4.18.

  

Sanctions

     56     

4.19.

  

Employee and Labor Matters

     56     

4.20.

  

[Reserved]

     57     

4.21.

  

Leases

     57     

4.22.

  

Immaterial Subsidiaries

     57     

4.23.

  

Eligible Inventory

     57     

4.24.

  

Location of Inventory and Equipment; Chief Executive Office

     57     

4.25.

  

Inventory Records

     57     

4.26.

  

Hedge Agreements

     57     

4.27.

  

Notes Documents.

     58     

4.28.

  

Certificates of Title

     58     

4.29.

  

Intellectual Property.

     58   

5.

 

AFFIRMATIVE COVENANTS.

     59     

5.1.

  

Financial Statements, Reports, Certificates

     59   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

5.2.

  

Reporting

     59     

5.3.

  

Existence

     59     

5.4.

  

Maintenance of Properties

     59     

5.5.

  

Taxes

     59     

5.6.

  

Insurance

     60     

5.7.

  

Inspection.

     60     

5.8.

  

Compliance with Laws

     61     

5.9.

  

Environmental

     61     

5.10.

  

Disclosure Updates

     61     

5.11.

  

Formation of Subsidiaries

     62     

5.12.

  

Further Assurances

     63     

5.13.

  

Reserved

     63     

5.14.

  

Location of Inventory

     63     

5.15.

  

Bank Products

     64     

5.16.

  

Center of Main Interests

     64     

5.17.

  

Employee Benefits

     64   

6.

 

NEGATIVE COVENANTS.

     64     

6.1.

  

Indebtedness

     64     

6.2.

  

Liens

     64     

6.3.

  

Restrictions on Fundamental Changes

     65     

6.4.

  

Disposal of Assets

     65     

6.5.

  

Nature of Business

     65     

6.6.

  

Prepayments and Amendments

     66     

6.7.

  

Restricted Payments

     66     

6.8.

  

Accounting Methods

     67     

6.9.

  

Investments

     67     

6.10.

  

Transactions with Affiliates

     67     

6.11.

  

Use of Proceeds

     68     

6.12.

  

Limitation on Issuance of Equity Interests

     68     

6.13.

  

Inventory with Bailees

     68     

6.14.

  

[Reserved]

     68     

6.15.

  

Employee Benefits

     68     

6.16.

  

Immaterial Subsidiaries

     69   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

6.17.

  

Rental Inventory

     69     

6.18.

  

Buy-Back Limitation

     69     

6.19.

  

Other Credit Facilities.

     69     

6.20.

  

Unrestricted Notes Subsidiary.

     69   

7.

 

FINANCIAL COVENANTS.

     70   

8.

 

EVENTS OF DEFAULT.

     70     

8.1.

  

Payments

     70     

8.2.

  

Covenants

     70     

8.3.

  

Judgments

     71     

8.4.

  

Voluntary Bankruptcy, etc

     71     

8.5.

  

Involuntary Bankruptcy, etc

     71     

8.6.

  

Default Under Other Agreements

     71     

8.7.

  

Representations, etc

     71     

8.8.

  

Guaranty

     72     

8.9.

  

Security Documents

     72     

8.10.

  

Loan Documents

     72     

8.11.

  

Change in Control

     72     

8.12.

  

ERISA

     72     

8.13.

  

German Insolvency

     72     

8.14.

  

Curtailment of Business

     72     

8.15.

  

Distribution of Foodservice Equity Interests

     73   

9.

 

RIGHTS AND REMEDIES.

     73     

9.1.

  

Rights and Remedies

     73     

9.2.

  

Remedies Cumulative

     74   

10.

 

WAIVERS; INDEMNIFICATION.

     74     

10.1.

  

Demand; Protest; etc

     74     

10.2.

  

The Lender Group’s Liability for Collateral

     74     

10.3.

  

Indemnification

     74   

11.

 

NOTICES.

     75   

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

     77   

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

     78     

13.1.

  

Assignments and Participations.

     78     

13.2.

  

Successors

     83   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

14.

 

AMENDMENTS; WAIVERS.

     83     

14.1.

  

Amendments and Waivers.

     83     

14.2.

  

Replacement of Certain Lenders.

     85     

14.3.

  

No Waivers; Cumulative Remedies

     86   

15.

 

AGENT; THE LENDER GROUP.

     86     

15.1.

  

Appointment and Authorization of Agent

     86     

15.2.

  

Delegation of Duties

     87     

15.3.

  

Liability of Agent

     87     

15.4.

  

Reliance by Agent

     88     

15.5.

  

Notice of Default or Event of Default

     88     

15.6.

  

Credit Decision

     88     

15.7.

  

Costs and Expenses; Indemnification

     89     

15.8.

  

Agent in Individual Capacity

     90     

15.9.

  

Successor Agent

     90     

15.10.

  

Lender in Individual Capacity

     91     

15.11.

  

Collateral Matters.

     91     

15.12.

  

German Collateral Matters

     93     

15.13.

  

Restrictions on Actions by Lenders; Sharing of Payments.

     95     

15.14.

  

Agency for Perfection

     95     

15.15.

  

Payments by Agent to the Lenders

     95     

15.16.

  

Concerning the Collateral and Related Loan Documents

     96     

15.17.

  

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     96     

15.18.

  

Several Obligations; No Liability

     97     

15.19.

  

Joint Lead Arrangers, Joint Book Runners and Co-Syndication Agents

     97     

15.20.

  

German Parallel Debt.

     97   

16.

 

WITHHOLDING TAXES.

     99     

16.1.

  

Payments

     99     

16.2.

  

Exemptions.

     100     

16.3.

  

Reductions.

     102     

16.4.

  

Refunds

     102   

17.

 

GENERAL PROVISIONS.

     103     

17.1.

  

Effectiveness

     103   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

17.2.

  

Section Headings

     103     

17.3.

  

Interpretation

     103     

17.4.

  

Severability of Provisions

     103     

17.5.

  

Bank Product Providers

     103     

17.6.

  

Debtor-Creditor Relationship

     104     

17.7.

  

Counterparts; Electronic Execution

     104     

17.8.

  

Revival and Reinstatement of Obligations; Certain Waivers

     104     

17.9.

  

Confidentiality.

     105     

17.10.

  

Survival

     106     

17.11.

  

Patriot Act

     107     

17.12.

  

Integration

     107     

17.13.

  

Parent as Agent for Borrowers

     107     

17.14.

  

Judgment Currency

     111     

17.15.

  

No Setoff

     112     

17.16.

  

Notes Intercreditor Agreement and ARS Facility Intercreditor Agreement

     112     

17.17.

  

EU Bail-in Acknowledgment.:

     112   

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

  

Form of Assignment and Acceptance

Exhibit B-1

  

Form of Borrowing Base Certificate (to show separate calculations for German
Borrowing Base and US Borrowing Base)

Exhibit B-2

  

Form of Bank Product Provider Agreement

Exhibit C-1

  

Form of Compliance Certificate

Exhibit N-1

  

Form of Non-Base Rate Notice

Exhibit P-1

  

Form of Perfection Certificate

Schedule A-1

  

Agent’s German Accounts

Schedule A-2

  

Agent’s US Account

Schedule A-3

  

Authorized Persons

Schedule C-1

  

Commitments

Schedule D-1

  

German Designated Accounts

Schedule D-2

  

US Designated Account

Schedule E-1

  

Eligible Inventory and Equipment Locations (locations for German Borrower and US
Loan Parties to be listed separately)

Schedule E-2

  

Eligible Real Property

Schedule E-3

  

Existing Letters of Credit

Schedule P-1

  

Permitted Investments

Schedule P-2

  

Permitted Liens

Schedule R-1

  

Real Property Collateral

Schedule S-1

  

Specified Cranes

Schedule 1.1

  

Definitions

Schedule 2.11(n)

  

Foreign Lines LCs

Schedule 3.1

  

Conditions Precedent

Schedule 3.6

  

Post-Closing Covenants

Schedule 4.1(b)

  

Capitalization of Loan Parties

Schedule 4.1(c)

  

Capitalization of Loan Parties’ Subsidiaries

Schedule 4.1(d)

  

Subscriptions, Options, Warrants, Calls

Schedule 4.6(b)

  

Litigation

Schedule 4.10

  

Employee Benefits

Schedule 4.11

  

Environmental Matters

Schedule 4.14

  

Permitted Indebtedness

Schedule 4.24

  

Location of Inventory

Schedule 5.1

  

Financial Statements, Reports, Certificates

Schedule 5.2

  

Collateral Reporting

Schedule 6.5

  

Nature of Business

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of March 3, 2016,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, JPMORGAN CHASE BANK, N.A., a national banking association, and
GOLDMAN SACHS BANK USA, a New York State-chartered bank, as joint lead arrangers
(in such capacity, together with their successors and assigns in such capacity,
the “Joint Lead Arrangers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, JPMORGAN CHASE BANK, N.A., a national banking association,
and GOLDMAN SACHS BANK USA, a New York State-chartered bank, as joint book
runners (in such capacity, together with their successors and assigns in such
capacity, the “Joint Book Runners”), JPMORGAN CHASE BANK, N.A., a national
banking association, and GOLDMAN SACHS BANK USA, a New York State-chartered
bank, as co-syndication agents (in such capacity, together with their successors
and assigns in such capacity, the “Co-syndication Agents”), THE MANITOWOC
COMPANY, INC., a Wisconsin corporation (“Parent”), MANITOWOC CRANES, LLC, a
Wisconsin limited liability company (“Cranes”), GROVE U.S. L.L.C., a Delaware
limited liability company (“Grove”; Parent, Cranes and Grove are collectively,
the “US Borrowers” and individually, a “US Borrower”), and MANITOWOC CRANE GROUP
GERMANY GMBH, a German limited liability company (Gesellschaft mit beschränkter
Haftung) (“German Borrower”; US Borrowers and German Borrower are collectively,
the “Borrowers” and individually, a “Borrower”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrowers notify
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Lenders and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions before such Accounting Change and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions



--------------------------------------------------------------------------------

in this Agreement shall be calculated as if no such Accounting Change had
occurred. When used herein, the term “financial statements” shall include the
notes and schedules thereto. Whenever the term “Parent” is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise. Notwithstanding anything to the contrary contained herein,
(a) all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and
(ii) does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent the Code is used to define any term herein
and such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Unless the context of
this Agreement or any other Loan Document clearly requires otherwise, references
to “law” means all international, foreign, federal, state, provincial and local
statutes, treaties, rules, guidelines, regulations, by-laws, ordinances,
decrees, codes and administrative or judicial or arbitral or administrative or
ministerial or departmental or regulatory precedents or authorities, including
the interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds in the Applicable Currency of (i) the principal amount of, and
interest accrued and unpaid with respect to, all

 

-2-



--------------------------------------------------------------------------------

outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder or under any other Loan Document (including
the Letter of Credit Fees and the Unused Line Fee) and are unpaid, (b) in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization in the Applicable Currency, (c) in
the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization in the Applicable
Currency, (d) the receipt by Agent of cash collateral in the Applicable Currency
in order to secure any other contingent Obligations for which a claim or demand
for payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including reasonable
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
in the Applicable Currency of all other outstanding Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, and (f) the termination of all of the Commitments of the
Lenders. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5. Construction – German Terms. In this Agreement, where it relates to a
German Loan Party or if applied by a German court with respect to a German law
governed Loan Document, a reference to:

(a) gross negligence includes grobe Fahrlässigkeit;

(b) negligence includes Fahrlässigkeit;

(c) a security interest includes any mortgage (Grundschuld, Hypothek), pledge
(Pfandrecht), and, in general, any right in rem created for the purpose of
granting security;

(d) a winding-up, administration or dissolution (and any of those terms)
includes a German entity being declared bankrupt (insolvent) or dissolved
(ausfgelöst);

(e) any step or procedure taken in connection with insolvency proceedings
includes a German entity having applied for bankruptcy (Insolvenzantrag) or the
opening of bankruptcy proceedings (Insolvenzeröffnung); and

(f) an administrator includes an Insolvenzverwalter or insolvency trustee
(Sachwalter).

 

-3-



--------------------------------------------------------------------------------

1.6. Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois, on such day. For purposes of the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

1.7. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.8. Exchange Rates; Currency Equivalents; Applicable Currency.

(a) For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Revolving Loans, Letters of Credit, other Obligations and
other references to amounts denominated in a currency other than Dollars shall
be determined in accordance with the terms of this Agreement. Such Dollar
Equivalent shall become effective as of such Revaluation Date for such Revolving
Loans, Letters of Credit and other Obligations and shall be the Dollar
Equivalent employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur for such Revolving Loans, Letters of
Credit and other Obligations. Except as otherwise expressly provided herein, the
applicable amount of any currency for purposes of the Loan Documents (including
for purposes of financial statements and all calculations in connection with the
covenants, including the financial covenants) shall be the Dollar Equivalent
thereof. Without limiting the foregoing, for purposes of determining compliance
with any incurrence or expenditure tests set forth in the Loan Documents
(including Sections 5, 6 and 7 of this Agreement), any amounts so incurred or
expended (to the extent incurred or expended in a currency other than Dollars)
shall be converted into Dollars on the basis of the exchange rates (as
determined in accordance with the terms of this Agreement) as in effect on the
date of such incurrence or expenditure (and to the extent the respective
incurrence or expenditure test regulates the aggregate amount outstanding at any
time and it is expressed in terms of Dollars, all outstanding amounts originally
incurred or spent in currencies other than Dollars shall be converted into
Dollars on the basis of the exchange rates (as determined in accordance with
this Agreement) as in effect on the date of the most recent incurrence or
expenditures made).

(b) Wherever in this Agreement and the other Loan Documents in connection with a
borrowing, conversion, continuation or prepayment of a Revolving Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Loan or Letter of Credit is denominated in Euros, such amount shall be the
relevant Euro equivalent of such Dollar amount (rounded to the nearest Euro,
with 0.5 of a unit being rounded upward).

 

-4-



--------------------------------------------------------------------------------

2. LOANS AND TERMS OF PAYMENT.

2.1. Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender with a US Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans in
Dollars (“US Revolving Loans”) to US Borrowers from time to time so long as the
outstanding amount of US Revolving Loans (including US Swing Loans) does not
exceed the lesser of:

(i) such Lender’s US Revolver Commitment (less the Pro Rata Share of such Lender
(and any Foreign Lender Affiliate of such Lender) of the Dollar Equivalent of
the German Revolver Usage at such time), and

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(x) the US Letter of Credit Usage at such time, plus (y) the Dollar Equivalent
of the German Revolver Usage at such time, and

(B) the amount equal to the US Borrowing Base as of such date (based upon the US
Borrowing Base set forth in the most recent Borrowing Base Certificate delivered
by Borrowers to Agent) less the US Letter of Credit Usage at such time.

(b) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender with a German Revolver Commitment
agrees (severally, not jointly or jointly and severally) to make revolving loans
in Dollars or Euros (as selected by Administrative Borrower) (“German Revolving
Loans”) to German Borrower from time to time so long as the outstanding amount
of German Revolving Loans (including German Swing Loans) does not exceed the
Dollar Equivalent of the lesser of:

(i) such Lender’s German Revolver Commitment, and

(ii) such Lender’s Pro Rata Share of an amount equal to the least of:

(A) the amount equal to (1) the German Maximum Revolver Amount less (2) the
German Letter of Credit Usage at such time,

(B) the amount equal to the German Borrowing Base as of such date (based upon
the German Borrowing Base set forth in the most recent Borrowing Base
Certificate delivered by Borrowers to Agent) less the German Letter of Credit
Usage at such time, and

(C) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(x) the German Letter of Credit Usage at such time plus (y) the US Revolver
Usage at such time.

 

-5-



--------------------------------------------------------------------------------

(c) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(d) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Inventory and Fixed Asset
Reserves, Bank Product Reserves, the German Insolvency Administrator Reserves
and other Reserves against the US Borrowing Base, the German Borrowing Base, the
German Maximum Revolver Amount or the Maximum Revolver Amount. The amount of any
Inventory and Fixed Asset Reserve, Bank Product Reserve, German Insolvency
Administrator Reserve or other Reserve established by Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and then maintained. Agent shall provide Administrative
Borrower with at least 1 Business Day’s prior notice of the implementation of
any new reserve (it being understood, however, that if the implementation of the
of such reserve would result in an Overadvance after giving effect to any
requested Revolving Loan or Letter of Credit, notwithstanding anything contained
herein to the contrary, Lenders (including Issuing Lenders) shall have no
obligation to make such Revolving Loan or issue such Letter of Credit during
such 1 Business Day period). In addition to the foregoing, at all times until
the Other Credit Facilities Reserve Release Date, the Other Credit Facilities
Reserve shall be maintained against the Maximum Revolver Amount (but not against
the US Borrowing Base, the German Borrowing Base, or the German Maximum Revolver
Amount).

(e) Anything to the contrary in this Section 2.1 notwithstanding, at no time
shall the sum of the US Revolver Usage and the Dollar Equivalent of the German
Revolver Usage exceed the Maximum Revolver Amount and at no time shall the
Dollar Equivalent of the German Revolver Usage exceed the German Maximum
Revolving Amount.

(f) Each Lender that has a German Revolver Commitment may, at its option, make
any German Revolving Loan available to German Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that
(w) any such election by a Lender shall not affect such Lender’s rights and
obligations with respect to its Revolver Commitments, and the Loan Parties, the
other Lenders and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents, (x) any exercise of such option shall
not affect the obligation of German Borrower to repay such German Revolving Loan
in accordance with the terms of this Agreement, (y) for all purposes of this
Agreement and the other Loan Documents, any such German Revolving Loan shall be
deemed to have been made by the applicable Lender (and not such foreign or
domestic branch or Affiliate thereof) and all payments of interest, principal
and other amounts payable hereunder or under any other Loan Document in respect
thereof may be paid by Borrower and/or Agent to the applicable Lender and not
any such foreign or domestic branch or Affiliate, and (z) no such foreign or
domestic branch or Affiliate of such Lender shall have any voting rights or
other rights in its capacity as such under this Agreement.

 

-6-



--------------------------------------------------------------------------------

2.2. [Reserved].

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing of Base Rate Loans
shall be made by a written request by an Authorized Person delivered to Agent
and received by Agent (i) no later than 10:00 a.m. on the Business Day that is
the requested Funding Date in the case of a request for a Swing Loan (or no
later than 10:00 a.m. London time in the case of a German Swing Loan), and
(ii) no later than 10:00 a.m. (or no later than 4:00 p.m. London time in the
case of a Borrowing by the German Borrower Group) on the Business Day that is 1
Business Day prior to the requested Funding Date in the case of all other
requests, specifying (A) the amount of such Borrowing and whether such Borrowing
is for the account of the US Borrower Group or the German Borrower Group (and if
for the German Borrower Group, whether in Dollars or Euros), and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than the times set forth above. At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time. In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request. Borrowings for the account of the US Borrower Group shall be
denominated in Dollars and Borrowings for the account of the German Borrower
Group shall be denominated in Dollars or Euros (as selected by Administrative
Borrower). Requests for Non-Base Rate Loans will also be subject to
Section 2.12.

(b) Making of Swing Loans. In the case of a request for a Swing Loan by a
Borrower Group and so long as the Dollar Equivalent of the aggregate amount of
Swing Loans made since the last Settlement Date, minus all payments or other
amounts applied to Swing Loans since the last Settlement Date, plus the amount
of the requested Swing Loan does not exceed 10% of the Maximum Revolver Amount,
the Applicable Swing Lender shall make a Revolving Loan for the account of such
Borrower Group (any such Revolving Loan made by US Swing Lender pursuant to this
Section 2.3(b) being referred to as a “US Swing Loan” and all such US Revolving
Loans by US Swing Lender being referred to as “US Swing Loans” and any such
Revolving Loans made by German Swing Lender pursuant to this Section 2.3(b)
being referred to as a “German Swing Loan” and all such German Revolving Loans
by German Swing Lender being referred to as “German Swing Loans”) available to
such Borrower Group on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
applicable Designated Account. Each Swing Loan for the account of a Borrower
Group shall be deemed to be a Revolving Loan hereunder for the account of such
Borrower Group and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans for the account of such Borrower
Group, except that all payments (including interest) on any Swing Loan for the
account of a Borrower Group shall be payable to the Applicable Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii), no
Swing Lender shall make or be obligated to make any Swing Loan for the account
of a Borrower Group if such Swing Lender has actual knowledge that (i) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing, or
(ii) the requested Borrowing would exceed

 

-7-



--------------------------------------------------------------------------------

Availability with respect to such Borrower Group on such Funding Date. Swing
Lenders shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans for the
account of a Borrower Group shall bear interest at the rate applicable from time
to time to Revolving Loans of such Borrower Group that are Floating Rate Loans.
German Swing Loans may be in Dollars or Euros as selected by Administrative
Borrower.

(c) Making of Revolving Loans.

(i) Upon receipt of a timely request for a Borrowing by a Borrower Group
pursuant to Section 2.3(a) which is not a Swing Loan, Agent shall notify the
Applicable Lenders by telecopy, telephone, email or other electronic form of
transmission, of the requested Borrowing with such notification to be sent on
the Business Day that is 1 Business Day prior to the requested Funding Date. If
Agent has notified the Applicable Lenders of a requested Borrowing on the
Business Day that is 1 Business Day prior to the Funding Date, then each
Applicable Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds in the
Applicable Currency, to Agent’s US Account or Agent’s German Account, as
applicable, not later than 10:00 a.m. (or 1:00 p.m. London time in the case of a
Borrowing for the German Borrower Group) on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans for the account of a Borrower Group from the Applicable Lenders, Agent
shall make the proceeds thereof available to such Borrower Group on the
applicable Funding Date by transferring immediately available funds in the
Applicable Currency equal to such proceeds received by Agent to the US
Designated Account or German Designated Account, as applicable; provided, that,
subject to the provisions of Section 2.3(d)(ii), no Lender shall have an
obligation to make any Revolving Loan, if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing for a Borrower Group would exceed
the Availability with respect to such Borrower Group on such Funding Date.

(ii) With respect to any Borrowing, unless Agent receives notice from a Lender
prior to 9:30 a.m. (or 9:30 a.m. London time in the case of a Borrowing for the
German Borrower Group) on the Business Day that is the requested Funding Date
that such Lender will not make its Pro Rata Share of a such Borrowing as and
when required hereunder by Agent, Agent may assume that each Lender has made or
will make such amount available to Agent in immediately available funds in the
Applicable Currency on the Funding Date and Agent may (but shall not be so
required), in reliance upon such assumption, make a corresponding amount
available to such Borrower Group. If, on the requested Funding Date, any Lender
shall not have remitted the full amount that it is required to make available to
Agent in immediately available funds in the Applicable Currency with respect to
a Borrowing for a Borrower Group and if Agent has made available to such
Borrower Group such amount on the requested Funding Date, then such Lender shall
make the amount of such Lender’s Pro Rata Share of such Borrowing available to
Agent in immediately available funds in the Applicable Currency, to Agent’s
Applicable Account, no later than 10:00 a.m. (or 2:00 p.m. London time in the
case of a Borrowing for the German Borrower Group) on the Business Day that is
the first Business Day after the requested Funding Date (in which case, the
interest accrued on such Lender’s portion of such Borrowing

 

-8-



--------------------------------------------------------------------------------

for the Funding Date shall be for Agent’s separate account). If any Lender shall
not remit the full amount that it is required to make available to Agent in
immediately available funds in the Applicable Currency as and when required
hereby and if Agent has made available to the US Borrower Group or the German
Borrower Group, as applicable, such amount, then that Lender shall be obligated
to immediately remit such amount to Agent, together with interest at the
applicable Defaulting Lender Rate for each day until the date on which such
amount is so remitted. A notice submitted by Agent to any Lender with respect to
amounts owing under this Section 2.3(c)(ii) shall be conclusive, absent
demonstrable error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s US
Revolving Loans or German Revolving Loans, as applicable, for all purposes of
this Agreement. If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Administrative Borrower of
such failure to fund and, upon demand by Agent, US Borrowers (in the case of US
Revolving Loans) and German Borrower (in the case of German Revolving Loans)
shall pay such amount in the Applicable Currency to Agent, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate then applicable to the Revolving Loans
composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make US Revolving Loans to, or for
the benefit of, the US Borrower Group, and/or German Revolving Loans to, or for
the benefit of, the German Borrower Group, in each case, on behalf of the
Applicable Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).
Notwithstanding the foregoing, the aggregate Dollar Equivalent of all Protective
Advances outstanding at any one time shall not exceed 10% of the Maximum
Revolver Amount (unless Required Lenders in their sole discretion elect to
exceed such amount).

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or the Applicable Swing Lender, as applicable, and either Agent or the
Applicable Swing Lender, as applicable, may, but is not obligated to, knowingly
and intentionally, continue to make US Revolving Loans (including US Swing
Loans) to the US Borrower Group and German Revolving Loans (including German
Swing Loans) to the German Borrower Group notwithstanding that an Overadvance
exists or would be created thereby, so long as (A) with respect to any such US
Revolving Loans, (i) after giving effect to any such US Revolving Loans, the
outstanding US Revolver Usage does not exceed the US Borrowing Base by more than
10% of the Maximum Revolver Amount (unless Required Lenders in their sole
discretion elect to exceed such amount), and (ii) after giving effect to such US
Revolving Loans, the sum of the outstanding US Revolver Usage (excluding amounts
charged to the Loan Account of the US

 

-9-



--------------------------------------------------------------------------------

Borrower Group for interest, fees, or Lender Group Expenses) and the Dollar
Equivalent of the German Revolver Usage (except for and excluding amount charged
to the Loan Account of the German Borrower Group for interest, fees and Lender
Group Expenses) does not exceed the Maximum Revolver Amount (unless all of the
Lenders in their sole discretion elect to exceed such amount), and (B) with
respect to any such German Revolving Loans, (i) after giving effect to such
German Revolving Loans, the outstanding Dollar Equivalent of the German Revolver
Usage does not exceed the German Borrowing Base by more than 10% of the German
Maximum Revolver Amount (unless Required Lenders in their sole discretion elect
to exceed such amount), and (ii) after giving effect to such German Revolving
Loans, the outstanding Dollar Equivalent of the German Revolver Usage (except
for and excluding amounts charged to the Loan Account of the German Borrower
Group for interest, fees, or Lender Group Expenses) does not exceed the German
Maximum Revolver Amount (unless all of the Lenders in their sole discretion
elect to exceed such amount). In the event Agent obtains actual knowledge that
the Revolver Usage of a Borrower Group exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Agent shall notify the Lenders as soon as practicable (and prior to
making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the applicable Loan Account for interest, fees, or
Lender Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Required Lenders thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrowers intended to
reduce, within 90 days, the outstanding principal amount of the Revolving Loans
to such Borrower Group to an amount permitted by the immediately preceding
sentence. In such circumstances, if any Revolving Lender objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be determined by the Required Lenders. Each Revolving
Lender shall be obligated to make Revolving Loans in accordance with Section 2.3
in, or settle Overadvances made by Agent with Agent as provided in
Section 2.3(e) (or Section 2.3(g), as applicable) for, the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the
applicable Loan Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) for the account of a Borrower Group shall be deemed to be a Revolving
Loan hereunder for the account of such Borrower Group. No Extraordinary Advance
shall be eligible to be a Non-Base Rate Loan. Prior to Settlement with respect
to Extraordinary Advances, all payments on the Extraordinary Advances, including
interest thereon, shall be payable to Agent solely for its own account. The
Extraordinary Advances for the account of the US Borrower Group shall be
repayable on demand and bear interest at the rate applicable from time to time
to US Revolving Loans that are Floating Rate Loans, and the Extraordinary
Advances for the account of the German Borrower Group shall be repayable on
demand and bear interest at the rate applicable from time to time to German
Revolving Loans that are Floating Rate Loans.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances

 

-10-



--------------------------------------------------------------------------------

outstanding to exceed 10% of the Maximum Revolver Amount (unless Required
Lenders in their sole discretion elect to exceed such amount). For the avoidance
of doubt, nothing in this Section 2.4(d) shall require any Lender to advance US
Revolving Loans in excess of such Lender’s US Revolver Commitment (less the Pro
Rata Share of such Lender (or any Foreign Lender Affiliate of such Lender) of
the Dollar Equivalent of the German Revolver Usage at such time) or to advance
German Revolving Loans in excess of such Lender’s German Revolver Commitment.

(v) The foregoing provisions of this Section 2.3(d) are meant for the exclusive
benefit of the Lenders and Agent and are not meant for the benefit of Borrowers,
which shall continue to be bound by the provisions of Section 2.4(e).

(e) Settlement. It is agreed that each Lender’s funded portion of (i) the US
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding US Revolving Loans and (ii) the German
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding German Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lenders, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including the Swing Loans and the
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of the Applicable Swing Lender, with respect to the
outstanding Swing Loans made by such Applicable Swing Lender, (2) for itself,
with respect to the outstanding Extraordinary Advances, and (3) with respect to
Loan Parties’ payments or other amounts received, as to each by notifying the
Lenders by telecopy, telephone, or other similar form of transmission, of such
requested Settlement, no later than 2:00 p.m. (or 2:00 p.m. London time in the
case of a Settlement of German Obligations) on the Business Day immediately
prior to the date of such requested Settlement (the date of such requested
Settlement being the “Settlement Date”). Such notice of a Settlement Date shall
include a summary statement of the amount of outstanding Revolving Loans
(including Swing Loans and Extraordinary Advances) for the account of the
applicable Borrower Group for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans made by an Applicable Lender that is
not a Defaulting Lender exceeds such Lender’s Pro Rata Share of such Revolving
Loans as of a Settlement Date, then Agent shall, by no later than 12:00 p.m. (or
2:00 p.m. London time in the case of a Settlement with respect to the German
Obligations) on the Settlement Date, transfer in immediately available funds in
the Applicable Currency to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement

 

-11-



--------------------------------------------------------------------------------

Date, its Pro Rata Share of the US Revolving Loans and the German Revolving
Loans, as applicable, and (z) if the amount of the Revolving Loans for the
account of a Borrower Group made by an Applicable Lender is less than such
Lender’s Pro Rata Share of such Revolving Loans as of a Settlement Date, such
Lender shall no later than 12:00 p.m. (or 2:00 p.m. London time in the case of a
Settlement with respect to the German Obligations) on the Settlement Date
transfer in immediately available funds in the Applicable Currency to Agent’s
Applicable Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the US
Revolving Loans and German Revolving Loans. Such amounts made available to Agent
by an Applicable Lender with respect to a Borrower Group under clause (z) of the
immediately preceding sentence shall be applied first against the amount of
Extraordinary Advances for the account of such Borrower Group and then to Swing
Loans for the account of such Borrower Group. If any such amount is not made
available to Agent by any Lender on the Settlement Date applicable thereto to
the extent required by the terms hereof, Agent shall be entitled to recover such
amount for its account, on demand from such Lender, together with interest
thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the applicable Revolving Loans
is less than, equal to, or greater than such Lender’s Pro Rata Share of the
applicable Revolving Loans as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments applicable to
such Obligations actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances for
the account of Agent or Swing Loans for the account of a Swing Lender are
outstanding, may pay over to Agent or such Swing Lender, as applicable, any
payments or other amounts received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the applicable Revolving
Loans, for application to such Extraordinary Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Extraordinary Advances or Swing Loans
for the account of a Borrower Group are outstanding, may pay over to the
Applicable Swing Lender any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans for such Borrower Group, for application to the Applicable
Swing Lender’s Pro Rata Share of such Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Loan Parties received since the then
immediately preceding Settlement Date have been applied to the Applicable Swing
Lender’s Pro Rata Share of Revolving Loans other than to its Swing Loans, as
provided for in the previous sentence, the Applicable Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other
than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Applicable Lenders, an amount such that each such Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of such
Revolving Loans. During the period between Settlement Dates, the Applicable
Swing Lender with respect to Swing Loans by such Swing Lender, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by such Swing Lender, Agent, or the Lenders, as
applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

 

-12-



--------------------------------------------------------------------------------

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing in the Applicable Currency the principal amount and stated
interest of the US Revolving Loans and German Revolving Loans owing to each
Lender, and the interests therein of each Lender, and such register shall,
absent demonstrable error, conclusively be presumed to be accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by or on behalf
of any Borrower to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer, Agent shall transfer any such proceeds of
Collateral or payments pertaining to or securing the Obligations of a Borrower
Group, (i) first, to Agent, to the extent of any Extraordinary Advances for the
account of the such Borrower Group that were made by Agent and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to the
Applicable Swing Lender to the extent of any Swing Loans that were made by it to
such Borrower Group and that were required to be, but were not, paid by the
Defaulting Lender, (iii) third, to the Applicable Issuing Lender, to the extent
of the portion of a Letter of Credit Disbursement made by it that was required
to be, but was not, paid by the Defaulting Lender, (iv) fourth, to the
Non-Defaulting Lenders ratably in accordance with their Revolver Commitments
relating to such Borrower Group (but, in each case, only to the extent that a
Defaulting Lender’s portion of a Revolving Loan (or other funding obligation)
was funded by such other Non-Defaulting Lender), (v) fifth, in Agent’s sole
discretion, to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of such Borrower Group (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and
(vi) sixth, from and after the date on which all other Obligations of such
Borrower Group have been paid in full, to such Defaulting Lender in accordance
with tier (A)(13) of Section 2.4(b)(ii) in the case of the US Borrower Group and
in accordance with tier (B)(12) of Section 2.4(b)(ii) in the case of the German
Borrower Group. Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to the applicable Borrowers for the account of such Defaulting Lender
the amount of all such payments received and retained by Agent for the account
of such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fees
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Lenders,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent

 

-13-



--------------------------------------------------------------------------------

pursuant to Section 2.3(g)(ii) shall be released to the applicable Borrower).
The operation of this Section 2.3(g) shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Lenders, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitments of such Defaulting Lender and the Commitments
of any Foreign Lender Affiliate of such Defaulting Lender, any such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such any substitute Lender, the Defaulting Lenders shall have no right to
refuse to be replaced hereunder, and agree to execute and deliver a completed
form of Assignment and Acceptance in favor of the substitute Lender (and agree
that they shall be deemed to have executed and delivered such document if they
fail to do so) subject only to being paid its share of the outstanding
Obligations (other than contingent Obligations and Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, that any such assumption of
the Commitments of such Defaulting Lenders shall not be deemed to constitute a
waiver of any of the Lender Groups’ or Borrowers’ rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. In
the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s applicable Swing Loan Exposure and applicable
Letter of Credit Exposure shall be reallocated among the applicable
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent (x) the sum of all Non-Defaulting Lenders’ US Revolver Usage
plus such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
with respect to the US Borrower Group does not exceed the amount by which the
total of all Non-Defaulting Lenders’ US Revolver Commitments exceed the Dollar
Equivalent of the German Revolver Usage, (y) the sum of the Dollar Equivalent of
all Non-Defaulting Lenders’ German Revolver Usage plus such Defaulting Lender’s,
Swing Loan Exposure and Letter of Credit Exposure with respect to the German
Borrower Group does not exceed the total of all Non-Defaulting Lenders’ German
Revolver Commitments, and (z) the conditions set forth in Section 3.2 are
satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the applicable Borrower Group shall within one Business
Day following notice by the Agent (x) first, prepay such Defaulting Lender’s
applicable Swing Loan Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) and (y) second, cash collateralize such Defaulting
Lender’s applicable Letter of Credit Exposure

 

-14-



--------------------------------------------------------------------------------

(after giving effect to any partial reallocation pursuant to clause (A) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, for so long as such Letter of Credit
Exposure is outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also an Issuing Lender;

(C) if the applicable Borrower Group cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to this
Section 2.3(g)(ii), such Borrower Group shall not be required to pay any Letter
of Credit Fees to Agent for the account of such Defaulting Lender pursuant to
Section 2.6(b) with respect to such cash collateralized portion of such
Defaulting Lender’s Letter of Credit Exposure during the period such Letter of
Credit Exposure is cash collateralized;

(D) to the extent the applicable Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b)
shall be adjusted in accordance with such Non-Defaulting Lenders’ applicable
Letter of Credit Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the applicable Issuing
Lender until such portion of such Defaulting Lender’s Letter of Credit Exposure
is cash collateralized or reallocated;

(F) so long as any Applicable Revolving Lender to a Borrower Group is a
Defaulting Lender, the Applicable Swing Lender shall not be required to make any
Swing Loan for the account of such Borrower Group and the Applicable Issuing
Lender shall not be required to issue, amend, or increase any Letter of Credit
for the account of such Borrower Group, in each case, to the extent (x) the
Defaulting Lender’s Pro Rata Share of Swing Loans or Letter of Credit cannot be
reallocated pursuant to this Section 2.3(g)(ii) or (y) such Swing Lender or such
Issuing Lender, as applicable, has not otherwise entered into arrangements
reasonably satisfactory to such Swing Lender or such Issuing Lender, as
applicable, and such Borrower Group to eliminate such Swing Lender’s or such
Issuing Lender’s risk with respect to the Defaulting Lender’s participation in
such Swing Loans or Letters of Credit; and

(G) Agent may release any cash collateral provided by a Borrower Group pursuant
to this Section 2.3(g)(ii) to the applicable Issuing Lender and such Issuing
Lender may apply any such cash collateral to the payment of such Defaulting
Lender’s Pro Rata Share of any Letter of Credit Disbursement that is not
reimbursed by such Borrower Group in respect of their Letter of Credit
Obligations.

(iii) If any Lender with a US Revolver Commitment is a Defaulting Lender, then
such Lender shall also be a Defaulting Lender with respect to its German
Revolver Commitment, if any, and any Foreign Lender Affiliate of such Lender
with a German Revolver Commitment shall be deemed to be a Defaulting Lender; and
if any Lender with a German

 

-15-



--------------------------------------------------------------------------------

Revolver Commitment is a Defaulting Lender, then such Lender shall be a
Defaulting Lender with respect to its US Revolver Commitment, if any, and any
Foreign Lender Affiliate of such Lender with a US Revolver Commitment shall be
deemed to be a Defaulting Lender.

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder. For the avoidance of doubt, nothing in this
Section 2.3, Section 2.4, or any of the provision of this Agreement, shall be
interpreted or applied to require any CFC to guaranty, pledge its assets, or
otherwise provide credit support, with respect to an “obligation of a United
States person” within the meaning of Section 956(c) of the IRC and the Treasury
Regulations promulgated thereunder (taking into account any exceptions provided
therein).

2.4. Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by a Borrower
Group shall be made to Agent’s Applicable Account for the account of the
Applicable Lenders and shall be made in immediately available funds in the
Applicable Currency, no later than 1:30 p.m. (or 2:00 p.m. London time for
payments to be made to the applicable Agent’s German Account) on the date
specified herein. Any payment received by Agent later than 1:30 p.m. (or 2:00
p.m. London time for payments to be made to the applicable Agent’s German
Account) shall be deemed to have been received (unless Agent, in its sole
discretion, elects to credit it on the date received) on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent in respect of a Borrower Group shall be
apportioned ratably

 

-16-



--------------------------------------------------------------------------------

among the Applicable Lenders (according to the unpaid principal balance of the
applicable Obligations to which such payments relate held by each Lender) and
all payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account or for the separate account of an Issuing
Lender) shall be apportioned ratably among the Applicable Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee or
expense relates. Subject to Section 2.4(b)(iv) and Section 2.4(e), all payments
to be made hereunder by the US Borrower Group shall be remitted to Agent and all
such payments, and all proceeds of Collateral securing US Obligations received
by Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the US Revolving Loans outstanding and,
thereafter, to the US Borrower Group (to be wired to the US Designated Account)
or such other Person entitled thereto under applicable law. Subject to
Section 2.4(b)(iv) and Section 2.4(e), all payments in respect of German
Obligations to be made hereunder by the German Borrower Group shall be remitted
to Agent and all such payments, and all proceeds of Collateral securing German
Obligations (other than Collateral also securing US Obligations) received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the German Revolving Loans outstanding and,
thereafter, to the German Borrower Group (to be wired to the applicable German
Designated Account) or such other Person entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) All payments in respect of US Obligations and all proceeds of Collateral
securing the US Obligations received by Agent shall be applied as follows:

(1) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents
constituting, or in respect of, US Obligations, until paid in full,

(2) second, to pay any fees or premiums then due to Agent under the Loan
Documents constituting, or in respect of, US Obligations until paid in full,

(3) third, to pay interest due in respect of all Protective Advances made for
the account of the US Borrower Group until paid in full,

(4) fourth, to pay the principal of all Protective Advances made for the account
of the US Borrower Group until paid in full,

(5) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents constituting, or in respect of, US Obligations, until paid in full,

 

-17-



--------------------------------------------------------------------------------

(6) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents constituting, or in respect of, US Obligations until
paid in full,

(7) seventh, to pay interest accrued in respect of the US Swing Loans until paid
in full,

(8) eighth, to pay the principal of all US Swing Loans until paid in full,

(9) ninth, ratably, to pay interest accrued in respect of the US Revolving Loans
(other than Protective Advances made for the account of the US Borrower Group)
until paid in full,

(10) tenth, ratably

i. to pay the principal of all US Revolving Loans until paid in full,

ii. to Agent, to be held by Agent, for the benefit of US Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of US Issuing Lender, a share of each Letter of Credit
Disbursement made by US Issuing Lender), as cash collateral in an amount up to
105% of the US Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement made by US Issuing Lender as and when such disbursement
occurs and, if a Letter of Credit for the account of the US Borrower Group
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A)(1) hereof),

iii. up to the amount (after taking into account any amounts previously paid
pursuant to this clause iii. during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve with
respect to US Loan Parties, which amount was established prior to the occurrence
of, and not in contemplation of, the subject Application Event, to (I) ratably,
the Bank Product Providers of Bank Products to US Loan Parties (based on the
Bank Product Reserve with respect to US Loan Parties established for each such
Bank Product of such Bank Product Provider) up to the amounts then certified by
the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Provider on
account of Bank Product Obligations of US Loan Parties, and (II) with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit (based
on the Bank Product Reserve with respect to US Loan Parties established for each
such Bank Product) of the Bank Product Providers for Bank Products provided to
US Loan Parties, as cash collateral (which cash collateral may be released by
Agent to the applicable Bank Product Provider and applied by such Bank Product
Provider to the payment or reimbursement of any amounts due and payable with
respect to Bank Product Obligations of US Loan Parties owed to the applicable
Bank Product Provider as and when such amounts first become due and payable and,
if and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (A)(1) hereof),

 

-18-



--------------------------------------------------------------------------------

(11) eleventh, to pay any US Obligations arising as a result of any guaranty by
a US Loan Party of the German Obligations (and if no amounts are due under any
such guaranty, to cash collateralize the obligations under such guaranty unless
the German Revolver Commitments of Lenders to make German Revolving Loans have
terminated and the German Obligations have been paid in full),

(12) twelfth, to pay any other US Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations of US Loan Parties, with any balance to be paid to Agent, to be held
by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations of US Loan Parties owed to the applicable Bank Product Provider as
and when such amounts first become due and payable and, if and at such time as
all such Bank Product Obligations are paid or otherwise satisfied in full, the
cash collateral held by Agent in respect of such Bank Product Obligations shall
be reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A)(1)
hereof),

(13) thirteenth, ratably to pay any US Obligations owed to Defaulting Lenders;
and

(14) fourteenth, to the US Borrower Group (to be wired to the US Designated
Account) or such other Person entitled thereto under applicable law.

(B) All payments in respect of German Obligations and all proceeds of Collateral
securing the German Obligations (other than Collateral securing the US
Obligations) received by Agent shall be applied as follows:

(1) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents
constituting, or in respect of, the German Obligations, until paid in full,

(2) second, to pay any fees or premiums then due to Agent under the Loan
Documents constituting, or in respect of, the German Obligations until paid in
full,

(3) third, to pay interest due in respect of all Protective Advances made for
the account of the German Borrower Group until paid in full,

(4) fourth, to pay the principal of all Protective Advances made for the account
of the German Borrower Group until paid in full,

 

-19-



--------------------------------------------------------------------------------

(5) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents constituting, or in respect of, the German Obligations, until paid in
full,

(6) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents constituting, or in respect of, the German Obligations
until paid in full,

(7) seventh, to pay interest accrued in respect of the German Swing Loans until
paid in full,

(8) eighth, to pay the principal of all German Swing Loans until paid in full,

(9) ninth, ratably, to pay interest accrued in respect of the German Revolving
Loans (other than Protective Advances made for the account of the German
Borrower Group) until paid in full,

(10) tenth, ratably

i. to pay the principal of all German Revolving Loans until paid in full,

ii. to Agent, to be held by Agent, for the benefit of German Issuing Lender (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of German Issuing Lender, a share of each Letter of
Credit Disbursement made by German Issuing Lender), as cash collateral in an
amount up to 105% of the German Letter of Credit Usage (to the extent permitted
by applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement made by German Issuing Lender as and when such
disbursement occurs and, if a Letter of Credit for the account of the German
Borrower Group expires undrawn, the cash collateral held by Agent in respect of
such Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (B)(1)
hereof),

iii. up to the amount (after taking into account any amounts previously paid
pursuant to this clause iii. during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve with
respect to German Loan Parties, which amount was established prior to the
occurrence of, and not in contemplation of, the subject Application Event, to
(I) ratably, the Bank Product Providers of Bank Products to German Loan Parties
(based on the Bank Product Reserve with respect to German Loan Parties
established for each such Bank Product of each such Bank Product Provider) up to
the amounts then certified by the applicable Bank Product Provider to Agent (in
form and substance satisfactory to Agent) to be due and payable to such Bank
Product Provider on account of Bank Product Obligations of German Loan Parties,
and (II) with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit (based on the Bank Product Reserve with respect to German Loan
Parties established for each such Bank Product) of the Bank Product Providers
for Bank Products provided to German Loan Parties, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by

 

-20-



--------------------------------------------------------------------------------

such Bank Product Provider to the payment or reimbursement of any amounts due
and payable with respect to Bank Product Obligations of German Loan Parties owed
to the applicable Bank Product Provider as and when such amounts first become
due and payable and, if and at such time as all such Bank Product Obligations
are paid or otherwise satisfied in full, the cash collateral held by Agent in
respect of such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (B)(1) hereof),

(11) eleventh, ratably to pay any other German Obligations other than German
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of Bank Product Obligations of German Loan Parties, with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations of German Loan Parties owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (B)(1) hereof),

(12) twelfth, ratably to pay any German Obligations owed to Defaulting Lenders;
and

(13) thirteenth, to the German Borrower Group (to be wired to the applicable
German Designated Account) or such other Person entitled thereto under
applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any

 

-21-



--------------------------------------------------------------------------------

actual, irreconcilable conflict that cannot be resolved as aforesaid, if the
conflict relates to the provisions of Section 2.3(g) and this Section 2.4, then
the provisions of Section 2.3(g) shall control and govern, and if otherwise,
then the terms and provisions of this Section 2.4 shall control and govern.

(vii) Payments from US Loan Parties (including proceeds of Collateral of US Loan
Parties) shall be deemed to be in respect of US Obligations and payments from
German Loan Parties (including proceeds of Collateral of German Loan Parties)
shall be deemed to be in respect of German Obligations. If a payment is from
proceeds of Collateral that secures both US Obligations and German Obligations,
or is a payment from a Person that is not organized under the laws of the United
States or any state thereof but has guaranteed both the US Obligations and the
German Obligations, any such payment shall be, so long as no Application Event
has occurred and is continuing, as specified by the Borrowers or, if not so
specified or if an Application Event has occurred and is continuing, as
determined by Agent (and in the absence of such determination, shall be assumed
to be a payment in respect of US Obligations until the US Obligations are paid
in full). Agent’s determination of whether any particular Lender Group Expenses
or indemnities are US Obligations or German Obligations shall be reflected in
the monthly statements regarding the Loan Accounts described in Section 2.9 and
absent an objection thereto by Borrowers in accordance with the terms of
Section 2.9 shall be binding on the parties hereto.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrowers may reduce the US Revolver Commitments or the
German Revolver Commitments, as applicable, without premium or penalty, to an
amount (which may be zero) not less than the sum of (A) the Dollar Equivalent of
the applicable Revolver Usage as of such date, plus (B) the Dollar Equivalent of
the principal amount of all applicable Revolving Loans not yet made as to which
a request has been given by Borrowers under Section 2.3(a), plus (C) the Dollar
Equivalent of the amount of all applicable Letters of Credit not yet issued as
to which a request has been given by Borrowers pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $10,000,000 (unless
the applicable Revolver Commitments are being reduced to zero and the amount of
the applicable Revolver Commitments in effect immediately prior to such
reduction are less than $10,000,000), shall be made by providing not less than 5
Business Days prior written notice to Agent, and shall be irrevocable. Once
reduced, the applicable Revolver Commitments may not be increased. Each such
reduction of the applicable Revolver Commitments shall reduce the applicable
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof. Notwithstanding the foregoing, Borrowers may not reduce
any US Revolver Commitments if after giving effect to such reduction the amount
of the German Revolver Commitments exceed 33% of the amount of the US Revolver
Commitments.

(d) Optional Prepayments. Each Borrower Group may prepay the principal of its
Revolving Loans at any time in whole or in part, without premium or penalty.

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage for the account of a
Borrower Group on such date exceeds (B) the Borrowing Base applicable to such

 

-22-



--------------------------------------------------------------------------------

Borrower Group reflected in the Borrowing Base Certificate most recently
delivered by Borrowers to Agent, then such Borrower Group shall promptly, but in
any event within 1 Business Day, prepay the Obligations in accordance with
Section 2.4(f)(i) in an aggregate amount equal to the amount of such excess.

(ii) Dispositions. Within 3 Business Days of the date of receipt by any Loan
Party of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by such Loan Party of assets (including casualty losses or
condemnations but excluding (x) sales or dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), (d), (e), (i), (j), (k), (l), (m),
(n), (p) or (q) of the definition of Permitted Dispositions, (y) sales or
dispositions of any assets that constitute Eligible Equipment of US Loan Parties
or Eligible Real Property of US Loan Parties but only if at the time of such
sale or disposition the US Fixed Asset Sub-Line Amount is greater than zero, and
(z) sales or dispositions of any assets that constitute Eligible Equipment of
German Borrower but only if at the time of such sale or disposition the German
Fixed Asset Sub-Line Amount is greater than zero), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions; provided that, so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrowers shall have given Agent prior written
notice of Borrowers’ intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
the applicable Loan Party, (C) the monies are held in a Deposit Account in which
Agent has a perfected first-priority security interest, and (D) such Loan Party,
as applicable, completes such replacement, purchase, or construction within 270
days after the initial receipt of such monies, then the Loan Party whose assets
were the subject of such disposition shall have the option to apply such monies
to the costs of replacement of the assets that are the subject of such sale or
disposition or the costs of purchase or construction of other assets useful in
the business of such Loan Party unless and to the extent that such applicable
period shall have expired without such replacement, purchase, or construction
being made or completed, in which case, any amounts remaining in the Deposit
Account referred to in clause (C) above shall be paid to Agent and applied in
accordance with Section 2.4(f)(ii). Nothing contained in this Section 2.4(e)(ii)
shall permit any Loan Party to sell or otherwise dispose of any assets other
than in accordance with Section 6.4.

(iii) Extraordinary Receipts. Within 3 Business Days of the date of receipt by
any Loan Party of any Extraordinary Receipts in excess of $20,000,000 in the
aggregate for all Loan Parties in any given fiscal year, Borrowers shall prepay
the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.

(iv) Indebtedness. Within 3 Business Days of the date of incurrence by any Loan
Party of any Indebtedness (other than Permitted Indebtedness), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such incurrence. The provisions of this
Section 2.4(e)(iv) shall not be deemed to be implied consent to any such
incurrence otherwise prohibited by the terms of this Agreement.

 

-23-



--------------------------------------------------------------------------------

(v) [Reserved].

(vi) Dispositions of Eligible Equipment or Eligible Real Property. So long as
the US Fixed Asset Sub-Line Amount is greater than zero, within 3 Business Days
of the date of receipt by any Loan Party of the Net Cash Proceeds of any
voluntary or involuntary sale or disposition by such Loan Party of US Eligible
Equipment or US Eligible Real Property (including casualty losses or
condemnations but excluding sales or dispositions which qualify as Permitted
Dispositions under clauses (e) or (n) of the definition of Permitted
Dispositions), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(iii) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions.
So long as the German Fixed Asset Sub-Line Amount is greater than zero, within 3
Business Days of the date of receipt by any Loan Party of the Net Cash Proceeds
of any voluntary or involuntary sale or disposition by German Borrower of German
Eligible Equipment (including casualty losses or condemnations but excluding
sales or dispositions which qualify as Permitted Dispositions under clauses
(e) or (n) of the definition of Permitted Dispositions), Borrowers shall prepay
the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(iii) in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions. Nothing contained in this
Section 2.4(e)(vi) shall permit any Loan Party to sell or otherwise dispose of
any assets other than in accordance with Section 6.4.

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans for the account of the
applicable Borrower Group until paid in full, and second, to cash collateralize
the Letters of Credit issued for the account of such Borrower Group in an amount
equal to 105% of the then outstanding Letter of Credit Usage for such Borrower
Group, and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii).

(ii) Each prepayment pursuant to Section 2.4(e)(ii) as a result of a sale or
disposition by a US Loan Party, Section 2.4(e)(iii) as a result of Extraordinary
Receipts by a US Loan Party, or Section 2.4(e)(iv) as a result of issuance of
Indebtedness by a US Loan Party, shall (A) so long as no Application Event shall
have occurred and be continuing, be applied, first, to the outstanding principal
amount of the US Revolving Loans, until paid in full, and second, to cash
collateralize the Letters of Credit for the account of US Borrower Group in an
amount equal to 105% of the then outstanding US Letter of Credit Usage, and
(B) if an Application Event shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(ii). Each prepayment pursuant to
Section 2.4(e)(ii) as a result of a sale or disposition by a German Loan Party,
Section 2.4(e)(iii) as a result of receipt of Extraordinary Receipts by a German
Loan Party, or Section 2.4(e)(iv) as a result of an issuance of Indebtedness

 

-24-



--------------------------------------------------------------------------------

by a German Loan Party, shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the German Revolving Loans until paid in full, and second, to cash
collateralize the Letters of Credit for the account of the German Borrower Group
in an amount equal to 105% of the then outstanding German Letter of Credit
Usage, and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii).

(iii) Each prepayment pursuant to Section 2.4(e)(vi) as a result of the sale of
disposition of Eligible Equipment of a Loan Party or Eligible Real Property of a
Loan Party shall be applied (x) if such Loan Party is a US Loan Party (A) so
long as no Application Event shall have occurred and be continuing, first, to
the outstanding principal amount of the US Revolving Loans, until paid in full,
and second, to cash collateralize the Letters of Credit issued for the account
of the US Borrower Group in an amount equal to 105% of the then outstanding US
Letter of Credit Usage, and (B) if an Application Event shall have occurred and
be continuing, be applied in the manner set forth in Section 2.4(b)(ii), and
(y) if such Loan Party is German Borrower, (A) so long as no Application Event
shall have occurred and be continuing, first, to the outstanding principal
amount of the German Revolving Loans, until paid in full, and second, to cash
collateralize the Letters of Credit issued for the account of the German
Borrower Group in an amount equal to 105% of the then outstanding German Letter
of Credit Usage, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii). In
addition, in connection with each such prepayment pursuant to Section 2.4(e)(vi)
as a result of the sale or disposition Eligible Equipment of a Loan Party, the
Applicable Fixed Asset Sub-Line Amount shall be reduced in an amount equal to
the Net Cash Proceeds of such Eligible Equipment sold or disposed of that
results in such prepayment; provided, that with respect to such reduction, so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) Borrowers shall have given Agent prior written
notice of such Loan Party’s intention to apply the monies received from the sale
or disposition of such Eligible Equipment to the purchase of like Equipment that
will constitute Eligible Equipment of such Loan Party, upon receipt of an
appraisal to determine the Net Orderly Liquidation Value (with respect to such
Eligible Equipment), (C) such Loan Party completes such purchase within 180 days
after the initial receipt of such monies, (D) the aggregate Net Cash Proceeds in
respect of Eligible Equipment so reinvested in any fiscal year does not exceed
$3,500,000 in the aggregate for all Loan Parties, and (E) Borrowers provide to
Agent a certificate certifying compliance with clauses (A) through (D) above,
the Applicable Fixed Asset Sub-Line Amount shall, upon receipt of such
appraisals, be increased by the lesser of (1) 85% of the Net Orderly Liquidation
Value of such Eligible Equipment acquired pursuant to the proviso of this clause
(iii) and (2) the aggregate amount of reduction of the Applicable Fixed Asset
Sub-Line Amount resulting from such prepayment.

(iv) No prepayment applied to the Revolving Loans or to cash collateralize
Letter of Credit Usage under Section 2.4(f)(i), (ii) or (iii) shall result in a
reduction in the Maximum Revolver Amount or German Maximum Revolver Amount;
provided, that (x) if an Event of Default exists, Required Lenders may elect for
any such prepayment applied to US Obligations to result in a permanent reduction
of the Maximum Revolver Amount and for any such prepayment applied to the German
Obligations to result in a permanent reduction of both the German Maximum
Revolver Amount and the Maximum Revolver Amount, and (y) if a corresponding
permanent reduction in the Maximum Revolver Amount is required by the Notes

 

-25-



--------------------------------------------------------------------------------

Indenture or is required to be made under the Notes Indenture to avoid a
requirement for Parent to make a mandatory offer to prepay the Notes Obligations
with such proceeds, Administrative Borrower shall notify Agent and such
prepayment shall result in a corresponding permanent reduction of the Maximum
Revolver Amount unless otherwise agreed by Agent and Required Lenders in their
sole discretion.

2.5. Promise to Pay; Promissory Notes.

(a) Each Borrower Group agrees to pay the Lender Group Expenses owing by such
Borrower Group on the earlier of (i) the first day of the month following the
date on which the applicable Lender Group Expenses were first incurred or
(ii) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the applicable Loan Account pursuant to the provisions of Section 2.6(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
subclause (ii)). Each Borrower Group promises to pay all of the Obligations
(including principal, interest, premiums, if any, fees, costs, and expenses
(including Lender Group Expenses)) owing by such Borrower Group in full on the
Maturity Date or, if earlier, on the date on which such Obligations (other than
the Bank Product Obligations) become due and payable pursuant to the terms of
this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, the
applicable Borrower Group shall execute and deliver to such Lender the requested
promissory notes payable to the order of such Lender in a form furnished by
Agent and reasonably satisfactory to the applicable Borrower Group. Thereafter,
the portion of the Commitments and Loans evidenced by such promissory notes and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c),

(i) all US Revolving Loans, and all other US Obligations (except for undrawn
Letters of Credit) that have been charged to the Loan Account of the US Borrower
Group pursuant to the terms hereof, shall bear interest as follows:

(A) if the relevant US Obligation is a Non-Base Rate Loan, at a per annum rate
equal to the LIBOR Rate (for deposits in Dollars) plus the Non-Base Rate Margin,
and

(B) otherwise, at a per annum rate equal to the US Base Rate plus the Floating
Rate Margin; and

 

-26-



--------------------------------------------------------------------------------

(ii) all German Revolving Loans, and all other German Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account of the
German Borrower Group pursuant to the terms hereof, shall bear interest as
follows:

(A) if the relevant German Obligation is a Non-Base Rate Loan in Euros, at a per
annum rate equal to the LIBOR Rate (for deposits in Euros) plus the Non-Base
Rate Margin,

(B) if the relevant German Obligation is a Non-Base Rate Loan in Dollars, at a
per annum rate equal to the LIBOR Rate (for deposits in Dollars) plus the
Non-Base Rate Margin, and

(C) otherwise, at a per annum rate equal to the German Floating Rate plus the
Non-Base Rate Margin.

(b) Letter of Credit Fee. Each Borrower Group shall pay Agent (for the ratable
benefit of the Applicable Revolving Lenders), a Letter of Credit fee (the
“Letter of Credit Fee”) (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.11(k), as
applicable) that shall accrue at a per annum rate equal to the Non-Base Rate
Margin multiplied by the Letter of Credit Usage in respect of which such
Borrower Group is the account party.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders,

(i) all Loans, and all Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof, shall bear
interest at a per annum rate equal to 2 percentage points above the per annum
rate otherwise applicable thereunder, and

(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month, and
(ii) all costs and expenses payable hereunder or under any of the other Loan
Documents, and all Lender Group Expenses shall be due and payable on the earlier
of (x) the first day of the month following the date on which the applicable
costs, expenses, or Lender Group Expenses were first incurred or (y) the date on
which demand therefor is made by Agent (it being acknowledged and agreed that
any charging of such costs, expenses or Lender Group Expenses to the applicable
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Each Borrower Group hereby authorizes Agent, from time to time
without prior notice to Borrowers, to charge to the Loan Account of such
Borrower Group (A) on the first day of each month, all interest accrued during
the prior month on the Revolving Loans for the account of such Borrower Group
hereunder, (B) on the first day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month for the account of

 

-27-



--------------------------------------------------------------------------------

such Borrower Group, (C) as and when incurred or accrued, all fees and costs
provided for in Section 2.10 (a) or (c) and owing by such Borrower Group, (D) on
the first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b) (it being understood that such fee is an obligation
of US Borrowers only and may be charged to the Loan Account of the US Borrower
Group), (E) as and when due and payable, all other fees payable hereunder or
under any of the other Loan Documents by such Borrower Group, (F) as and when
incurred or accrued, the fronting fees and all commissions, other fees, charges
and expenses provided for in Section 2.11(k) owing by such Borrower Group,
(G) as and when incurred or accrued, all other Lender Group Expenses owing by
such Borrower Group, and (H) as and when due and payable all other payment
obligations payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products) owing by such Borrower Group. All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) so charged
to the Loan Account of a Borrower Group shall thereupon constitute Revolving
Loans hereunder for the account of such Borrower Group, shall constitute
Obligations hereunder of such Borrower Group, and shall initially accrue
interest at the rate then applicable to Revolving Loans for the account of such
Borrower Group that are Floating Rate Loans (unless and until converted into
Non-Base Rate Loans in accordance with the terms of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue;
provided, that Floating Rate Loans (including German Revolving Loans bearing
interest at the applicable Floating Rate) shall, in each case, be calculated on
the basis of a 365 day year (or a 366 day year, in the case of a leap year). In
the event the Floating Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Floating Rate automatically and immediately
shall be increased or decreased by an amount equal to such change in the
Floating Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the applicable Obligations to the extent of such
excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds in the Applicable Currency
made to Agent’s Applicable Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the

 

-28-



--------------------------------------------------------------------------------

contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Applicable Account on a
Business Day on or before 1:30 p.m. (or 2:00 p.m. London time in the case of a
payment with respect to the German Obligations). If any payment item is received
into Agent’s Applicable Account on a non-Business Day or after 1:30 p.m. (or
2:00 p.m. London time in the case of a payment with respect to the German
Obligations) on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

2.8. Designated Account. Each Agent and each Lender is authorized to make the
Revolving Loans and each Issuing Lender is authorized to issue Letters of
Credit, under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d). US Borrowers agree to establish and
maintain the US Designated Account with the US Designated Account Bank and
German Borrower agrees to establish and maintain a German Designated Account for
Euros and a German Designated Account for Dollars, in each case with the German
Designated Bank. Each Designated Account shall be for the purpose of receiving
the proceeds of the Revolving Loans requested by such Borrower Group. Proceeds
of German Revolving Loans denominated in Dollars shall be made to the German
Designated Account for Dollars and German Revolving Loans denominated in Euros
shall be made to the German Designated Account for Euros. Unless otherwise
agreed by Agent and Borrowers, any Revolving Loan requested by Borrowers and
made by Agent or the Lenders hereunder shall be made to the applicable
Designated Account.

2.9. Maintenance of Loan Account; Statements of Obligations. With respect to
each Borrower Group, Agent shall maintain an account on its books in the name of
such Borrower Group (any such account, a “Loan Account”) on which such Borrower
Group will be charged with all Revolver Usage for the account of such Borrower
Group, and with all other payment Obligations hereunder or under the other Loan
Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses, of such Borrower Group. In accordance with Section 2.7, the Loan
Account of a Borrower Group will be credited with all payments received by Agent
for such Borrower Group’s account. Agent shall make available to Borrowers
monthly statements regarding the Loan Accounts, including the principal amount
of the Revolving Loans, interest accrued hereunder, fees accrued or charged
hereunder or under the other Loan Documents, and a summary itemization of all
charges and expenses constituting Lender Group Expenses accrued hereunder or
under the other Loan Documents, and each such statement, absent demonstrable
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.10. Fees.

(a) Agent Fees. Each Borrower Group shall pay to Agent, for the account of
Agent, as and when due and payable under the terms of the Fee Letter, the fees
payable by such Borrower Group as set forth in the Fee Letter.

 

-29-



--------------------------------------------------------------------------------

(b) Unused Line Fee. US Borrower Group shall pay to Agent, for the ratable
account of the Revolving Lenders with a US Revolver Commitment, an unused line
fee (the “Unused Line Fee”) in an amount equal to the Applicable Unused Line Fee
Percentage per annum times the result of (i) the aggregate amount of the US
Revolver Commitments, less (ii) the average amount of the sum of the US Revolver
Usage and the Dollar Equivalent of the German Revolver Usage during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable on the first day of each month from and after the Closing Date
up to the first day of the month prior to the date on which the Obligations are
paid in full and on the date on which the Obligations are paid in full.

(c) Field Examination and Other Fees. Each Borrower Group shall pay to Agent,
field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day, per examiner,
plus reasonable out-of-pocket expenses (including travel, meals, and lodging)
for each field examination of such Borrower Group and any Subsidiaries of such
Borrower Group by personnel employed by Agent, and (ii) the fees or charges paid
or incurred by Agent (but, in any event, no less than a charge of $1,000 per
day, per Person, plus reasonable out-of-pocket expenses (including travel,
meals, and lodging)) if it elects to employ the services of one or more third
Persons to perform field examinations of such Borrower Group and any
Subsidiaries of such Borrower Group, to establish electronic collateral
reporting systems, to appraise the Collateral, or any portion thereof, or to
assess such Person’s business valuation; provided, that so long as no Event of
Default shall have occurred and be continuing, no Borrower Group shall be
obligated to reimburse Agent for more than 1 field examination, 1 inventory
appraisal, 1 equipment appraisal and 1 real property appraisal for such Borrower
Group during any calendar year; provided, further, that if US ABL Excess
Availability is less than the greater of 5.25% of the Aggregate Maximum Amount
and $15,750,000 at any time during the calendar year, Aggregate Excess
Availability is less than the greater of 12.5% of the Aggregate Maximum Amount
and $37,500,000 at any time during the calendar year, or US Aggregate Excess
Availability is less than the greater of 7.5% of the Aggregate Maximum Amount
and $22,500,000 at any time during any calendar year, then each Borrower Group
shall be obligated to reimburse Agent for an additional field examination, an
additional appraisal of inventory, an additional equipment appraisal and an
additional real property appraisal during such calendar year. For avoidance of
doubt, a field examination of both the US Borrowers and the German Borrower
shall count as one field examination and an appraisal of any category of assets
of both the US Borrowers and the German Borrower shall count as one appraisal of
such category of assets.

2.11. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of a
Borrower Group made in accordance herewith, and prior to the Maturity Date, the
Applicable Issuing Lender agrees to issue requested Letters of Credit for the
account of such Borrower Group. By submitting a request to the Applicable
Issuing Lender for the issuance of a Letter of Credit for its account, a
Borrower Group shall be deemed to have requested that the Applicable Issuing
Lender issue the requested Letter of Credit for the account of such Borrower
Group. Each request for the issuance of a Letter of Credit by a Borrower Group,
or the amendment, renewal or extension of any outstanding Letter of Credit by a
Borrower Group, shall be irrevocable and shall be made in writing by an
Authorized Person and delivered to the

 

-30-



--------------------------------------------------------------------------------

Applicable Issuing Lender via telefacsimile or other electronic method of
transmission reasonably acceptable to such Issuing Lender and reasonably in
advance of the requested date of issuance, amendment, renewal or extension. Each
such request shall be in form and substance reasonably satisfactory to the
Applicable Issuing Lender and (i) shall specify (A) the amount of such Letter of
Credit and, in the case of a Letter of Credit for the account of the German
Borrower Group, whether such Letter of Credit will be denominated in Dollars or
Euros, (B) the date of issuance, amendment, renewal or extension of such Letter
of Credit, (C) the proposed expiration date of such Letter of Credit, (D) the
name and address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal or extension, identification of the Letter of Credit to be so
amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
or extend such Letter of Credit, and (ii) shall be accompanied by such Issuer
Documents as Agent or the Applicable Issuing Lender may require, to the extent
that such requirements are consistent with the Issuer Documents that such
Issuing Lender generally requests for Letters of Credit in similar
circumstances. The Applicable Issuing Lender’s records of the content of any
such request will be conclusive. Anything contained herein to the contrary
notwithstanding, the Applicable Issuing Lender may, but shall not be obligated
to, issue a Letter of Credit that supports the obligations of a Borrower Group
or any of its Subsidiaries in respect of (x) a lease of real property to the
extent that the face amount of such Letter of Credit exceeds the highest rent
(including all rent-like charges) payable under such lease for a period of one
year, or (y) an employment contract to the extent that the face amount of such
Letter of Credit exceeds the highest compensation payable under such contract
for a period of one year.

(b) No Issuing Lender shall have any obligation to issue a Letter of Credit if
any of the following would result after giving effect to the requested issuance:

(i) the US Letter of Credit Usage would exceed $75,000,000 minus the Dollar
Equivalent of the German Letter of Credit Usage (provided, that the aggregate US
Letter of Credit Usage in respect of Letters of Credit issued to secure
Indebtedness of Subsidiaries of Parent that are not US Loan Parties at shall be
further subject to the restrictions and limitations set forth in
Section 2.11(n)), or

(ii) the US Letter of Credit Usage would exceed the Maximum Revolver Amount less
the sum of the outstanding amount of US Revolving Loans and the Dollar
Equivalent of the German Revolver Usage, or

(iii) the US Letter of Credit Usage would exceed the US Borrowing Base at such
time less the outstanding principal balance of the US Revolving Loans at such
time, or

(iv) the Dollar Equivalent of the German Letter of Credit Usage would exceed
$10,000,000, or

(v) the Dollar Equivalent of the German Letter of Credit Usage would exceed the
German Maximum Revolver Amount less the sum of the Dollar Equivalent of the
outstanding amount of German Revolving Loans and the US Revolver Usage, or

 

-31-



--------------------------------------------------------------------------------

(vi) the Dollar Equivalent of the German Letter of Credit Usage would exceed the
German Borrowing Base at such time.

(c) In the event there is a Defaulting Lender as of the date of any request by a
Borrower Group for the issuance of a Letter of Credit, the Applicable Issuing
Lender shall not be required to issue or arrange for such Letter of Credit to
the extent (i) the Defaulting Lender’s Letter of Credit Exposure with respect to
such Letter of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or
(ii) the Applicable Issuing Lender has not otherwise entered into arrangements
reasonably satisfactory to it and Borrowers to eliminate such Issuing Lender’s
risk with respect to the participation in such Letter of Credit of the
Defaulting Lender, which arrangements may include such Borrower Group cash
collateralizing such Defaulting Lender’s Letter of Credit Exposure in accordance
with Section 2.3(g)(ii). Additionally, no Issuing Lender shall have any
obligation to issue a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain such Issuing Lender from issuing such Letter of Credit, or any law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit or request that such Issuing Lender refrain
from the issuance of letters of credit generally or such Letter of Credit in
particular, (B) the issuance of such Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally, or
(C) with respect to any Letter of Credit issued by US Issuing Lender, amounts
drawn under such Letter of Credit will or may not be in Dollars and with respect
to any Letter of Credit issued by German Issuing Lender, amounts drawn under
such Letter of Credit will or may not be in the Applicable Currency.

(d) Any Issuing Lender (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Lender issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Lender that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Lender, such Issuing Lender shall be required to so
notify Agent in writing only once each week of the Letters of Credit issued by
such Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree. Borrowers and the Lender
Group hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by the
applicable US Issuing Lender at the request of the US Borrower Group on the
Closing Date. Each Letter of Credit requested by a Borrower Group shall be in
form and substance reasonably acceptable to the Applicable Issuing Lender,
including the requirement that the amounts payable thereunder must be payable in
Dollars (in the case of Letters of Credit issued for the account of the US
Borrower Group) and Dollars or Euros (in the case of Letters of Credit for the
account of the German Borrower Group). If the Applicable Issuing Lender makes a
payment under a Letter of Credit issued for the account of a Borrower Group,
such Borrower Group shall pay to Agent an amount equal to the applicable Letter
of Credit Disbursement on the Business Day such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of such Letter of Credit
Disbursement immediately and automatically shall be deemed to be a US Revolving
Loan (in the case of a Letter of Credit Disbursement made by US Issuing Lender)
and a German

 

-32-



--------------------------------------------------------------------------------

Revolving Loan (in the case of a Letter of Credit Disbursement made by German
Issuing Lender), in either case notwithstanding any failure to satisfy any
condition precedent set forth in Section 3, and, initially, shall bear interest
at the rate then applicable to such Revolving Loans that are Floating Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan for
the account of a Borrower Group as provided above, such Borrower Group’s
obligation to pay the amount of such Letter of Credit Disbursement to the
Applicable Issuing Lender shall be automatically converted into an obligation to
pay the resulting Revolving Loan. Promptly following receipt by Agent of any
payment from a Borrower Group pursuant to this paragraph, Agent shall distribute
such payment to the Applicable Issuing Lender or, to the extent that any
applicable Revolving Lenders have made payments pursuant to Section 2.11 to
reimburse the Applicable Issuing Lender, then to such Revolving Lenders and the
Applicable Issuing Lender as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
with respect to a Letter of Credit issued for the account of a Borrower Group
pursuant to Section 2.11, each Revolving Lender with a Commitment to make
Revolving Loans to such Borrower Group agrees to fund its Pro Rata Share of any
Revolving Loan deemed made pursuant to Section 2.11 in respect of such Letter of
Credit Disbursement on the same terms and conditions as if such Borrower Group
had requested the amount thereof as a Revolving Loan, and Agent shall promptly
pay to the Applicable Issuing Lender the amounts so received by it from such
Revolving Lenders. By the issuance of a Letter of Credit (or an amendment,
renewal, or extension of a Letter of Credit) for the account of a Borrower Group
and without any further action on the part of the Applicable Issuing Lender or
the Applicable Revolving Lenders, the Applicable Issuing Lender shall be deemed
to have granted to each Applicable Revolving Lender, and each Applicable
Revolving Lender shall be deemed to have purchased, a participation in such
Letter of Credit, in an amount equal to its Pro Rata Share of such Letter of
Credit, and each such Revolving Lender agrees to pay to Agent, for the account
of the Applicable Issuing Lender, such Revolving Lender’s Pro Rata Share of any
Letter of Credit Disbursement made under such Letter of Credit. In consideration
and in furtherance of the foregoing, in the event a Borrower Group does not
reimburse the Applicable Issuing Lender for a Letter of Credit Disbursement on
the date due as provided in this Section 2.11, each Applicable Revolving Lender
hereby absolutely and unconditionally agrees to pay to Agent, for the account of
the Applicable Issuing Lender, such Revolving Lender’s Pro Rata Share of such
Letter of Credit Disbursement made by such Issuing Lender, or of any
reimbursement payment that is required to be refunded (or that Agent or such
Issuing Lender elects, based upon the advice of counsel, to refund) to such
Borrower Group for any reason. With respect to a Letter of Credit Disbursement
in respect of a Letter of Credit issued for the account of a Borrower Group,
each Applicable Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Applicable Issuing Lender, an amount
equal to its respective Pro Rata Share of such Letter of Credit Disbursement
pursuant to this Section 2.11(e) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Revolving Lender fails to make available to Agent the
amount of such Revolving Lender’s Pro Rata Share of such Letter of Credit
Disbursement as provided in this Section, such Revolving Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of the Applicable Issuing
Lender) shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

 

-33-



--------------------------------------------------------------------------------

(f) Each Borrower Group agrees to indemnify, defend and hold harmless each
Letter of Credit Related Person (to the fullest extent permitted by law) from
and against any Letter of Credit Indemnified Costs, and which arise out of or in
connection with, or as a result of:

(i) any Letter of Credit for the account of such Borrower Group or any
pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit for the account of such Borrower Group;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration)
for the account of such Borrower Group, including any action or proceeding to
compel or restrain any presentation or payment under any such Letter of Credit,
or for the wrongful dishonor of, or honoring a presentation under, any such
Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit for the account of such Borrower Group;

(v) any unauthorized instruction or request made to the Applicable Issuing
Lender in connection with any requested or issued Letter of Credit for the
account of such Borrower Group or error in computer or electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated in connection with any Letter of Credit for the
account of such Borrower Group;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of proceeds of any Letter of
Credit for the account of such Borrower Group or holder of an instrument or
document;

(viii) the fraud, forgery or illegal action of parties in connection with any
Letter of Credit for the account of such Borrower Group other than the Letter of
Credit Related Person;

(ix) the Applicable Issuing Lender’s performance of the obligations of a
confirming institution or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person related to any
Letter of Credit for the account of such Borrower Group;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that such indemnity shall not be available to
any Letter of Credit Related Person claiming indemnification under clauses
(i) through (x) above to the extent that such Letter of Credit Indemnified Costs
may be finally determined in a final, non-appealable judgment of a

 

-34-



--------------------------------------------------------------------------------

court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Each Borrower Group hereby agrees to pay the Letter of Credit Related
Person claiming indemnity on demand from time to time all amounts owing by such
Borrower Group under this Section 2.11. If and to the extent that the
obligations of a Borrower Group under this Section 2.11 are unenforceable for
any reason, such Borrower Group agrees to make the maximum contribution to the
Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

(g) The liability of the Applicable Issuing Lender (or any other Letter of
Credit Related Person) under, in connection with or arising out of any Letter of
Credit (or pre-advice) for the account of a Borrower Group, regardless of the
form or legal grounds of the action or proceeding, shall be limited to direct
damages suffered by such Borrower Group that are caused directly by the
Applicable Issuing Lender’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The
Applicable Issuing Lender shall be deemed to have acted with due diligence and
reasonable care if such Issuing Lender’s conduct is in accordance with Standard
US Letter of Credit Practice or in accordance with this Agreement. A Borrower
Group’s aggregate remedies against the Applicable Issuing Lender and any Letter
of Credit Related Person for wrongfully honoring a presentation under any Letter
of Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by such Borrower Group to the Applicable
Issuing Lender in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Revolving Loans for the account of such Borrower Group that are
Floating Rate Loans hereunder. Each Borrower Group shall take reasonable action
to avoid and mitigate the amount of any damages claimed against the Applicable
Issuing Lender or any other Letter of Credit Related Person, including by
enforcing its rights against the beneficiaries of any applicable Letters of
Credit. Any claim by a Borrower Group under or in connection with any Letter of
Credit shall be reduced by an amount equal to the sum of (x) the amount (if any)
saved by such Borrower Group as a result of the breach or alleged wrongful
conduct complained of, and (y) the amount (if any) of the loss that would have
been avoided had such Borrower Group taken all reasonable steps to mitigate any
loss, and in case of a claim of wrongful dishonor, by specifically and timely
authorizing the Applicable Issuing Lender to effect a cure.

(h) Each Borrower Group is responsible for preparing or approving the final text
of any Letter of Credit issued for the account of such Borrower Group as issued
by the Applicable US Issuing Lender, irrespective of any assistance the
Applicable Issuing Lender may provide such as drafting or recommending text or
by the Applicable Issuing Lender’s use or refusal to use text submitted by such
Borrower Group. Each Borrower Group is solely responsible for the suitability of
any Letter of Credit issued for the account of a Borrower Group for such
Borrower Group’s purposes. With respect to any Letter of Credit issued for the
account of a Borrower Group containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, the Applicable Issuing Lender, in its
sole and absolute discretion, may give notice of nonrenewal of such Letter of
Credit and, if such Borrower Group does not at any time

 

-35-



--------------------------------------------------------------------------------

want such Letter of Credit to be renewed, such Borrower Group will so notify
Agent and the Applicable Issuing Lender at least 15 calendar days before the
Applicable Issuing Lender is required to notify the beneficiary of such Letter
of Credit or any advising bank of such nonrenewal pursuant to the terms of such
Letter of Credit.

(i) Each Borrower Group’s reimbursement and payment obligations under this
Section 2.11 is absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) the Applicable Issuing Lender or any of its branches or Affiliates being
the beneficiary of any Letter of Credit;

(iv) the Applicable Issuing Lender or any correspondent honoring a drawing
against a Drawing Document up to the amount available under any Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that Parent or
any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, the Applicable Issuing Lender or any other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, Parent’s or any of its Subsidiaries’ reimbursement and other payment
obligations and liabilities, arising under, or in connection with, any Letter of
Credit, whether against the Applicable Issuing Lender, the beneficiary or any
other Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that subject to Section 2.11(g), the foregoing shall not release the
Applicable Issuing Lender from such liability to such Borrower Group as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against such Issuing Lender following reimbursement or payment of
the obligations and liabilities, including reimbursement and other payment
obligations, of such Borrower Group to such Issuing Lender arising under, or in
connection with, this Section 2.11 or any Letter of Credit.

 

-36-



--------------------------------------------------------------------------------

(j) Without limiting any other provision of this Agreement, no Issuing Lender or
any other Letter of Credit Related Person (if applicable) shall be responsible
to any Borrower for, and each Issuing Lender’s rights and remedies against a
Borrower Group and the obligation of a Borrower Group to reimburse the
Applicable Issuing Lender for each drawing under a Letter of Credit shall not be
impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the Applicable Issuing Lender’s determination that such
Drawing Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the Applicable Issuing Lender in good faith
believes to have been given by a Person authorized to give such instruction or
request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

 

-37-



--------------------------------------------------------------------------------

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where the Applicable Issuing Lender has issued,
confirmed, advised or negotiated such Letter of Credit;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by the Applicable Issuing Lender if subsequently the Applicable
Issuing Lender or any court or other finder of fact determines that such
presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by the Applicable
Issuing Lender to have been made in violation of international, federal, state
or local restrictions on the transaction of business with certain prohibited
Persons.

(k) Each Borrower Group shall pay immediately upon demand to Agent for the
account of the Applicable Issuing Lender as non-refundable fees, commissions,
and charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the applicable Loan Account pursuant to the
provisions of Section 2.6(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this Section 2.11(k)): (i) a fronting fee which
shall be imposed by the Applicable Issuing Lender upon the issuance of each
Letter of Credit of 0.250% per annum of the face amount thereof, plus (ii) any
and all other customary commissions, fees and charges then in effect imposed by,
and any and all expenses incurred by, the Applicable Issuing Lender, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations). Notwithstanding the foregoing, if the Applicable Issuing Lender
is a Person other than Wells Fargo, all fronting fees payable in respect of
Letters of Credit for the account of a Borrower Group issued by such Issuing
Lender shall be paid by such Borrower Group immediately upon demand directly to
such Issuing Lender for its own account.

(l) If by reason of (x) any Change in Law or (y) compliance by an Issuing Lender
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on such Issuing Lender or any other member of the
Lender Group any other condition regarding any Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to such Issuing Lender or any other member of the Lender Group of issuing,
making, participating in, or

 

-38-



--------------------------------------------------------------------------------

maintaining any Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrowers, and the Borrower Group obligated to such Issuing Lender shall
pay within 30 days after demand therefor, such amounts as Agent may specify to
be necessary to compensate such Issuing Lender or the Applicable Lenders for
such additional cost or reduced receipt, together with interest on such amount
from the date of such demand until payment in full thereof at the rate then
applicable to Revolving Loans for the account of such Borrower Group that are
Floating Rate Loans hereunder; provided, that (A) no Borrower shall be required
to provide any compensation pursuant to this Section 2.11(l) for any such
amounts incurred more than 90 days prior to the date on which the demand for
payment of such amounts is first made to such Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of demonstrable error, be
final and conclusive and binding on all of the parties hereto.

(m) Unless otherwise expressly agreed by a Borrower Group and the Applicable
Issuing Lender at the time a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

(n) The US Borrower Group may request the issuance of Letters of Credit to
secure Indebtedness of Subsidiaries of Parent that are not Loan Parties (any
such Letters of Credit, “Foreign Lines LCs”), or renewals or increases of any
such Foreign Lines LCs, subject to (and only in compliance with) the following
restrictions: (i) the aggregate US Letter of Credit Usage with respect to
Foreign Lines LCs shall not exceed $50,000,000 at any time; (ii) the
Indebtedness secured thereby shall be permitted under the terms of this
Agreement; and (iii) except with respect to Foreign Lines LCs issued on or about
the Closing Date (or such later date as may be agreed to by Agent and the
beneficiary thereof) to be issued for the benefit of the beneficiaries set forth
on Schedule 2.11(n) to secure the credit facilities of Subsidiaries of Parent
that are not Loan Parties that are described on such Schedule 2.11(n) in amounts
not to exceed the amounts listed for such credit facilities on such Schedule
2.11(n) (and in respect of subsequent renewals or replacements thereof that do
not increase the outstanding amount thereof), either (x) the Agent shall have
provided its prior written consent to the US Borrower Group’s request to cause
such Foreign Line LC to be issued, increased or renewed, or (y) (i) US Aggregate
Excess Availability shall exceed $75,000,000 after giving pro forma effect to
such issuance, increase or renewal of such Foreign Line LC, and (ii) the average
daily US Aggregate Excess Availability for the 30 day period ending on the date
of such issuance, increase or renewal shall exceed $75,000,000 (calculated, in
the case of any issuance or increase, as if such Foreign Line LC had been so
issued or increased on the first day of such 30 day period and remained
outstanding for each subsequent day during such 30 day period). The German
Borrower Group may not request the issuance of Letters of Credit to support
Indebtedness of any Person other than the German Borrower.

(o) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that

 

-39-



--------------------------------------------------------------------------------

such provisions be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.11 shall control and govern.

2.12. Non-Base Rate Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Floating Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “Non-Base Rate Option”) to have interest on all or
a portion of the Revolving Loans be charged (whether at the time when made
(unless otherwise provided herein), upon conversion from a Floating Rate Loan to
a Non-Base Rate Loan, or upon continuation of a Non-Base Rate Loan as a Non-Base
Rate Loan) at a rate of interest based upon the Non-Base Rate. Interest on
Non-Base Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrowers have properly exercised the
Non-Base Rate Option with respect thereto, the interest rate applicable to such
Non-Base Rate Loan automatically shall convert to the rate of interest then
applicable to Floating Rate Loans of the same type hereunder. At any time that
an Event of Default has occurred and is continuing, at the written election of
the Required Lenders, Borrowers no longer shall have the option to request that
Revolving Loans bear interest at a rate based upon the Non-Base Rate.

(b) Non-Base Rate Election.

(i) Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the Non-Base Rate Option during the
continuance of such Event of Default, elect to exercise the Non-Base Rate Option
by notifying Agent prior to 11:00 a.m. (or 11:00 a.m. London time in the case of
German Revolving Loans) at least 3 Business Days prior to the commencement of
the proposed Interest Period (the “Non-Base Rate Deadline”). The election of the
Non-Base Rate Option by a Borrower Group for a permitted portion of the
applicable Revolving Loans and an Interest Period pursuant to this Section shall
be made by delivery to Agent of a Non-Base Rate Notice received by Agent before
the Non-Base Rate Deadline, or by telephonic notice received by Agent before the
Non-Base Rate Deadline (to be confirmed by delivery to Agent of a Non-Base Rate
Notice received by Agent prior to 5:00 p.m. (or 5:00 p.m. London time in the
case of German Revolving Loans) on the same day). Promptly upon its receipt of
each such Non-Base Rate Notice, Agent shall provide a copy thereof to each of
the affected Lenders.

(ii) Each Non-Base Rate Notice shall be irrevocable and binding on Borrowers. In
connection with each Non-Base Rate Loan for the account of a Borrower Group,

 

-40-



--------------------------------------------------------------------------------

such Borrower Group, shall indemnify, defend, and hold Agent and the Lenders
harmless against any loss, cost, or expense actually incurred by Agent or any
Lender as a result of (A) the payment of any principal of such Non-Base Rate
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (B) the conversion of such
Non-Base Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any Non-Base
Rate Loan on the date specified in any Non-Base Rate Notice delivered pursuant
hereto (such losses, costs, or expenses, “Funding Losses”). A certificate of
Agent or a Lender delivered to Borrowers setting forth in reasonable detail any
amount that Agent or such Lender is entitled to receive from a Borrower Group
pursuant to this Section 2.12 shall be conclusive absent demonstrable error, and
such Borrower Group shall pay such amount to Agent or the Lender, as applicable,
within 30 days of the date of its receipt of such certificate.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 10 Non-Base Rate Loans in effect at any given time. Borrowers
may only exercise the Non-Base Rate Option for proposed Non-Base Rate Loans of
at least $1,000,000.

(c) Conversion. A Borrower Group may convert Non-Base Rate Loans to Floating
Rate Loans at any time; provided, that in the event that Non-Base Rate Loans for
the account of such Borrower Group are converted or prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any prepayment through the required application by Agent of any
payments or proceeds of Collateral in accordance with Section 2.4(b) or for any
other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, such Borrower Group shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12(b)(ii).

(d) Special Provisions Applicable to Non-Base Rate.

(i) The Non-Base Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any Euro deposits, Dollar deposits or
increased costs (other than Taxes which shall be governed by Section 16), in
each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law) and changes in the reserve requirements imposed by the Board of Governors,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the Non-Base Rate. In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (A) require such Lender to furnish to Borrowers a
statement setting forth in reasonable detail the basis for adjusting such
Non-Base Rate and the method for determining the amount of such adjustment, or
(B) repay the Non-Base Rate Loans of such Lender with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).

 

-41-



--------------------------------------------------------------------------------

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Non-Base Rate Loans for the account of a Borrower Group or to continue such
funding or maintaining, or to determine or charge interest rates at the Non-Base
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(y) in the case of any Non-Base Rate Loans of such Lender that are outstanding,
the date specified in such Lender’s notice shall be deemed to be the last day of
the Interest Period of such Non-Base Rate Loans, and interest upon the Non-Base
Rate Loans of such Lender thereafter shall accrue interest at the rate then
applicable to Floating Rate Loans, and (z) such Borrower Group shall not be
entitled to elect the Non-Base Rate Option until such Lender determines that it
would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits or Dollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the
Non-Base Rate.

2.13. Capital Requirements.

(a) If, after the date hereof, the Applicable Issuing Lender or Applicable
Lender with respect to a Borrower Group reasonably determines that (i) any
Change in Law regarding capital or reserve requirements for banks or bank
holding companies, or (ii) compliance by such Issuing Lender or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Issuing Lender’s, such Lender’s, or such holding companies’ capital as a
consequence of such Issuing Lender’s or such Lender’s commitments hereunder to a
level below that which such Issuing Lender, such Lender, or such holding
companies could have achieved but for such Change in Law or compliance (taking
into consideration such Issuing Lender’s, such Lender’s, or such holding
companies’ then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Issuing Lender or such Lender to be material, then such Issuing Lender or such
Lender may notify such Borrower Group and Agent thereof. Following receipt of
such notice, such Borrower Group agrees to pay such Issuing Lender or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Issuing Lender or such Lender of a statement setting forth such amount, and
showing in reasonable detail such Issuing Lender’s or such Lender’s calculation
thereof and the assumptions upon which such calculation was based (which
statement shall be deemed true and correct absent demonstrable error). In
determining such amount, such Issuing Lender or such Lender may use any
reasonable averaging and attribution methods. Failure or delay on the part of
such Issuing Lender or such Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Issuing Lender’s or such Lender’s
right to demand such compensation; provided that Borrowers shall not be required
to compensate any Issuing Lender or a Lender pursuant to this Section for any
reductions in return incurred more than 120 days prior to the date that such
Issuing Lender or such Lender notifies such Borrower Group of such Change in Law
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of a
Change in Law that is retroactive, then the 120-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

-42-



--------------------------------------------------------------------------------

(b) If the Applicable Issuing Lender or Applicable Lender with respect to a
Borrower Group requests additional or increased costs referred to in
Section 2.11(l) or Section 2.12(d)(i) or amounts under Section 2.13(a) or sends
a notice under Section 2.12(d)(ii) relative to changed circumstances (such
Issuing Lender or Lender, an “Affected Lender”), then such Affected Lender shall
use reasonable efforts to promptly designate a different one of its lending
offices or to assign its rights and obligations hereunder to another of its
offices or branches if, in the reasonable judgment of such Affected Lender, such
designation or assignment would (i) eliminate or reduce amounts payable pursuant
to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or
eliminate the illegality or impracticality of funding or maintaining Non-Base
Rate Loans and (ii) not subject it to any material unreimbursed cost or expense
and would not otherwise be materially disadvantageous to it. The applicable
Borrower Group agrees to pay all reasonable out-of-pocket costs and expenses
incurred by such Affected Lender in connection with any such designation or
assignment. If, after such reasonable efforts, such Affected Lender does not so
designate a different one of its lending offices or assign its rights to another
of its offices or branches so as to eliminate such Borrower Group’s obligation
to pay any future amounts to such Affected Lender pursuant to Section 2.11(l),
Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable Borrowers to
obtain Non-Base Rate Loans, then such Borrower Group (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(l),
Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain Non-Base Rate Loans, may designate a different
Issuing Lender or substitute a Lender, in each case reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender (and its
Affiliates) and such Affected Lender’s (and its Affiliates’) commitments
hereunder (together with any Affiliate which purchases obligations and
commitments as provided above, a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender (and its Affiliates) shall
assign to the Replacement Lender its Obligations and commitments, and upon such
purchase by the Replacement Lender, which such Replacement Lender shall be
deemed to be “Issuing Lender” or a “Lender” (as the case may be) for purposes of
this Agreement and such Affected Lender shall cease to be an “Issuing Lender” or
a “Lender” (as the case may be) for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to each Issuing Lender and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for Issuing Lenders or lenders
affected thereby to comply therewith. Notwithstanding any other provision
herein, neither any Issuing Lender nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of such Issuing Lender or such Lender (as the case may be) to demand
such compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

 

-43-



--------------------------------------------------------------------------------

2.14. Reserved.

2.15. Joint and Several Liability of US Borrowers.

(a) Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each US Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the US Obligations.

(b) Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other US Borrowers, with respect to the payment
and performance of all of the US Obligations (including any US Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all the US Obligations shall be the joint and several obligations of each
US Borrower without preferences or distinction among them.

(c) If and to the extent that any US Borrower shall fail to make any payment
with respect to any of the US Obligations as and when due or to perform any of
the US Obligations in accordance with the terms thereof, then in each such event
the other US Borrowers will make such payment with respect to, or perform, such
US Obligation until such time as all of the US Obligations are paid in full.

(d) The US Obligations of each US Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse US
Obligations of each US Borrower enforceable against each US Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each US Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, notice of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each US Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each US Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent

 

-44-



--------------------------------------------------------------------------------

or Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each US
Borrower under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each US
Borrower under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.

(f) Each US Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each US Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents. Each US Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their respective successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.15 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If, at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

(h) Each US Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any US Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any

 

-45-



--------------------------------------------------------------------------------

Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

(i) Notwithstanding anything to the contrary in the foregoing, no US Borrower
that is not a Qualified ECP Guarantor shall be jointly and severally liable for
any Excluded Swap Obligations in respect of such Borrower.

(j) Each US Borrower that is a Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Borrower
to guaranty and otherwise honor all Obligations in respect of Swap Obligations.
The obligations under this Section of each Qualified ECP Guarantor shall remain
in full force and effect until payment in full of the Obligations. Each such
Qualified ECP Guarantor intends that this Section 2.15(j) constitute, and this
Section 2.15(j) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Borrower for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(k) Notwithstanding any other provision of this Section 2.15, the joint and
several liability of each US Borrower hereunder shall be limited to a maximum
amount that would not, after giving effect to such maximum amount, render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or comparable law. In determining the limitations, if
any, on the amount of any US Borrower’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such US Borrower may have
under this Section 2.15, any other agreement or applicable law shall be taken
into account. Subject to the restrictions, limitations and other terms of this
Agreement (including Section 2.15(h)), each US Borrower hereby agrees that to
the extent that a US Borrower shall have paid more than its proportionate share
of any payment made hereunder, such US Borrower shall be entitled to seek and
receive contribution from and against any other US Borrower hereunder which has
not paid its proportionate share of such payment.

2.16. Currencies. The US Revolving Loans and other US Obligations (unless such
other US Obligations expressly provide otherwise) shall be made and repaid in
Dollars. The German Revolving Loans and other German Obligations (unless such
other German Obligations expressly provide otherwise) shall be made in Dollars
or Euros, as selected by Administrative Borrower as provided herein. All such
German Obligations denominated in Dollars shall be repaid in Dollars and all
such German Obligations denominated in Euros shall be repaid in Euros. Except as
otherwise elected by Agent, all payments and proceeds of Collateral in respect
of German Obligations, and all Borrowings for the account of the German Borrower
Group funded by the Applicable Lenders to Agent, in Euros shall be deposited in
the Agent’s German Account for Euros and all payments and proceeds of Collateral
in respect of German Obligations, and all Borrowings for the account of the
German Borrower Group funded by the Applicable Lenders to Agent, in Dollars
shall be deposited in the Agent’s German Account for Dollars.

 

-46-



--------------------------------------------------------------------------------

2.17. Cash Management.

(a) Within 60 days following the Closing Date (or such later date as Agent may
agree to in writing in its sole discretion), each US Borrower shall, and shall
cause each other US Loan Party to, (A) establish and maintain cash management
services of a type and on terms reasonably satisfactory to Agent; provided, that
US Loan Parties shall be required to maintain their primary depository and
treasury management relationships with one or more Lenders or Affiliates
thereof, and (B) deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all of
their collections and proceeds of Collateral to a Collection Account of a US
Loan Party subject to a Control Agreement in favor of Agent. In addition, within
60 days following the Closing Date (or such later date as Agent may agree to in
writing in its sole discretion), each US Borrower shall, and shall cause each
other US Loan Party to, take reasonable steps to ensure that all account debtors
of US Loan Parties forward payment on Accounts and other Collateral to a
Collection Account (or a lockbox at the bank of which the Collection Account is
maintained) of a US Loan Party (except as otherwise required under the ARS
Facility Documents). Each Control Agreement shall provide, among other things,
that (A) the applicable depository bank will comply with any instructions
originated by Agent directing the disposition of the funds in such Collection
Account without further consent by the applicable Loan Party, (B) the applicable
depository bank waives, subordinates, or agrees not to exercise any rights of
setoff or recoupment or any other claim against the applicable Collection
Account other than for payment of its service fees and other charges directly
related to the administration of such Collection Account and for returned checks
or other items of payment, and (C) upon the instruction of Agent (an “Activation
Instruction”), the applicable depository bank will forward by daily sweep all
amounts in the applicable Collection Account to the Agent’s US Account. Agent
agrees not to issue an Activation Instruction with respect to the Collection
Accounts unless a Cash Dominion Triggering Event has occurred and is continuing
at the time such Activation Instruction is issued. Agent agrees to use
commercially reasonable efforts to rescind an Activation Instruction at such
time as there has been no Cash Dominion Triggering Event for at least 45
consecutive days. In addition to Collection Accounts, each other Deposit Account
of a US Loan Party (other than an Excluded Deposit Account) shall be subject to
a Control Agreement.

(b) Within 60 days following the Closing Date (or such later date as Agent may
agree to in writing in its sole discretion), German Borrower shall, and shall
cause each other German Loan Party to, (A) establish and maintain cash
management services of a type and on terms reasonably satisfactory to Agent at
one or more of the banks and take reasonable steps to ensure that the account
debtors of each German Loan Party forward payment of the amounts owed to such
German Loan Party to a Collection Account in the name of such German Loan Party,
and (B) deposit or cause to be deposited promptly, and in any event no later
than the first Business Day after the date of receipt thereof, all of its
collections and proceeds of its Collateral into a Collection Account of such
Loan Party. German Borrower shall, and shall cause each German Loan Party to,
(A) execute and deliver security documents with respect to each such Deposit
Account that provide for a perfected first-priority Lien on such Deposit Account
and (B) at the written request of Agent, assure that a form of notice is
delivered to each account debtor of such German Loan Party. With respect to each
Collection Account into which collections and proceeds of Collateral of German
Borrower are deposited, German Borrower shall, from and after the date that is
60 days following the Closing Date (or such later date as

 

-47-



--------------------------------------------------------------------------------

Agent may agree to in writing in its sole discretion), cause all funds in such
Deposit Account to be swept daily to the applicable Agent’s German Account for
application to the German Obligations (it being understood that at any times
that there are no outstanding German Revolving Loans or other outstanding German
Obligations to which such funds may be applied, Agent shall disburse any such
excess funds received in the Agent’s German Account to the applicable
(determined based on whether such funds are in Euros or Dollars) Designated
German Account). With respect to each Deposit Account of a German Loan Party
(other than as set forth in the immediately preceding sentence), German Borrower
shall, from and after the date that is 60 days following the Closing Date (or
such later date as Agent may agree to in writing in its sole discretion), cause,
and shall cause each other German Loan Party to cause, Agent to have access to
the funds in such Deposit Account and to cause such funds to be swept to the
applicable Agent’s German Account for application to the German Obligations.

(c) At any time after an Activation Instruction has been issued as provided in
Section 2.17(a) and before such Activation Instruction is rescinded, at the
request of Agent, German Loan Parties shall (i) either (x) promptly cause all of
their Collection Accounts (each an “Existing Collection Account”) to be
transferred to (and in the name of) Agent or (y) to the extent such Existing
Collection Accounts cannot be transferred to Agent, promptly open new Collection
Accounts with (and, at the discretion of Agent, in the name of) Agent, and
(ii) if new Collection Accounts have been established pursuant to this Section
(each a “New Collection Account”), ensure that all cash, checks or other similar
payments relating to or constituting proceeds of Collateral will promptly be
re-directed to the New Collection Accounts. Until all collections have been
redirected to the New Collection Accounts, each German Loan Party shall cause
all amounts on deposit in any Existing Collection Account to be transferred to a
New Collection Account at the end of each Business Day; provided, that if any
such German Loan Party fails to comply with the clause (i) or (ii above, each of
them hereby authorizes Agent to give such instructions on their behalf to the
applicable account debtors and/or the bank holding such Existing Collection
Account (as applicable).

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a) the representations and warranties of Parent and its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such

 

-48-



--------------------------------------------------------------------------------

representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit or shall result from the making thereof.

3.3. Maturity. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date.

3.4. Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations shall become due and payable immediately without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

3.5. Early Termination by Borrowers. Borrowers have the option, at any time upon
10 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full. The foregoing notwithstanding, (a) Borrowers may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

3.6. Post-Closing Covenants]. Parent and each Borrower covenant and agree to
satisfy each item on Schedule 3.6 on or before the date set forth on Schedule
3.6 for such item.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct and complete in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any

 

-49-



--------------------------------------------------------------------------------

representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of the making of each Revolving
Loan (or other extension of credit) made thereafter, as though made on and as of
the date of such Revolving Loan (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified or
registered to do business in any state where the failure to be so qualified
could reasonably be expected to result in a Material Adverse Effect, and
(iii) has all requisite power and authority to own and operate its properties,
to carry on its business as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.

(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of each Loan Party, by class, and a description of the number of
shares of each such class that are issued and outstanding. No Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent. All of the outstanding Equity Interests
of each such Subsidiary have been validly issued and are fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of any Loan Party’s or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.

4.2. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

 

-50-



--------------------------------------------------------------------------------

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, foreign or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any material agreement of
any Loan Party or its Subsidiaries where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure of which to obtain
could not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

4.3. Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
(i) registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Agent for
filing or recordation, as of the Closing Date.

4.4. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims of US Loan Parties (other than those that, by the
terms of the US Security Agreement, are required to be perfected), and (v) any
Deposit Accounts and Securities Accounts of the US Loan Parties not subject to a
Control Agreement as permitted by Section 7(k)(iv) of the US Security
Agreement), and first priority Liens, subject only to Permitted Liens which are
non-consensual Permitted Liens, Liens securing Permitted Purchase Money
Indebtedness, or the interests of lessors under Capital Leases.

4.5. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of

 

-51-



--------------------------------------------------------------------------------

their respective assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby. All
of such assets are free and clear of Liens except for Permitted Liens.

4.6. Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, after due inquiry, threatened in writing against Parent or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect.

(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $2,500,000 that, as of the Closing Date, is pending or, to the
knowledge of any Borrower after due inquiry, threatened in writing against a
Loan Party or any of its Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the procedural status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties or any of its Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

4.7. Compliance with Laws. Neither Parent nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8. No Material Adverse Effect. All historical financial statements relating to
Parent and its Subsidiaries that have been delivered by Borrowers to Agent have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Parent’s and its
Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since September 30, 2015, on a
pro forma basis assuming the transactions contemplated by the Corporate
Separation Plan had been consummated on that date, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Effect with respect to Parent and its Subsidiaries.

4.9. Solvency.

(a) The Loan Parties, taken as a whole, are Solvent. Each German Loan Party is
Solvent.

 

-52-



--------------------------------------------------------------------------------

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

(c) With respect to each German Loan Party, no German Insolvency Event has
occurred with respect to it.

4.10. Employee Benefits.

(a) Except as set forth on Schedule 4.10, no Loan Party, nor any of their
Subsidiaries, maintains or contributes to any Pension Plan or Multiemployer
Plan.

(b) Each Loan Party has complied with ERISA, the IRC and all applicable laws
regarding each Employee Benefit Plan and Multiemployer Plan, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(c) Each Employee Benefit Plan is, and has been, maintained in compliance with
ERISA, the IRC, all applicable laws and the terms of each such Employee Benefit
Plan, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

(d) Each Employee Benefit Plan that is intended to qualify under Section 401(a)
of the IRC has received a favorable determination or opinion letter from the
Internal Revenue Service that can be relied upon or an application for such
letter is currently being processed by the Internal Revenue Service, and nothing
has occurred which could reasonably be expected to prevent, or cause the loss
of, such qualification, except where the lack of such a letter or qualification
could not reasonably be expected to result in a Material Adverse Effect.

(e) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan, except where such liability could not reasonably be
expected to result in a Material Adverse Effect.

(f) No Notification Event exists or has occurred in the past 6 years that could
reasonably be expected to have a Material Adverse Effect.

(g) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or ERISA Affiliate has provided any security under
Section 436 of the IRC.

(h) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect: (i) all employer and employee
contributions (including insurance premiums) required from any Loan Party or any
of its Affiliates by applicable law or by the terms of any Foreign Pension Plan
(including any policy held thereunder) have been made, or, if applicable,
accrued in accordance with normal accounting practices; (ii) each Foreign
Pension Plan that is required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and
(iii) each such Foreign

 

-53-



--------------------------------------------------------------------------------

Pension Plan is in compliance (A) with all material provisions of applicable law
and all material applicable regulations and regulatory requirements (whether
discretionary or otherwise) with respect to such Foreign Pension Plan and
(B) with the terms of such Foreign Pension Plan.

4.11. Environmental Condition. Except as set forth on Schedule 4.11, (a) to each
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to each Borrower’s
knowledge after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

4.12. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers’ industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender, will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on January 26, 2016 represent, and as of the date on which
any other Projections are delivered to Agent, such additional Projections
represent, Borrowers’ good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Borrowers to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrowers’ good faith estimate, projections or
forecasts based on methods and assumptions which Borrowers believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).

 

-54-



--------------------------------------------------------------------------------

4.13. Patriot Act.

(a) Parent and its Subsidiaries have taken reasonable measures appropriate to
the circumstances (in any event as required by applicable law) to ensure that
the Parent and each Subsidiary is and will continue to be in compliance with all
applicable Anti Money Laundering Laws. None of the transactions contemplated by
the Loan Documents will violate Anti-Money Laundering Laws.

(b) No part of the proceeds of the loans made hereunder will be used by Parent
or any Subsidiary or any of their Affiliates, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in each case to the extent restricted by the U.S. Foreign
Corrupt Practices Act of 1977 or for payments which would, if any relevant act
or omission took place in the United Kingdom, constitute an offense under the
U.K. Bribery Act 2010 or all other applicable anti-corruption and anti-bribery
laws and regulations. Without limiting the foregoing, Parent and each Subsidiary
has implemented and maintains in effect policies and procedures designed to
ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, and Parent and each of its Subsidiaries, and their respective
officers and employees and, to the knowledge of Parent and its Subsidiaries, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the transactions contemplated by the
Loan Documents will violate Anti-Corruption Laws.

4.14. Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15. Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all Taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided,
that such reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor.

4.16. Margin Stock. No Loan Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates the provisions of Regulation T, U or X of
the Board of Governors.

 

-55-



--------------------------------------------------------------------------------

4.17. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. Sanctions.

(a) (i) None of the Parent or any of its Subsidiaries or, to the knowledge of
the Parent, any director or officer of any of the foregoing is a Sanctioned
Person or otherwise the target of Sanctions;

(ii) none of the Parent or any of its Subsidiaries will, directly or indirectly,
use the proceeds of the Loans or otherwise make available such proceeds for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country;

(iii) the Parent and each Subsidiary of the Parent are in compliance with any
Sanctions applicable to the Parent or such Subsidiary in all material respects
and are not knowingly engaged in any activity that would reasonably be expected
to result in the Parent or its Subsidiaries being designated as a Sanctioned
Person pursuant to any Sanctions applicable to such Person and

(iv) the Parent and each of its Subsidiaries has implemented and maintains in
effect and enforces policies and procedures reasonably designed to ensure
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Sanctions applicable to such Persons.

(b) Each Borrower and each German Loan Party represents and warrants that no
German Loan Party has any current assets or operations or have had prior
expenses of payments to any of the following jurisdictions or territories:
Crimea, Cuba, Iran, Libya, North Korea, Sudan, Syria and Miramar. The
representations and warranties in clauses (iii) and (iv) of Section 4.18(a)
above made by or on behalf of any German Loan Party are only made if and to the
extent that benefiting from these representations does not result in a violation
of or conflict with Section 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any similar anti-boycott statute.

4.19. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened in writing
against Parent or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against Parent or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a Material Adverse Effect,
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened in writing against Parent or its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect, or (iii) to the
knowledge of any Borrower, after

 

-56-



--------------------------------------------------------------------------------

due inquiry, no union representation question existing with respect to the
employees of Parent or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of Parent or its Subsidiaries. None
of Parent or its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of Parent and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Parent or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent, except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20. [Reserved].

4.21. Leases. Each Loan Party enjoys peaceful and undisturbed possession under
all leases material to their business and to which they are parties or under
which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party exists under any of them.

4.22. Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets of a de minimis nature), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity.

4.23. Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Landed Inventory or Eligible In-Transit Inventory in a
Borrowing Base Certificate submitted to Agent, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Landed
Inventory or Eligible In-Transit Inventory.

4.24. Location of Inventory and Equipment; Chief Executive Office. Except for
the third-party warehouse locations identified on Schedule 4.24, the Inventory
and Equipment of Loan Parties is not stored with a bailee, warehouseman, or
similar party and is located only at, or in-transit between, the locations
identified on Schedule 4.24 (as such Schedule may be updated pursuant to
Section 5.14). The chief executive office of each Loan Party as of the Closing
Date is set forth on Schedule 4.24.

4.25. Inventory Records. Each Loan Party keeps correct and accurate records in
all material respects itemizing and describing the type, quality, and quantity
of its and its Subsidiaries’ Inventory and the book value thereof.

4.26. Hedge Agreements. On each date that any Hedge Agreement is executed by any
Hedge Provider, each Loan Party party to such Hedge Agreement satisfies all
eligibility, suitability and other requirements under the Commodity Exchange Act
(7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations.

 

-57-



--------------------------------------------------------------------------------

4.27. Notes Documents.

(a) Borrowers have delivered to Agent a complete and correct copy of the Notes
Documents, including all schedules and exhibits thereto. The execution, delivery
and performance of each of the Notes Documents has been duly authorized by all
necessary action on the part of each Loan Party who is a party thereto. Each
Notes Document is the legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms, in each case, except (i) as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought. No Loan Party is in default in the
performance or compliance with any provisions thereof. All representations and
warranties made by a Loan Party in the Notes Documents and in the certificates
delivered in connection therewith are true and correct in all material respects.

(b) As of the Closing Date, the issuance of the Notes pursuant to the Notes
Documents has occurred in accordance with all applicable laws. As of the Closing
Date, all requisite approvals by Governmental Authorities having jurisdiction
over Loan Parties with respect to the Notes have been obtained, except for any
approval the failure to obtain could not reasonably be expected to be material
to the interests of the Lenders.

(c) This Agreement and the Obligations hereunder (including, without limitation,
any and all Revolving Loans that may be outstanding hereunder from time to time
assuming that Revolving Loans in an amount equal to the Maximum Revolver Amount
had been borrowed) constitutes “Credit Facilities” and the “First Lien Credit
Agreement” as defined in the Notes Indenture, and all Obligations are permitted
to be incurred and outstanding and constitute “Permitted Indebtedness” under
clause (b)(2) of the definition thereof in Section 4.03 of the Note
Indenture. As of the Closing Date, there is no Indebtedness incurred under such
clause (b)(2) of the definition of “Permitted Indebtedness” in the Notes
Indenture (other than the Indebtedness incurred under this Agreement), and at
all times after the Closing Date, there is no Indebtedness incurred under such
clause (b)(2) of the definition of “Permitted Indebtedness” under Section 4.03
of in the Notes Indenture (other than the Indebtedness incurred under this
Agreement) in an aggregate amount in excess of the Permitted Other Credit
Facilities Amount at any time outstanding which reduces the amount of
Indebtedness (as defined in the Notes Indenture) that may be incurred by Parent
or its Subsidiaries under such clause (b)(2) of such definition of “Permitted
Indebtedness” under the Notes Indenture.

4.28. Certificates of Title. No Equipment of US Loan Parties reported by
Borrowers as Eligible Equipment or Inventory of US Loan Parties reported by
Borrowers as Eligible Inventory is (or, as held and used by the applicable US
Loan Party, is required to be) subject to a certificate of title, except for
such items set forth on Schedule 12 to the US Guaranty and Security Agreement
(as such schedule may be amended from time to time with notice to and the
consent of Agent).

4.29. Intellectual Property. Following the satisfaction of the post-closing
covenant set forth as item 1 on Schedule 3.6, no intellectual property that is
necessary or useful to the business of any Loan Party or incorporated in or
otherwise necessary for the operation of the business of any Loan Party or for
the production or sale of any Inventory manufactured or

 

-58-



--------------------------------------------------------------------------------

sold by any Loan Party is not either (x) owned by such Loan Party or another
Loan Party (other than a German Loan Party in the case of the US Loan Parties),
or (y) licensed to such Loan Party pursuant to an intercompany intellectual
property license that satisfies the requirements set forth in item 1 on Schedule
3.6.

 

5. AFFIRMATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations:

5.1. Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent, (c) agree to maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP, and
(d) agree that they will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

5.2. Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.

5.3. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each of Parent and each Borrower will, and will cause each of its Subsidiaries
to, at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

5.4. Maintenance of Properties. Each of Parent and each Borrower will, and will
cause each of its Subsidiaries to, maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear, casualty, and condemnation and
Permitted Dispositions excepted (and except where the failure to so maintain and
preserve assets could not reasonably be expected to result in a Material Adverse
Effect).

5.5. Taxes. Each of Parent and each Borrower will, and will cause each of its
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all material governmental assessments and Taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, businesses, or franchises, except to the extent that the validity of
such governmental assessment or tax is the subject of a Permitted Protest.

 

-59-



--------------------------------------------------------------------------------

5.6. Insurance. Each of Parent and each Borrower will, and will cause each of
its Subsidiaries to, at Borrowers’ expense, (a) maintain insurance respecting
each of each Loan Party’s and its Subsidiaries’ assets wherever located,
covering liabilities, losses or damages as are customarily are insured against
by other Persons engaged in same or similar businesses and similarly situated
and located and flood insurance coverage acceptable to Agent with respect to all
Real Property Collateral (to the extent flood insurance is required). All such
policies of insurance shall be with financially sound and reputable insurance
companies acceptable to Agent (it being agreed that, as of the Closing Date,
Lexington Insurance Company is acceptable to Agent with respect to casualty
insurance) and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to Agent (it being agreed that the amount, adequacy, and scope of
the policies of insurance of Borrowers in effect as of the Closing Date are
acceptable to Agent). All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non-contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation.
Unless Borrowers provide Agent with evidence of the continuing insurance
coverage required by this Agreement, Agent may purchase insurance at Borrowers’
expense to protect Agent’s and Lenders’ interests in the Collateral. This
insurance may, but need not, protect Borrowers’ and each other Loan Party’s
interests. The coverage that Agent purchases may, but need not, pay any claim
that is made against Borrowers or any other Loan Party in connection with the
Collateral. Borrowers may later cancel any insurance purchased by Agent, but
only after providing Agent with evidence that Borrowers have obtained the
insurance coverage required by this Agreement. If Agent purchases insurance for
the Collateral, as set forth above, Borrowers will be responsible for the costs
of that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance and the costs of the insurance may
be added to the principal amount of the Loans owing hereunder. The costs of such
insurance purchased by Agent may be more than the cost of insurance that
Borrowers and the other Loan Parties may be able to obtain on their own.
Borrowers shall give Agent prompt notice of any loss exceeding $5,000,000
covered by Parent or its Subsidiaries’ casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

5.7. Inspection.

(a) Each of Parent and each Borrower will, and will cause each of its
Subsidiaries to, permit Agent, any Lender, and each of their respective duly
authorized

 

-60-



--------------------------------------------------------------------------------

representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of a Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice to Borrowers and during regular business hours.

(b) Each of Parent and each Borrower will, and will cause each of its
Subsidiaries to, permit Agent and each of its duly authorized representatives or
agents to conduct appraisals and valuations at such reasonable times and
intervals as Agent may designate and, so long as no Default or Event of Default
has occurred and is continuing, with reasonable prior notice to Borrowers and
during normal business hours (it being agreed and understood that Borrowers’
obligations to reimburse Agent for the costs of such appraisals and valuations
shall be subject to the limitations set forth in Section 2.10).

5.8. Compliance with Laws. Each of Parent and each Borrower will, and will cause
each of its Subsidiaries to, comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

5.9. Environmental. Each of Parent and each Borrower will, and will cause each
of its Subsidiaries to,

(a) Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Loan Party or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against a
Loan Party or its Subsidiaries, and (iii) written notice of a violation,
citation, or other administrative order from a Governmental Authority.

5.10. Disclosure Updates. Each of Parent and each Borrower will, promptly and in
no event later than 5 Business Days after obtaining knowledge thereof, notify
Agent if any written information, exhibit, or report furnished to Agent or the
Lenders contained, at the time it

 

-61-



--------------------------------------------------------------------------------

was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.11. Formation of Subsidiaries. Each of Parent and each Borrower will, at the
time that any Loan Party forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Closing Date, within 20 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion), (a) cause such new Subsidiary to provide to Agent a joinder to the
US Security Agreement or execute the relevant German Security Agreements, as
applicable and as agreed with Agent, and a guaranty of the Obligations, together
with such other security agreements (including mortgages with respect to any
Real Property owned in fee of such new Subsidiary with a fair market value
greater than $1,000,000 (provided that Agent may waive the requirement to
deliver mortgages with respect to any Real Property located in Germany and no
such mortgage shall be granted without Agent’s prior consent)), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first-priority Lien (subject
to Permitted Liens) on the assets of such newly formed or acquired Subsidiary);
provided, that the joinder to the applicable Security Agreement, the guaranty
and such other security agreements shall not be required to be provided to Agent
(i) with respect to US Obligations, by any Subsidiary of Parent that is a CFC if
providing such agreements would result in material adverse tax consequences or
the costs to the Loan Parties of providing such guaranty or such security
agreements are unreasonably excessive (in each case as determined by Agent in
consultation with Borrowers) in relation to the benefits to Agent and the
Lenders of the security or guarantee afforded thereby, or (ii) with respect to
German Obligations, if the costs to the Loan Parties of providing such guaranty
or such security agreements are unreasonably excessive (as determined by Agent
in consultation with Borrowers) in relation to the benefit to Agent and the
Lenders of the security or guarantee afforded thereby, (b) provide, or cause the
applicable Loan Party to provide, to Agent a pledge agreement (or an addendum to
the applicable Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such Subsidiary in form and substance reasonably satisfactory to
Agent; provided, that only 65% of the total outstanding voting Equity Interests
of any first-tier Subsidiary of Parent that is a CFC (and none of the Equity
Interests of any Subsidiary of such CFC) shall be required to be pledged to
secure the US Obligations (with no such restriction applying to security for the
German Obligations) if pledging a greater amount would result in material
adverse tax consequences or the costs to the Loan Parties of providing such
pledge are unreasonably excessive (as determined by Agent in consultation with
Borrowers) in relation to the benefits to Agent and the Lenders of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary), and (c) provide to
Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which, in its opinion, is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance, flood certification
documentation (to the extent required) or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

 

-62-



--------------------------------------------------------------------------------

5.12. Further Assurances. Each of Parent and each Borrower will, and will cause
each of the other Loan Parties to, at any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, fixture
filings, security agreements, pledges, assignments, mortgages, deeds of trust,
opinions of counsel, and all other documents (the “Additional Documents”) that
Agent may reasonably request, in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect Agent’s
Liens in all of the assets of Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Agent on any Real Property acquired by any Loan Party
with a fair market value in excess of $1,000,000 (provided that Agent may waive
the requirement to deliver mortgages with respect to any Real Property located
in Germany and no such mortgage shall be granted without Agent’s prior consent),
and in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents; provided, that the foregoing shall not apply
(i) with respect to the US Obligations only, to any Subsidiary of Parent or
another Loan Party that is a CFC if providing such documents would result in
material adverse tax consequences or the costs to the Loan Parties of providing
such documents are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits to Agent and the
Lenders of the security afforded thereby. To the maximum extent permitted by
applicable law, if any Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, each of Parent, each Borrower and each other
Loan Party hereby authorizes Agent to execute any such Additional Documents in
the applicable Loan Party’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance of, and
not in limitation of, the foregoing, each Loan Party shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of each Loan Party, including all of the outstanding capital Equity
Interests of each Borrower and its Subsidiaries (subject to exceptions and
limitations contained in the Loan Documents with respect to CFCs); provided,
that notwithstanding anything herein or in any other Loan Document to the
contrary, neither the German Borrower nor any other German Loan Party shall be
required to guaranty the US Obligations. Notwithstanding anything to the
contrary in the US Guaranty and Security Agreement or any other Loan Document,
it is acknowledged and agreed that the Borrowers shall not be required to
deliver to Agent (so long as the Borrowers retain possession thereof and do not
deliver such certificate to the Notes Agent or any other third Person) the
original stock certificate for Equity Interests in The Manitowoc Company
Foundation, a Michigan corporation (which is an Immaterial Subsidiary that is
used solely for charitable purposes).

5.13. Reserved.

5.14. Location of Inventory. Each of Parent and each Borrower will, and will
cause each other Loan Party to, keep its Inventory only at the locations
identified on Schedule 4.24 and their chief executive offices only at the
locations identified on Schedule 4.24; provided, that Borrowers may amend
Schedule 4.24 so long as such amendment occurs by written notice to Agent not
less than 5 Business Days prior to the date on which such Inventory is moved to
such new location or such chief executive office is relocated and so long as
such new location is within the United States.

 

-63-



--------------------------------------------------------------------------------

5.15. Bank Products. On or before the 60th day after the Closing Date, the US
Loan Parties shall establish their primary depository and treasury management
relationships with one or more Lenders or Affiliates thereof and will maintain
depository and treasury management relationships with one or more Lenders or
Affiliates thereof at all times during the term of the Agreement.

5.16. Center of Main Interests. Each German Loan Party incorporated in Germany
shall maintain its “centre of main interests,” as defined in the Insolvency
Regulation, in Germany.

5.17. Employee Benefits. In addition to and without limiting the generality of
Section 5.8, each of Parent and US Borrower shall (a) comply in all material
respects with applicable provisions of ERISA and the IRC and other applicable
law with respect to all Employee Benefit Plans, (b) not take any action or fail
to take action the result of which could result in a Loan Party or ERISA
Affiliate incurring a material liability to the PBGC or to a Multiemployer Plan
(other than to pay contributions or premiums payable in the ordinary course or,
with respect to a Multiemployer Plan, as a result of a withdrawal event or mass
withdrawal event which could not reasonably be expected to result in a Material
Adverse Effect), (c) not participate in any non-exempt prohibited transaction
that could result in a material civil penalty excise tax, fiduciary liability or
correction obligation under ERISA or the IRC, and (e) furnish to Agent upon
Agent’s written request such additional information about any Employee Benefit
Plan for which any Loan Party or ERISA Affiliate could reasonably expect to
incur any material liability; provided that any such written requests are
reasonable as to frequency, timing and scope. With respect to each Pension Plan
(other than a Multiemployer Plan) except as could not reasonably be expected to
result in material liability to the Loan Parties, the Loan Parties shall
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any Lien, all of
the material contribution and funding requirements of the IRC and of ERISA, and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any material late payment or underpayment charge or penalty, all premiums
required pursuant to ERISA.

 

6. NEGATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations:

6.1. Indebtedness. Neither Parent nor any Borrower will, or will permit any of
its Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2. Liens. Neither Parent nor any Borrower will, or will permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

-64-



--------------------------------------------------------------------------------

6.3. Restrictions on Fundamental Changes. Neither Parent nor any Borrower will,
or will permit any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, amalgamation, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger or amalgamation
between Loan Parties organized in the same country, provided, that a US Borrower
must be the surviving entity of any such merger to which it is a party and
German Borrower must be the survivor of any merger or amalgamation to which it
is a party (or, in the case of an amalgamation, the continuing corporation
resulting therefrom must be liable for the German Obligations of German Borrower
under the Loan Documents), (ii) any merger or amalgamation between a Loan Party
and a Subsidiary of such Loan Party that is not a Loan Party so long as such
Loan Party is the surviving entity of any such merger or amalgamation (or, in
the case of an amalgamation, the continuing corporation resulting therefrom must
be liable for the Obligations of such Loan Party under the Loan Documents, and
(iii) any merger between Subsidiaries of Parent that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent or any Borrower)
or any of its wholly-owned Subsidiaries so long as all of the assets (including
any interest in any Equity Interests) of such liquidating or dissolving Loan
Party or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Parent
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Parent that is not liquidating or dissolving, or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

6.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, neither Parent nor any Borrower
will, or will permit any of its Subsidiaries to, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of its or
their assets.

6.5. Nature of Business. Neither Parent nor any Borrower will, or will permit
any of its Subsidiaries to, make any change in the nature of its or their
business as described in Schedule 6.5 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities; provided,
that the foregoing shall not prevent Parent and its Subsidiaries from engaging
in any business that is reasonably related or ancillary to its or their
business.

 

-65-



--------------------------------------------------------------------------------

6.6. Prepayments and Amendments. Neither Parent nor any Borrower will, or will
permit any of its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and (C) the
Notes, but only so long as the Payment Conditions are satisfied after giving
effect to any prepayment of the Notes, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness, in each case to the extent that the effect thereof,
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of Agent or the Lenders (it being understood that,
without limitation, any increase in the interest rate under any such Permitted
Indebtedness that would (individually or in the aggregate for all such increases
of the interest rate under such Permitted Indebtedness following the initial
incurrence thereof) result in an increase to the interest rate applicable
thereto by more than three percent per annum, any acceleration or creation of
scheduled dates of payment of principal or interest, any prohibition or
restriction on the ability of Subsidiaries that are not Loan Parties to transfer
assets to the Loan Parties in any manner, any restrictions of any kind on the
repayment or prepayment of the Obligations, and any addition of financial
covenants could in each case be expected to be materially adverse to the
interests of Agent and Lenders) or could reasonably be expected to impose any
additional material burdens on Parent or its Subsidiaries, or

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.7. Restricted Payments. Neither Parent nor any Borrower will, or will permit
any of its Subsidiaries to, make any Restricted Payment; provided, that, so long
as it is permitted by law, and so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom,

(a) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Parent held by such Persons,
provided, that the aggregate amount of such redemptions made by Parent during
the term of this Agreement plus the amount of Indebtedness outstanding under
clause (l) of the definition of Permitted Indebtedness, does not exceed
$4,000,000 in any fiscal year and $20,000,000 in the aggregate during the term
of this Agreement,

 

-66-



--------------------------------------------------------------------------------

(b) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing), solely
in the form of forgiveness of Indebtedness of such Persons owing to Parent on
account of repurchases of the Equity Interests of Parent held by such Persons;
provided, that such Indebtedness was incurred by such Persons solely to acquire
Equity Interests of Parent,

(c) Parent may declare and pay other distributions to the holders of its Equity
Interests to so long as the Payment Conditions are satisfied after giving effect
thereto.

6.8. Accounting Methods. Neither Parent nor any Borrower will, or will permit
any of its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.9. Investments. Neither Parent nor any Borrower will, or will permit any of
its Subsidiaries to, directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment except for Permitted Investments.

6.10. Transactions with Affiliates. Neither Parent nor any Borrower will, or
will permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction with any Affiliate of Parent or any of its
Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or its Subsidiaries, on the other hand, so long as such
transactions (i) to the extent not constituting transactions consummated in the
ordinary course of business consistent with past practices, are fully disclosed
to Agent prior to the consummation thereof, if they involve one or more payments
by Parent or its Subsidiaries in excess of $10,000,000 for any single
transaction or series of related transactions, and (ii) are no less favorable,
taken as a whole, to Parent or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate; provided, however
the foregoing restrictions shall not apply to transactions among (1) any US Loan
Party and any other US Loan Party and (2) any German Loan Party and any other
German Loan Party,

(b) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Parent or its applicable Subsidiary,

(c) so long as it has been approved by Parent’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Parent and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and

 

-67-



--------------------------------------------------------------------------------

(d) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance.

Notwithstanding anything contained in the Loan Documents to the contrary,
excluding the transactions with the ARS Facility Transactions with the SPE, no
Loan Party shall make an Investment in, sell, lease, license, assign, contribute
or otherwise transfer any assets to, make any distributions or payments to, or
otherwise engage in, or enter into, any transaction with, any Immaterial
Subsidiary, which involves in excess of $1,000,000 in any fiscal year for all
such Investments, transfers, distributions, payments and transactions with all
Immaterial Subsidiaries.

6.11. Use of Proceeds. Neither Parent nor any Borrower will, or will permit any
of its Subsidiaries to, use the proceeds of any Loan for any purpose other than
(a) on the Closing Date, (i) to repay, in full (together with other amounts
borrowed (or released from escrow under indenture issuances) on or about the
date hereof by Borrowers and/or Manitowoc Foodservice, Inc.), the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility and to pay other costs and expenses
in connection with the consummation of the Corporate Separation Plan, and
(ii) to pay the fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, in each case, as set forth in the Funds Flow Agreement, and
(b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes (including that no part of the proceeds of the
loans made to Borrowers will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors, and that no part of the proceeds of the loans
made to Borrowers will be used for any purpose described in Section 4.13(b) or
Section 4.18(a)(ii)).

6.12. Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, Parent will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.

6.13. Inventory with Bailees. Except as described on Schedule 4.24, neither
Parent nor any Borrower will, or will permit any of its Subsidiaries to, store
its Inventory at any time with a bailee, warehouseman, or similar party.

6.14. [Reserved].

6.15. Employee Benefits. Neither Parent nor any Borrower will, or will permit
any of its Subsidiaries to:

(a) terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in a
manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any material liability of any Loan Party to
the PBGC.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

6.16. Immaterial Subsidiaries. Neither Parent nor any Borrower will permit any
Immaterial Subsidiary to (a) own any assets (other than assets of a de minimis
nature), (b) have any liabilities (other than liabilities of a de minimis
nature), or (c) engage in any business activity.

6.17. Rental Inventory. Neither Parent nor any Borrower will (a) permit the net
book value of all Inventory of the Loan Parties that is leased or rented to a
customer, or held for lease or rent, to exceed $30,000,000 at any time, or
(b) permit more than 20% of the aggregate revenues of Parent and its
Subsidiaries in any fiscal year to be generated through leasing or renting
Inventory to customers.

6.18. Buy-Back Limitation. Neither Parent nor any Borrower will permit the
Dollar Equivalent amount of the Buy-Back Obligations at any time to exceed the
greater of (x) $75,000,000, and (y) 7.5% of Consolidated Total Net Assets at
such time.

6.19. Other Credit Facilities. Neither Parent nor any Borrower will, or will
permit any of its Subsidiaries to, create, incur, assume, suffer to exist, any
Indebtedness incurred under clause (b)(2) of the definition of “Permitted
Indebtedness” in Section 4.03 of the Note Indenture (other than the Indebtedness
under this Agreement) which reduces the amount of Indebtedness (as defined in
the Note Indenture) that may be incurred by Parent and its Subsidiaries under
such clause (b)(2) of the definition of “Permitted Indebtedness” in the Note
Indenture (any such indebtedness, “Other Credit Facilities”) in an aggregate
amount at any time outstanding in excess of the Permitted Other Credit
Facilities Amount. For the avoidance of doubt, (x) this Section 6.19 shall not
be construed to permit Parent or any of its Subsidiaries to create, incur,
assume, suffer to exist, guarantee, or otherwise become or remain, directly or
indirectly, liable with respect to any Indebtedness that does not constitute
Permitted Indebtedness, and (y) none of the Other Credit Facilities shall be
secured by the Agent’s Liens nor shall any of such Other Credit Facilities
constitute or be permitted to constitute “First Priority Obligations” under the
Notes Intercreditor Agreement.

6.20. Unrestricted Notes Subsidiary. Neither Parent nor any Borrower will, or
will permit any of its Subsidiaries to, (x) cause any Loan Party to constitute
an Unrestricted Notes Subsidiary (or otherwise fail to constitute a “Restricted
Subsidiary” as defined in the Notes Intercreditor Agreement), (y) cause any
Subsidiary that is not a Loan Party to constitute an Unrestricted Notes
Subsidiary to the extent that any actual or contingent Bank Product Obligations
exist in respect of Bank Products provided by any Lender to such Subsidiary at
the time of such designation, or (z) otherwise cause any Subsidiary that is not
a Loan Party to constitute an Unrestricted Notes Subsidiary without providing
prior or concurrent written notice thereof to Agent.

 

-69-



--------------------------------------------------------------------------------

7. FINANCIAL COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, Parent and
Borrowers will:

(a) Minimum Fixed Charge Coverage Ratio. During a Covenant Testing Period
(including the first and last day thereof (if such last day is the last day of a
fiscal month)), maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00
calculated for each 12 consecutive month period ending on the last day of each
fiscal month (commencing with the month ending on the first day of such Covenant
Testing Period); provided, that for any such period ending on or prior to
March 31, 2017, the Fixed Charge Coverage Ratio shall be calculated for the
period commencing April 1, 2016 and ending on the last day of such period; and
provided, further, that the Fixed Charge Coverage Ratio shall not be measured
for any period ending prior to April 30, 2016.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to an
Issuing Lender in reimbursement of any drawing under a Letter of Credit;

8.2. Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.14, 5.15, 5.16 or
5.17 of this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) the German Security Agreements or Section 7 of the US
Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any Senior Officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any Senior Officer of any
Borrower and (ii) the date on which written notice thereof is given to Borrowers
by Agent;

 

-70-



--------------------------------------------------------------------------------

8.3. Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $15,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4. Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5. Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition or other action
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition or other action commencing the Insolvency Proceeding is not dismissed
within 60 calendar days of the date of the filing thereof, (d) an interim
trustee is appointed to take possession of all or any substantial portion of the
properties or assets of, or to operate all or any substantial portion of the
business of, such Loan Party or its Subsidiary, or (e) an order for relief shall
have been issued or entered therein;

8.6. Default Under Other Agreements. If there is (a) an “Event of Default” as
defined under the Note Documents, (b) a “Termination Event”, a “Purchase and
Sale Termination Event” or other event of default as defined under any of the
ARS Facility Documents, (c) a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an
aggregate amount of $15,000,000 or more, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party’s or its Subsidiary’s obligations thereunder, or (d) a default
in or an involuntary early termination of one or more Hedge Agreements to which
a Loan Party or any of its Subsidiaries is a party involving an aggregate amount
of $15,000,000 or more;

8.7. Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

-71-



--------------------------------------------------------------------------------

8.8. Guaranty. If the obligation of any Guarantor under the guaranty of any of
the Obligations (including any guaranty contained in any Security Agreement) is
limited or terminated by operation of law or by such Guarantor (other than in
accordance with the terms of this Agreement);

8.9. Security Documents. If the US Security Agreement, any German Security
Agreement or any other Loan Document that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected and, except to the
extent of Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens or the interests of lessors under Capital Leases,
first-priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $5,000,000, or (c) as the result
of an action or failure to act on the part of Agent;

8.10. Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

8.11. Change in Control. A Change in Control shall occur, whether directly or
indirectly.

8.12. ERISA. The occurrence of any of the following events: (a) any Loan Party
or ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to a Pension Plan or Multiemployer Plan, and
such failure could reasonably be expected to result in a Material Adverse
Effect, (b) an accumulated funding deficiency or funding shortfall occurs or
exists, whether or not waived, with respect to any Pension Plan, individually or
in the aggregate of any Loan Party, and such deficiency or shortfall could
reasonably be expected to result in a Material Adverse Effect, (c) a
Notification Event, which could reasonably be expected to result in a Material
Adverse Effect, or (d) any Loan Party or ERISA Affiliate completely or partially
withdraws from one or more Multiemployer Plans, and such withdrawal could
reasonably be expected to result in a Material Adverse Effect.

8.13. German Insolvency. If a German Insolvency Event occurs with respect to a
German Loan Party.

8.14. Curtailment of Business. If the authority or ability of any Loan Party to
conduct its business is wholly or substantially curtailed by any seizure,
expropriation, nationalization, intervention, restriction or other action by or
on behalf of any Governmental Authority or other person in relation to any Loan
Party or any of its assets and such curtailment is reasonably likely to have
Material Adverse Effect.

 

-72-



--------------------------------------------------------------------------------

8.15. Distribution of Foodservice Equity Interests. If Parent fails to
distribute to the holders of its Equity Interests within 1 Business Day
following the Closing Date 100% of the outstanding Equity Interests of Manitowoc
Foodservice, Inc., a Delaware corporation pursuant to and in accordance with the
terms of the Corporate Separation Documents (such distribution, the “FoodService
Distribution”). Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, prior to such distribution of the Equity
Interests of Manitowoc Foodservice, Inc., none of Manitowoc Foodservice, Inc.
nor any of its Subsidiaries shall be considered to be “Subsidiaries” of Parent
and its Subsidiaries, Parent shall be permitted to consummate the FoodService
Distribution on the date that is 1 Business Day following the date hereof, and
no Lien on the Equity Interests of Manitowoc Foodservice, Inc. shall be granted
or deemed to be granted to Agent (pursuant to the US Guaranty and Security
Agreement or otherwise) pursuant to the US Guaranty and Security Agreement or
otherwise.

 

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) below by written notice to
Borrowers), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of any Swing Lender to make
Swing Loans, and (iii) the obligation of any Issuing Lender to issue, or cause
the issuance of, Letters of Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be

 

-73-



--------------------------------------------------------------------------------

immediately due and payable and Borrowers shall automatically be obligated to
repay all of such Obligations in full (including Borrowers being obligated to
provide (and Borrowers agree that they will provide) (1) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations in respect of drawings that may subsequently occur under issued and
outstanding Letters of Credit and (2) Bank Product Collateralization to be held
as security for Borrowers’ or their Subsidiaries’ obligations in respect of
outstanding Bank Products), without presentment, demand, protest, or notice or
other requirements of any kind, all of which are expressly waived by Parent and
Borrowers.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2. The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3. Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including reasonable attorneys’
fees) of any Lender (other than Wells Fargo) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of

 

-74-



--------------------------------------------------------------------------------

Parent’s and its Subsidiaries’ compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party, it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
claims for Taxes, which shall be governed by Section 16, other than any Taxes
that represent claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages arising from any non-Tax
claim), (b) with respect to any actual or prospective investigation, litigation,
or proceeding related to this Agreement, any other Loan Document, the making of
any Loans or issuance of any Letters of Credit hereunder, or the use of the
proceeds of the Loans or the Letters of Credit provided hereunder (irrespective
of whether any Indemnified Person is a party thereto), or any act, omission,
event, or circumstance in any manner related thereto, and (c) in connection with
or arising out of any presence or release of Hazardous Materials at, on, under,
to or from any assets or properties owned, leased or operated by Parent or any
of its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Parent
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence, willful
misconduct or material breach of an enforceable contractual obligation of such
Indemnified Person or its officers, directors, employees, attorneys, or agents.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate

 

-75-



--------------------------------------------------------------------------------

in accordance herewith), or telefacsimile. In the case of notices or demands to
Parent or any Borrower or Agent, they shall be sent to the respective address
set forth below:

 

 

If to Parent or any Borrower:   

c/o THE MANITOWOC COMPANY, INC.

2400 South 44th Street

Manitowoc, Wisconsin 54221

Attn: Chief Financial Officer and Treasurer

Fax No. (920) 652-9775

with copies to:   

FOLEY & LARDNER LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attn: Heidi M. Furlong, Esq.

Fax No. (414) 297-4900

 

and

 

NOERR LLP

Börsenstraße 1

60313 Frankfurt am Main

Germany

Attn: Sebastian Bock, Esq.

Fax No. +49 69 971477100

If to Agent:   

WELLS FARGO BANK, NATIONAL ASSOCIATION

10 South Wacker Drive, 13th Floor

Chicago, Illinois 60606

Attn: Relationship Manager for The Manitowoc

         Company, Inc. - Cranes

Fax No. (312) 332-0424

with a copy to:   

WELLS FARGO BANK, N.A., LONDON BRANCH

One Plantation Place

30 Fenchurch Street

London EC3M 3BD

Attn: Portfolio Manager - The Manitowoc

         Company, Inc. - Cranes

Fax No. +44 (0) 20 7929 4645

with copies to:   

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attn: Gary Zussman, Esq.

Fax No. (312) 332-2196

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11 shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by

 

-76-



--------------------------------------------------------------------------------

overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF PARENT
AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF

 

-77-



--------------------------------------------------------------------------------

THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, ANY SWING LENDER, ANY
OTHER LENDER, ANY ISSUING LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an

 

-78-



--------------------------------------------------------------------------------

assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender or a Related Fund, and; provided further, that in any case,
Borrowers shall be deemed to have consented to a proposed assignment unless they
object thereto by written notice to Agent within 10 Business Days after having
received notice thereof; and

(B) Agent, Swing Lenders, and Issuing Lenders; provided, that no consent of
Agent, Swing Lenders or Issuing Lenders shall be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender or a Related Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the Assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have

 

-79-



--------------------------------------------------------------------------------

been assigned to it pursuant to such Assignment and Acceptance, shall be a
“Lender” and shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the

 

-80-



--------------------------------------------------------------------------------

Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) all amounts payable by Borrowers hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 or to secure obligations of such Lender (provided,
that except as described below with respect to any Federal Reserve Bank, no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee for such Lender as a party hereto), and
in the case of a such a pledge to any Federal Reserve Bank, such Federal Reserve
Bank may enforce such pledge or security interest in any manner permitted under
applicable law.

 

-81-



--------------------------------------------------------------------------------

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolver Commitments to an Affiliate of such Lender or a Related Fund of such
Lender, and which assignment is not recorded in the Register, the assigning
Lender, on behalf of Borrowers, shall maintain a register comparable to the
Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. The Participant Register shall, absent demonstrable error,
conclusively be presumed to be accurate.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register to the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request solely for U.S.
federal income tax purposes.

(k) Notwithstanding anything contained herein to the contrary, no assignment may
be made unless, after giving effect thereto the Pro Rata Share of the US
Revolver Commitments of a Lender and its Foreign Lender Affiliates shall equal
the Pro Rata Share of the German Revolver Commitments of such Lender and its
Foreign Lender Affiliates and the Pro Rata Share of the German Revolver
Commitments of a Lender and its Foreign Lender Affiliates shall equal the Pro
Rata Share of the US Revolver Commitments of such Lender and its Foreign Lender
Affiliates.

 

-82-



--------------------------------------------------------------------------------

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or any
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, that no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c), which waiver shall be effective with the
written consent of the Required Lenders),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”, or amend, modify of eliminate
Section 15.13(b),

 

-83-



--------------------------------------------------------------------------------

(ix) contractually subordinate any of Agent’s Liens,

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii), or

(xii) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons that are Loan Parties
or Affiliates of Loan Parties;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders), or

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Inventory, Eligible Landed
Inventory, Eligible In-Transit Inventory, Eligible Domestic In-Transit
Inventory, Eligible Equipment and Eligible Real Property) that are used in such
definition to the extent that any such change results in more credit being made
available to Borrowers based upon the US Borrowing Base or German Borrowing
Base, but not otherwise, or the definition of Maximum Revolver Amount or German
Maximum Revolver Amount;

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to an Issuing Lender, or any other rights or duties an Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
such Issuing Lender, Agent, Borrowers, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to a Swing Lender, or any other rights or duties of a Swing Lender
under this Agreement or the other Loan Documents, without the written consent of
such Swing Lender, Agent, Borrowers, and the Required Lenders; and

 

-84-



--------------------------------------------------------------------------------

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or any
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders, the
Supermajority Lenders or all Lenders affected thereby and if such action has
received the consent, authorization, or agreement of the Required Lenders but
not of all Lenders, the Supermajority Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Non-Consenting Lender”), together with its Foreign Lender
Affiliates, or any Lender that made a claim for compensation (a “Tax Lender”),
together with its Foreign Lender Affiliates, with one or more Replacement
Lenders, and the Non-Consenting Lender (and its Foreign Lender Affiliates) or
Tax Lender (and its Foreign Lender Affiliates), as applicable, shall have no
right to refuse to be replaced hereunder. Such notice to replace the
Non-Consenting Lender (and its Affiliates) or Tax Lender (and its Foreign Lender
Affiliates), as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
(and its Foreign Lender Affiliates) or Tax Lender (and its Foreign Lender
Affiliates), as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
(and its Foreign Lender Affiliates) or Tax Lender (and its Foreign Lender
Affiliates), as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender (and its Foreign Lender
Affiliates) or Tax Lender (and its Foreign Lender Affiliates), as applicable,
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, Agent may, but shall not be
required to, execute and deliver such Assignment and Acceptance in the name or
and on behalf of the Non-Consenting Lender (and its Foreign Lender Affiliates)
or Tax Lender (and its Foreign Lender Affiliates), as applicable, and
irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender (and its Foreign Lender Affiliates) or Tax
Lender (and its Foreign Lender Affiliates), as applicable, shall be deemed to
have executed and delivered such Assignment and Acceptance. The replacement of
any Non-Consenting Lender (and its Foreign Lender Affiliates) or Tax Lender (and
its Foreign Lender Affiliates), as applicable, shall be made in accordance with
the terms of Section 13.1. Until such time as one or

 

-85-



--------------------------------------------------------------------------------

more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
(and its Foreign Lender Affiliates) or Tax Lender (and its Foreign Lender
Affiliates), as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender (and its Foreign Lender Affiliates) or Tax Lender (and its
Foreign Lender Affiliates), as applicable, shall remain obligated to make the
Non-Consenting Lender’s (and its Foreign Lender Affiliates’) or Tax Lender’s
(and its Foreign Lender Affiliates’), as applicable, Pro Rata Share of Revolving
Loans and to purchase a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of participations in such Letters of Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or

 

-86-



--------------------------------------------------------------------------------

taking or refraining from taking any actions that Agent expressly is entitled to
take or assert under or pursuant to this Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, or of any other provision of
the Loan Documents that provides rights or powers to Agent, Lenders agree that
Agent shall have the right to exercise the following powers as long as this
Agreement remains in effect: (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, payments and proceeds of Collateral, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Parent or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Without limitation of the foregoing, Agent
may at any time designate and appoint any Person selected by Agent as Agent’s
subagent with respect to all or any part of the Collateral; provided, that such
subagent shall not be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
Agent. Should any instrument in writing from any Loan Party be required by such
subagent to more fully or certainly vest in and confirm to such subagent such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
Agent. If such subagent, or successor thereto, shall resign or be removed, all
rights, powers, privileges and duties of such subagent, to the extent permitted
by law, shall automatically vest in and be exercised by Agent until the
appointment of a new subagent. Each member of the Lender Group and each Loan
Party acknowledges and agrees that any subagent appointed by Agent shall be
entitled to the rights and benefits of Agent under this Section 15 (including
the exculpatory provisions). Agent shall not be responsible for the negligence
or misconduct of any agent or attorney in fact that it selects as long as such
selection was made without gross negligence or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this

 

-87-



--------------------------------------------------------------------------------

Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Parent or its Subsidiaries or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lenders (or Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries.

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Parent and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of an investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into

 

-88-



--------------------------------------------------------------------------------

a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Parent or its Subsidiaries, each Lender hereby agrees
that it is and shall be obligated to pay to Agent such Lender’s ratable thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s

 

-89-



--------------------------------------------------------------------------------

gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Revolving Loan or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s ratable share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

15.8. Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Parent or its Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor of Parent
or such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include Wells
Fargo in its individual capacity. Without limiting the foregoing, each Lender
acknowledges, agrees and consents that, in addition to constituting the Agent
hereunder, Wells Fargo is the trustee and collateral agent with respect to the
Notes Documents and that Wells Fargo is the purchaser and agent under the ARS
Facility Agreement, and waives and agrees not to assert any claim that might be
alleged by any Lender based on an actual or potential conflicts of interest that
might be asserted to arise therefrom.

15.9. Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or an Event of Default exists) and
without any notice to the Bank Product Providers. If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent’s resignation is effective, it is acting as an Issuing Lender or a Swing
Lender, such resignation shall also operate to effectuate its resignation as
such Issuing Lender or such Swing Lender, as applicable, and it shall
automatically be relieved of any further obligation to issue Letters of Credit,
or to make Swing Loans. If no successor Agent is appointed prior to the
effective date of the resignation of Agent,

 

-90-



--------------------------------------------------------------------------------

Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which neither Parent or any of its Subsidiaries
owned any interest at the time Agent’s Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to Parent or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering

 

-91-



--------------------------------------------------------------------------------

into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, based upon the instruction of the Required Lenders, to
(a) consent to the sale of, credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code and similar laws in any other
jurisdiction in which a Loan Party is subject, (b) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code or any applicable laws of Germany, including pursuant to
Sections 9-610 or 9-620 of the Code or any similar provision of any applicable
laws of Germany, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such contingent or unliquidated claims cannot be
estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration; provided, that except as otherwise
agreed in writing by Required Lenders, Bank Product Obligations not entitled to
the application set forth in Section 2.4(b)(ii)(J) shall not be entitled to be,
and shall not be, credit bid, or used in the calculation of the ratable interest
of the Lenders and Bank Product Providers in the Obligations which are credit
bid. Except as provided above, Agent will not execute and deliver a release of
any Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any

 

-92-



--------------------------------------------------------------------------------

manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate any Lien granted
to or held by Agent under any Loan Document to the holder of any Permitted Lien
on such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

15.12. German Collateral Matters. In relation to the German Security Agreements,
the following additional provisions shall apply:

(a) Agent, with respect to the part of the Collateral secured pursuant to the
German Security Agreements or any other Collateral created under German law
(“German Collateral”), shall:

(i) hold, administer and realize such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it that creates or evidences a non-accessory security right
(nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder) for the
benefit of the Lenders;

(ii) hold, administer, and realize any such German Collateral that is pledged
(verpfändet) or otherwise transferred to Agent and that creates or evidences an
accessory security right (akzessorische Sicherheit) as agent.

 

-93-



--------------------------------------------------------------------------------

(b) With respect to the German Collateral, each Lender hereby authorizes and
grants a power of attorney, and each future Lender by becoming a party to this
Agreement in accordance with Section 13 of this Agreement authorizes, and grants
a power of attorney (Vollmacht) to Agent (whether or not by or through employees
or agents) to:

(i) accept as its representative (Stellvertreter) any pledge or other creation
of any accessory security right granted in favor of such Lender in connection
with the German Security Agreements and to agree to and execute on its behalf as
its representative (Stellvertreter) any amendments and/or alterations to any
German Security Agreement or any other agreement related to such German
Collateral which creates a pledge or any other accessory security right
(akzessorische Sicherheit), including the release or confirmation of release of
such security;

(ii) execute on behalf of itself and the Lenders where relevant and without the
need for any further referral to, or authority from, the Lenders or any other
person all necessary releases of any such German Collateral secured under the
German Security Agreements or any other agreement related to such German
Collateral;

(iii) realize such Collateral in accordance with the German Security Agreements
or any other agreement securing such German Collateral;

(iv) make, receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Security Agreements or any other
agreement securing the German Collateral;

(v) take such action on its behalf as may from time to time be authorized under
or in accordance with the German Security Agreements; and

(vi) exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Lenders under the German Security Agreements
together with such powers and discretions as are reasonably incidental thereto.

(c) Each of the Lenders agrees that, if the courts of Germany do not recognize
or give effect to the trust expressed to be created by this Agreement or any
German Security Agreement, the relationship of the Lenders to Agent shall be
construed as one of principal and agent but, to the extent permissible under the
laws of Germany, all the other provisions of this Agreement shall have full
force and effect between the parties hereto.

(d) Each Lender hereby ratifies and approves, and each future Lender by becoming
a party to this Agreement in accordance with Section 13 of this Agreement
ratifies and approves, all acts and declarations previously done by Agent on
such person’s behalf (including for the avoidance of doubt the declarations made
by Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of each Lender as future pledgee or otherwise).

(e) For the purpose of performing its rights and obligations as Agent and to
make use of any authorization granted under the German Security Agreements, each
Lender hereby authorizes, and each future Lender by becoming a party to this
Agreement in accordance with Section 13 of this Agreement authorizes, Agent to
act as its agent (Stellvertreter), and releases Agent from any restrictions on
representing several persons and self-dealing under any applicable law, and in
particular from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch). Agent has the power to grant sub-powers of attorney,
including the release from the restrictions of section 181 of the German Civil
Code (Bürgerliches Gesetzbuch).

 

-94-



--------------------------------------------------------------------------------

15.13. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.14. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.15. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

-95-



--------------------------------------------------------------------------------

15.16. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.17. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting Parent
or its Subsidiaries (each, a “Report”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
that might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a

 

-96-



--------------------------------------------------------------------------------

copy of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Parent or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of Borrowers the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from Parent or such Subsidiary, Agent promptly shall provide a copy of
same to such Lender, and (z) any time that Agent renders to Borrowers a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

15.18. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.19. Joint Lead Arrangers, Joint Book Runners and Co-Syndication Agents. Each
of the Joint Lead Arrangers, Joint Book Runners and Co-Syndication Agents, in
such capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent, as a Swing Lender, or as an Issuing
Lender. Without limiting the foregoing, each of the Joint Lead Arrangers, Joint
Book Runners and Co-Syndication Agents, in such capacities, shall not have or be
deemed to have any fiduciary relationship with any Lender or any Loan Party.
Each Lender, Agent, each Swing Lender, each Issuing Lender, and each Loan Party
acknowledges that it has not relied, and will not rely, on the Joint Lead
Arrangers, Joint Book Runners and Co-Syndication Agents in deciding to enter
into this Agreement or in taking or not taking action hereunder. Each of the
Joint Lead Arrangers, Joint Book Runners and Co-Syndication Agents, in such
capacities, shall be entitled to resign at any time by giving notice to Agent
and Borrowers.

15.20. German Parallel Debt.

(a) Each German Loan Party and Cranes hereby irrevocably and unconditionally
undertakes (and to the extent necessary undertakes in advance) to pay to Agent
amounts equal to all amounts owing from time to time by such German Loan Party
and/or

 

-97-



--------------------------------------------------------------------------------

Cranes to any member of the Lending Group under this Agreement and any other
Loan Document in respect of any German Obligations (in case of a German Loan
Party) and/or any Obligations (in case of Cranes) as and when those amounts are
due under any Loan Document (such payment undertakings under this Section 15.20
and the obligations and liabilities resulting therefrom being the “German
Parallel Debt”).

(b) Agent shall have its own independent right to demand payment of the German
Parallel Debt by the respective German Loan Party and/or Cranes, as applicable.
Each German Loan Party, Cranes and the Agent acknowledge that the obligations of
each German Loan Party and Cranes under this Section 15.20 are several, separate
and independent (selbständiges Schuldanerkenntnis) from, and shall not in any
way limit or affect, the corresponding obligations of each German Loan Party and
Cranes to any Secured Party under this Agreement or any other Loan Document (the
“German Corresponding Debt”), nor shall the amounts for which each German Loan
Party and Cranes is liable under this Section 15.20 (German Parallel Debt) be
limited or affected in any way by its German Corresponding Debt provided that:

(i) the German Parallel Debt shall be decreased to the extent that the
Corresponding Debt has been irrevocably paid or discharged (other than, in each
case, contingent obligations);

(ii) the German Corresponding Debt shall be decreased to the extent that the
German Parallel Debt has been irrevocably paid or discharged;

(iii) the amount of the German Parallel Debt shall at all times be equal to the
amount of the German Corresponding Debt;

(iv) the German Parallel Debt will be payable in the currency or currencies of
the German Corresponding Debt; and

(v) for the avoidance of doubt, the German Parallel Debt will become due and
payable at the same time as the German Corresponding Debt becomes due and
payable.

(c) The security granted under any German Security Agreement with respect to the
German Parallel Debt is granted to Agent in its capacity as sole creditor of the
German Parallel Debt.

(d) Without limiting or affecting Agent’s rights against any German Loan Party
(whether under this Agreement or any other Loan Document), each German Loan
Party and Cranes acknowledges that:

(i) Nothing in this Agreement shall impose any obligation on Agent to advance
any sum to any German Loan Party or Cranes or otherwise under any Loan Document;
and

(ii) for the purpose of any vote taken under any Loan Document, Agent shall not
be regarded as having any participation or commitment other that those which it
has in its capacity as a Lender.

 

-98-



--------------------------------------------------------------------------------

(e) The parties to this Agreement acknowledge and confirm that the provisions
contained in this Agreement shall not be interpreted so as to increase the
maximum total amount of the German Obligations (in case of a German Loan Party)
or the Obligations (in case of Cranes).

(f) The German Parallel Debt shall remain effective in case a third person
should assume or be entitled to, partially or in whole, any rights of any of the
members of the Lender Group under any Loan Documents, be it by virtue of
assignment, assumption or otherwise.

(g) All monies received or recovered by Agent pursuant to this Agreement, and
all amounts received or recovered by Agent from, or by the enforcement of, any
security granted to secure the German Parallel Debt shall be applied in
accordance with this Agreement.

 

16. WITHHOLDING TAXES.

16.1. Payments. All payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes except as required by
applicable law, and in the event any deduction or withholding of Indemnified
Taxes is required by applicable law, Borrowers shall comply with the next
sentence of this Section 16.1. If any Indemnified Taxes are so levied or
imposed, Borrowers agree to pay to Agent and applicable Lender the full amount
of such Indemnified Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrowers will furnish to Agent as
promptly as possible after the date the payment of any Tax is due pursuant to
applicable law, certified copies of tax receipts or other documentation
reasonably requested by Agent evidencing such payment by Borrowers. Borrowers
agree to pay any present or future stamp, value added, intangible transfer or
documentary taxes or any other excise or property taxes, charges, or similar
levies (“Other Taxes”) that arise from any payment made hereunder or from the
execution, delivery, performance, recordation, or filing of, or otherwise with
respect to this Agreement or any other Loan Document. Loan Parties shall jointly
and severally indemnify each Indemnified Person (as defined in Section 10.3)
(collectively a “Tax Indemnitee”) for the full amount of Indemnified Taxes or
Other Taxes arising in connection with this Agreement or any other Loan Document
or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes or Other Taxes imposed or asserted on, or attributable to,
amounts payable under this Section 16) imposed on, or paid by, such Tax
Indemnitee and all reasonable costs and expenses related thereto (including fees
and disbursements of attorneys and other tax professionals), as and when they
are incurred and irrespective of whether suit is brought, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority (other than Indemnified Taxes or Other
Taxes and additional amounts that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Tax Indemnitee); provided, that no Loan Party that is a CFC shall have any
to make an indemnity payment, or have liability, under this Section 16.1, with
respect to an “obligation of a United States person” within the meaning of
Section 956(c) of the IRC and the Treasury Regulations promulgated thereunder
(taking into account any exceptions provided therein). The obligations of the
Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.

 

-99-



--------------------------------------------------------------------------------

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent and US Borrowers to deliver to Agent and Administrative
Borrower on behalf of the US Borrowers (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Parent (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrowers for the
purposes of Section 881(c)(3)(C) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, W-8BEN-E or Form W-8IMY (with proper attachments), as
applicable;

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or W-8BEN-E, as applicable;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower (or, in the case of a Participant, to
the Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent and the applicable
non-U.S. Borrower (or, in the case of a Participant, to the Lender granting the
participation only) any such form or forms, as may be

 

-100-



--------------------------------------------------------------------------------

reasonably requested by Agent or required under the laws of such jurisdiction as
a condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms
and the completion, execution, or submission of such forms or other
documentation in the reasonable judgment of such Lender would not subject such
Lender to any material unreimbursed cost or expense or materially prejudice the
legal or commercial position of such Lender or its Affiliates; provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its Tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers owing to such Lender or Participant, such Lender or Participant agrees
to notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal income withholding Tax imposed by FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent and
Administrative Borrower (or, in the case of a Participant, the Lender granting
the participation) such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Agent (or, in the case of a Participant,
the Lender granting the participation) as may be necessary for Agent or
Borrowers to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

-101-



--------------------------------------------------------------------------------

16.3. Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding Tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding Tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding Tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold Tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including reasonable
attorneys’ fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.

16.4. Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which the Loan Parties have
paid additional amounts pursuant to this Section 16, so long as no Event of
Default has occurred and is continuing, it shall pay over such refund to
Administrative Borrower on behalf of the applicable Loan Party (but only to the
extent of payments made, or additional amounts paid, by Borrowers under this
Section 16 with respect to Indemnified Taxes giving rise to such a refund), net
of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that the Loan Parties, upon the request of
Agent or such Lender, agrees to repay the amount paid over to Administrative
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its Tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person or require any Agent or Lender to pay any amount to an indemnifying party
pursuant to Section 16.4, the payment of which would place such Agent or Lender
(or their Affiliates) in a less favorable net after-Tax position than such
Person would

 

-102-



--------------------------------------------------------------------------------

have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be

 

-103-



--------------------------------------------------------------------------------

entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to Agent by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof). Borrowers may obtain Bank Products from
any Bank Product Provider, although Borrowers are not required to do so. Each
Borrower acknowledges and agrees that no Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8. Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable

 

-104-



--------------------------------------------------------------------------------

Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and reasonable attorneys’
fees of such member of the Lender Group or Bank Product Provider related
thereto, (i) the liability of the Loan Parties with respect to the amount or
property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons that are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided, that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or

 

-105-



--------------------------------------------------------------------------------

the Lender Group Representatives), (viii) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause
(i) above), (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than any Borrower, Agent, any Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof, (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document,
and (xi) to swap counterparties and ratings agencies.

(b) Anything in this Agreement to the contrary notwithstanding, Agent and each
Lender may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of any Borrower or the other Loan Parties and
the Commitments provided hereunder in any “tombstone” or other advertisements,
on its website or in other marketing materials of the Agent or any Lender.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan

 

-106-



--------------------------------------------------------------------------------

Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, any Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement is outstanding or unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not expired or been terminated.

17.11. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers. Notwithstanding the provisions of this Section
and except as may otherwise be agreed in writing, each Lender agrees that Agent
has no obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from the Loan
Parties or any such authorized signatory in doing so.

17.12. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13. Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance

 

-107-



--------------------------------------------------------------------------------

with the terms hereof shall be deemed to have been given to each Borrower), and
(c) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Revolving Loans and Letters of Credit and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement. It is understood that the handling of the Loan Accounts and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Accounts and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group (each for the purposes of
this Section 17.13, a “Secured Party”) and hold each member of the Lender Group
harmless against any and all liability, expense, loss or claim of damage or
injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (i) the handling of the Loan
Accounts and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be, and that the
liability of the German Borrower under this Section 17.13 shall be subject to
the following limitation:

(a) Each Secured Party agrees not to enforce the indemnity under this
Section 17.13 or any collateral securing the claims under the indemnity under
this Section 17.13 (together only for the purposes of this Section 17.13 the
“Security”) created or incurred by a German Loan Party, if and to the extent:

(i) the Security secures, guarantees or any proceeds therefrom are to be applied
to satisfy the obligations of an entity which is (x) a shareholder of the German
Loan Party (up-stream) or (y) an affiliated company (verbundenes Unternehmen)
within the meaning of section 15 of the German Stock Corporation Act
(Aktiengesetz) of a shareholder of the German Loan Party (cross-stream) (other
than the German Loan Party and its direct or indirect subsidiaries and, for the
avoidance of doubt, the relevant German Loan Party’s own obligations); and

(ii) such enforcement would cause the relevant German Loan Party’s Net Assets
(as defined below) to fall below the amount of its registered share capital
(Stammkapital) (Begründung einer Unterbilanz) or to increase any already
existing capital impairment (Vertiefung einer Unterbilanz) in each case as
determined in accordance with the provisions of the German Commercial Code
(Handelsgesetzbuch, HGB) consistently applied in preparing unconsolidated
balance sheets (Jahresabschluss) according to § 42 German Limited Liability
Company Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung,
GmbHG), §§ 242, 264 of the HGB and in accordance with §§ 30, 31 GmbHG (as
applicable at the time of enforcement) and as adjusted pursuant to the following
provisions) and if and to the extent such enforcement would thereby, in each
case, lead to a violation of the capital maintenance requirements set out in
section 30 paragraph 1 of the German Limited Liability Companies Act (GmbHG)
(each such event is hereinafter referred to as a “Capital Impairment”).

 

-108-



--------------------------------------------------------------------------------

(b) For the purposes of the calculation of the Net Assets the following balance
sheet items shall be adjusted as follows:

(i) the amount of any increase of the registered share capital (Stammkapital) of
the relevant German Loan Party, after the date this Agreement became effective
(i) that has been effected without the prior written consent of the Agent or
(ii) if effected with the prior written consent of the Agent, to the extent that
it is not fully paid up shall be deducted from the relevant registered share
capital;

(ii) loans provided to the relevant German Loan Party by any member of the Group
(with “Group” meaning for this purpose the Parent and each of its Subsidiaries)
if and to the extent such loans are subordinated or considered subordinated
pursuant to section 39 subsection 1 no. 5 of the German Insolvency Code
(Insolvenzordnung – “InsO”); and

(iii) loans or other contractual liabilities incurred in violation of the
provisions of the Loan Documents shall be disregarded.

(c) The limitation pursuant to this Section 17.13 shall apply, subject the
following requirements, if the relevant German Loan Party delivers to the Agent,
within ten (10) Business Days after receipt from the Agent of a notice stating
that it intends to enforce/demand payment under the Security (an “Enforcement
Notice”), a notice that a Capital Impairment would occur (setting out in
reasonable detail to what extent a Capital Impairment would occur and providing
prima facie evidence that a realization or other measures undertaken in
accordance with the mitigation provisions set out above would not prevent such
Capital Impairment) accompanied by an up-to-date balance sheet of the German
Loan Party, (the “Management Determination”). Such balance sheet and Management
Determination shall be prepared in accordance with the generally accepted
accounting principles applicable from time to time in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by the relevant German Loan
Party in the preparation of its financial statements. The relevant German Loan
Party shall fulfill its obligations under the Security and the Agent shall be
entitled to enforce the Security in an amount which would, in accordance with
the Management Determination, not cause the relevant German Loan Party’s Net
Assets to fall below the amount of its registered share capital (Stammkapital)
(Begründung einer Unterbilanz) or to increase any already existing capital
impairment (Vertiefung einer Unterbilanz) in violation of the capital
maintenance requirements set out in section 30 paragraph 1 of the German Limited
Liability Companies Act (GmbHG).

(d) Following the Agent‘s receipt of the Management Determination, upon request
by the Agent, the relevant German Loan Party shall deliver to the Agent (at its
own cost and expense) within thirty (30) days of request an up-to-date balance
sheet of the German Loan Party drawn-up by an auditor, appointed by the relevant
German Loan Party in consultation with the Agent and approved by the Agent,
together with a detailed calculation (reasonably

 

-109-



--------------------------------------------------------------------------------

satisfactory to the Agent) in order to have such auditor determine whether (and
if so, to what extent) any payment under this Agreement would cause a Capital
Impairment (the “Auditors’ Determination”). Such balance sheet and Auditors’
Determination shall be prepared in accordance with the generally accepted
accounting principles applicable from time to time in Germany (Grundsätze
ordnungsmäßiger Buchführung) based on the same principles and evaluation methods
as consistently applied by the relevant German Loan Party in the preparation of
its financial statements, in particular in the preparation of its most recent
annual balance sheet, and taking into consideration applicable court rulings of
German courts. The German Loan Party shall fulfill its obligations under the
Security and the Agent shall be entitled to enforce the Security in an amount
which would, in accordance with the Auditor’s Determination, not cause the
relevant German Loan Party’s Net Assets to fall below the amount of its
registered share capital (Stammkapital) (Begründung einer Unterbilanz) or to
increase any already existing capital impairment (Vertiefung einer Unterbilanz)
in violation of the capital maintenance requirements set out in section 30
paragraph 1 of the German Limited Liability Companies Act (GmbHG).

(e) If the amount being enforceable under the Security pursuant to the Auditor’s
Determination is lower than the amount being enforceable under the Security
pursuant to the Management Determination and if, and to the extent that, the
Security has been enforced up to the amount set out in the Management
Determination, the Agent shall upon written demand by the German Loan Party to
the Agent repay any enforcement proceeds (if and to the extent already received
by the Agent) to the relevant German Loan Party in an amount equal to the
difference between the amount enforceable pursuant to the Management
Determination and the amount enforceable pursuant to the Auditor’s
Determination, provided that such demand for repayment is made by the relevant
German Loan Party to the Agent within one (1) month (Ausschlussfrist) of the
delivery of the Auditor’s Determination within the time frame of thirty
(30) days pursuant to paragraph (d) above. If the Agent disagrees with the
Auditor’s Determination, the Agent shall be entitled to further pursue his
payment claims (if any) under the Security against the relevant German Loan
Party in excess of the amounts payable pursuant to the Auditor’s Determination
by claiming that in deviation from the Auditor’s Determination a lesser amount
was required to maintain the relevant German Loan Party’s registered share
capital and/or the enforcement would not lead to a violation of the capital
maintenance requirements set out in section 30 paragraph 1 of the German Limited
Liability Companies Act (GmbHG).

(f) Each German Loan Party shall within three (3) months after a written request
of the Agent realize, to the extent legally permitted with respect to the cost
and effort involved, any and all of its assets which are not required for the
relevant German Loan Party’s business (nicht betriebsnotwendig) and that are
shown in the balance sheet with a book value (Buchwert) that is substantially
lower than the market value of the relevant assets, in a situation where the
relevant German Loan Party would not have sufficient assets to maintain its
registered share capital after satisfaction (in whole or in part) of the
relevant demand, unless such disposal would not be commercially justifiable,
provided that the Agent consents to the fact that a disposal would not be
commercially justifiable. The book value shall be deemed significantly lower
than the market value, if the market value exceeds the book value by at least
ten (10) per cent. After the expiry of such three (3) month period, the relevant
German Loan Party shall, within three (3) Business Days, notify the Agent of the
amount of the net proceeds from the relevant sale and submit a statement with a
new calculation of the amount of the Net Assets of the German Loan Party taking
into account such proceeds. Such calculation shall, upon the Agent’s request, be
confirmed by the auditor within a period of thirty (30) days following the
request.

 

-110-



--------------------------------------------------------------------------------

(g) The limitations set out above shall not apply:

(i) if, at the time of the enforcement of the Security granted hereunder, or
after such enforcement, the limitations set out in sub-clause (a) of this
Section 17.13 are (due to a change in law or applicable court rulings or
otherwise) no longer required in order to protect the managing director(s) of
the relevant German Loan Party from being personally liable for such obligation
according to section 31 of the German Limited Liability Companies Act (GmbHG);

(ii) for so long as the relevant German Loan Party has not complied with its
obligations pursuant to paragraph (c) through (f) above; or

(iii) if the German Loan Party (as dominated entity (beherrschtes Unternehmen))
is subject to a domination and/or profit and loss pooling agreement
(Beherrschungs- und/oder Gewinnabführungsvertrag) pursuant to section 30 para 1
sentence 2 of the German Limited Liability Companies Act (GmbHG) and such German
Loan Party has a fully recoverable recourse claim (vollwertiger Gegenleistungs-
oder Rückgewähranspruch); or

(iv) in relation to all and any amounts borrowed under the Loan Documents which
correspond to funds to the extent on-lent or otherwise passed on to, or issued
for the benefit of, the relevant German Loan Party or any of its direct or
indirect subsidiaries, or for the benefit of any of its creditors, to the extent
that any amounts so on-lent are still outstanding at the time the relevant
demand is made against the relevant German Loan Party and the repayment of such
loans as a result of such on-lending is not prohibited by operation of law.

17.14. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day immediately
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to Agent or any Lender hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Agent or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Agent or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person that may be entitled
thereto under applicable law).

 

-111-



--------------------------------------------------------------------------------

17.15. No Setoff. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.

17.16. Notes Intercreditor Agreement and ARS Facility Intercreditor
Agreement. Each Lender, by its acceptance of the benefits provided hereunder,
(a) consents to each of the Notes Intercreditor Agreement and the ARS Facility
Intercreditor Agreement (in each as amended or otherwise modified with the
consent of Agent and Required Lenders), (b) agrees that it will be bound by, and
will take no actions contrary to, the provisions of the Notes Intercreditor
Agreement and the ARS Facility Intercreditor Agreement (in each case as amended
or otherwise modified with the consent of Agent and Required Lenders), and
(c) authorizes and instructs the Agent to enter into the Notes Intercreditor
Agreement and the ARS Facility Intercreditor Agreement (and, in each case, such
amendments or other modifications thereto as may hereafter be consented to by
Agent and Required Lenders) as Agent on behalf of each Lender.

17.17. EU Bail-in Acknowledgment. Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
Lender that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) in reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages to follow.]

 

-112-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

US BORROWERS:     THE MANITOWOC COMPANY, INC., a Wisconsin corporation     By:  

/s/ Therese C. Houlahan

    Name:   Therese C. Houlahan     Title:   Treasurer     MANITOWOC CRANES,
LLC, a Wisconsin limited liability company     By:  

/s/ Therese C. Houlahan

    Name:   Therese C. Houlahan     Title:   Treasurer     GROVE U.S. L.L.C., a
Delaware limited liability company     By:  

/s/ Therese C. Houlahan

    Name:   Therese C. Houlahan     Title:   Treasurer GERMAN BORROWER:    
MANITOWOC CRANE GROUP GERMANY GMBH, a German limited liability company     By:  

/s/ Marie-France Pommaret

    Name:   Marie-France Pommaret     Title:   Managing Director/Geschäftsführer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ADDITIONAL GERMAN LOAN PARTY (executed solely for purposes of Section 15.20 of
the Agreement)     MANITOWOC CRANE GROUP HOLDING GMBH, a German limited
liability company     By:  

/s/ Marie-France Pommaret

    Name:   Marie-France Pommaret     Title:   Managing Director/Geschäftsführer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Joint Lead Arranger, as Joint Book Runner and as a Lender By:  

/s/ Christopher S. Hudik

Name:   Christopher S. Hudik   Its Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION (LONDON BRANCH), as a Lender By:  

/s/ Steven Chait

Name:   Steven Chait   Its Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Joint Lead Arranger, as Joint Book Runner, as
Co-syndication Agent and as a Lender By:  

/s/ Kelly O’Malley

Name:   Kelly O’Malley Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as a Lender

By:  

/s/ Matthew Sparkes

Name:   Matthew Sparkes Title:   Executive Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Joint Lead Arranger, as Joint Book Runner, as
Co-syndication Agent and as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Jason Hoefler

Name:   Jason Hoefler Title:   Director

BANK OF MONTREAL (LONDON BRANCH),

as a Lender

By:  

/s/ Scott Matthews

Name:   Scott Matthews Title:   Chief Financial Officer By:  

/s/ Rob Young

Name:   Rob Young Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Philip Debush

Name:   Philip Debush Title:   Senior Vice President BANK OF AMERICA, N.A.
(acting through its London branch), as a Lender By:  

/s/ Philip Debush

Name:   Philip Debush Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Christopher Marino

Name:   Christopher Marino Title:   Vice President and Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joseph A. Philbin

Name:   Joseph A. Philbin Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH, as a Lender By:  

/s/ Richard Bernal

Name:   Richard Bernal Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means, with respect to a Permitted Acquisition,
(a) Indebtedness of a Person whose Equity Interests are acquired in such
Permitted Acquisition if such Person becomes a Loan Party as a result of such
Permitted Acquisition and (b) Indebtedness assumed by a Loan Party from a Person
whose assets are acquired in a Permitted Acquisition; provided, that such
Indebtedness under (a) and (b) (i) is either purchase-money Indebtedness or a
Capital Lease with respect to Equipment or mortgage financing with respect to
Real Property, (ii) was in existence prior to the date of such Permitted
Acquisition, and (iii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Activation Instruction” has the meaning specified therefor in Section 2.17(a).

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, without limiting the foregoing, for purposes of
Section 6.10 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Equity Interests having ordinary voting power for the
election of directors or

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person, or with respect to any Loan Party
organized under the laws of Germany, its direct or indirect shareholder(s) or
any entity affiliated to any such shareholder (verbundenes Unternehmen) within
the meaning of section 15 of the German Stock Corporation Act (Aktiengesetz).

“Agent” has the meaning specified therefor in the preamble to the Agreement, and
so long as Wells Fargo is Agent includes such branches and Affiliates of Wells
Fargo as it shall designate from time to time for the purpose of performing its
obligations under and in connection with the Loan Documents. Without limiting
the forgoing, so long as Wells Fargo is Agent, references to “Agent” shall
include Wells Fargo Bank, National Association (London Branch).

“Agent’s Applicable Account” means the Agent’s US Account and/or one or both of
the Agent’s German Accounts, as the context requires.

“Agent’s German Accounts” means the Deposit Account identified on Schedule A-1
as Agent’s German Account for Euros and the Deposit Account identified on
Schedule A-1 as Agent’s German Account for Dollars (or such other Deposit
Account that has been designated as such, in writing, by Agent to Administrative
Borrower and the Lenders).

“Agent’s US Account” means the Deposit Account identified on Schedule A-2 as
Agent’s US Account (or such other Deposit Account that has been designated as
such, in writing, by Agent to Administrative Borrower and the Lenders).

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents and securing all or a portion of the Obligations.

“Aggregate Excess Availability” means the Dollar Equivalent of the sum of the
Availability with respect to the US Borrower Group, Availability with respect to
the German Borrower Group and the ARS Availability.

“Aggregate Maximum Amount” means, as at any date of determination, the sum of
the Maximum Revolver Amount and the Maximum ARS Amount at such time.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Affiliates from time to time
concerning or relating to money laundering, bribery or corruption.

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Affiliates from time to time
concerning or relating to anti-money laundering.

“Applicable Currency” means Dollars; provided, that with respect to German
Revolving Loans and other Obligations denominated in Euros, Applicable Currency
means Euros.

“Applicable Fixed Asset Sub-Line Amount” means (a) with respect to the Eligible
Equipment of a US Loan Party or the Eligible Real Property of a US Loan Party,
the US Fixed Asset Sub-Line Amount and (b) with respect to the Eligible
Equipment of German Borrower, the German Fixed Asset Sub-Line Amount.

“Applicable Issuing Lender” means (a) with respect to the US Borrower Group
(including with respect to the issuance of Letters of Credit for the account of
the US Borrower Group), the US Issuing Lender and (b) with respect to the German
Borrower Group (including with respect to the issuance of Letters of Credit for
the account of the German Borrower Group), the German Issuing Lender.

“Applicable Lender” means (a) with respect to the US Borrower Group (including
with respect to Revolving Loans and Letters of Credit for the account of the US
Borrower Group), any Lender (i) with a US Revolver Commitment, (ii) that has
made US Revolving Loans (or has an interest therein) that are outstanding and/or
(iii) that participates in Letters of Credit for the account of US Borrower
Group as set forth in Section 2.11 and (b) with respect to the German Borrower
Group (including with respect to Revolving Loans and Letters of Credit for the
account of the German Borrower Group), any Lender (i) with a German Revolver
Commitment, (ii) that has made German Revolving Loans (or has an interest
therein) that are outstanding and/or (iii) that participates in Letters of
Credit for the account of German Borrower Group as set forth in Section 2.11.

“Applicable Margin” means, as of any date of determination and with respect to
Floating Rate Loans or Non-Base Rate Loans, as applicable, the applicable margin
set forth in the following table that corresponds to the Average Aggregate
Excess Availability for the most recently completed fiscal quarter; provided,
that for the period from the Closing Date through and including June 30, 2016,
the Applicable Margin shall be set at the margin in the row styled “Level II”:

 

Level

 

Average Aggregate
Excess Availability

 

Applicable Margin Relative to
Floating Rate Loans for the account
of the US  Borrower Group (the

“Floating Rate Margin”)

 

Applicable Margin Relative to
Floating Rate Loans for the

account of the German

Borrower Group and Relative to

Non-Base Rate Loans for the

account of either Borrower

Group (the “Non-Base Rate

Margin”)

I

  ³ $200,000,000   0.25 percentage points   1.25 percentage points

II

  < $200,000,000 and ³ $100,000,000   0.50 percentage points   1.50 percentage
points

III

  < $100,000,000   0.75 percentage points   1.75 percentage points

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrowers.

“Applicable Revolving Lender” means (a) with respect to the US Borrower Group
(including with respect to Revolving Loans and Letters of Credit for the account
of the US Borrower Group), any Revolving Lender (i) with a US Revolver
Commitment, (ii) that has made US Revolving Loans (or has an interest therein)
that are outstanding and/or (iii) that participates in Letters of Credit for the
account of US Borrower Group as set forth in Section 2.11, and (b) with respect
to the German Borrower Group (including with respect to Revolving Loans and
Letters of Credit for the account of the German Borrower Group), any Revolving
Lender (i) with a German Revolver Commitment, (ii) that has made German
Revolving Loans (or has an interest therein) that are outstanding and/or
(iii) that participates in Letters of Credit for the account of German Borrower
Group as set forth in Section 2.11.

“Applicable Swing Lender” means (a) with respect to the US Borrower Group, the
US Swing Lender, and (b) with respect to the German Borrower Group, the German
Swing Lender.

“Applicable Unused Line Fee Percentage” means an amount equal to 0.25%.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Approved Lease” means a lease of Specified Cranes or Inventory by a US Loan
Party to a customer on an arm’s-length basis for market rent that (w) requires
the customer to return such Specified Crane or Inventory to such US Loan Party
at the end of the lease term, (x) has a maximum term of not longer than 12
months, (y) does not contain any options for the customer to renew or extend
such term without the such US Loan Party’s consent, and (z) does not contain a
purchase option (whether at the expiration of or during the lease term) in favor
of the applicable customer or any other Person, except in each case to the
extent that Agent determines in its sole discretion that a particular lease may
constitute an Approved Lease without

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

satisfying one or more of the criteria set forth above. For the avoidance of
doubt, the Crane Lease Agreement dated on or about July 22, 2016 between Cranes
and Maxim Crane works, L.P. does not constitute an Approved Lease.

“ARS Agent” means” Wells Fargo Bank, National Association, in its capacity as
agent under the ARS Facility.

“ARS Availability” means, as of any date of determination, the Securitization
Excess Availability (as defined in the ARS Facility Agreement) as of such date.

“ARS Facility” means Parent’s $75,000,000 receivables facility provided pursuant
to the ARS Facility Agreement.

“ARS Facility Agreement” means that certain Receivables Purchase Agreement,
dated as of March 3, 2016, among the SPE, Parent, as initial servicer, and Wells
Fargo Bank, N.A., as purchaser and as agent for the purchaser, as it may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“ARS Facility Documents” means the ARS Facility Agreement, the ARS Guaranty, the
ARS Purchase Agreement and the ARS Facility Intercreditor Agreement, as each may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“ARS Facility Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of even date herewith by and among Agent, ARS Agent, each
Loan Party, and the SPE.

“ARS Facility Transactions” means any sale, assignment, or other transfer to
Parent or any Subsidiary of accounts receivable, lease receivables, or other
payment obligations owing to Parent or such Subsidiary or any interest in any of
the foregoing in accordance with the ARS Facility Documents, together in each
case with any collections and other proceeds thereof, any collection or deposit
accounts related thereto, and any collateral, guaranties or other property or
claims in favor of Parent or such Subsidiary supporting or securing payment by
the obligor thereon of, or otherwise related to, any such receivables.

“ARS Guaranty” means that certain Performance Guaranty, dated as of March 3,
2016, made by Parent in favor of Wells Fargo Bank, N.A., as purchaser and as
agent under the ARS Facility Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“ARS Purchase Agreement” means that certain Second Amended and Restated Purchase
and Sale Agreement, dated as of June 30, 2010 among Grove, Cranes, and the SPE,
as amended by the First Amendment dated as of January 12, 2011, the Second
Amendment dated as of September 27, 2011, the Third Amendment dated as of
January 31, 2012, the Payoff, Assignment and Assumption Agreement dated as of
September 26, 2012, the Fourth Amendment dated as of December 15, 2014, the
Fifth Amendment dated as of August 31, 2015, and the Sixth Amendment dated as of
March 3, 2016, as it may be further amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

“ARS US Availability” means, as of any date of determination, the Securitization
Excess Availability (as defined in the ARS Facility Agreement) as of such date.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Administrative Borrower to Agent.

“Availability” means, as of any date of determination, with respect to a
Borrower Group, the amount that such Borrower Group is entitled to borrow as
Revolving Loans under Section 2.1 of the Agreement (after giving effect to the
then outstanding Revolver Usage for the account of such Borrower Group).

“Average Aggregate Excess Availability” means, with respect to any period, the
sum of the aggregate amount of Aggregate Excess Availability for each Business
Day in such period (calculated as of the end of each respective Business Day)
divided by the number of Business Days in such period.

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product Agreements” means those agreements entered into from time to time
by a Loan Party or, except with respect to transactions under Hedge Agreements,
any Subsidiary (excluding any Unrestricted Notes Subsidiary) thereof, with a
Bank Product Provider in connection with the obtaining of any of the Bank
Products.

“Bank Product Collateralization” means, with respect to the Bank Product
Obligations of a Loan Party or, except with respect to Hedge Obligations, any
Subsidiary (excluding any Unrestricted Notes Subsidiary) thereof, providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent) in the
Applicable Currency to be held by Agent for the benefit of the Bank Product
Providers (other than the Hedge Providers) in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations) of
such Loan Party or Subsidiary.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Loan Party or Subsidiary (excluding
any Unrestricted

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

Notes Subsidiary) thereof to any Bank Product Provider pursuant to or evidenced
by a Bank Product Agreement and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising (other than Hedge Obligations), (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to a Loan Party or, except with respect
to transactions under Hedge Agreements, any Subsidiary (excluding any
Unrestricted Notes Subsidiary) thereof; provided, that in order for any item
described in clauses (a), (b) or (c) above to constitute “Bank Product
Obligations”, if the applicable Bank Product Provider is any Person other than
Wells Fargo or its Affiliates, then the applicable Bank Product must have been
provided and Agent shall have received a Bank Product Provider Agreement (x) on
the Closing Date with respect to Bank Products existing on the Closing Date or
(y) within 10 days after the date of the provision of the applicable Bank
Product to a Loan Party with respect to Bank Products provided after the Closing
Date.

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that if, at any time, a Lender ceases to be a Lender under the
Agreement (prior to the payment in full of the Obligations under this
Agreement), then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.

“Bank Product Reserves” means, as of any date of determination, with respect to
any Bank Product provided to a Loan Party or, except with respect to
transactions under Hedge Agreements, any Subsidiary (excluding any Unrestricted
Notes Subsidiary) thereof, those reserves that Agent, in the exercise of its
Permitted Discretion, deems necessary or appropriate to establish (based upon
the Bank Product Providers’ determination of Bank Product Obligations of such
Loan Party or Subsidiary (excluding any Unrestricted Notes Subsidiary) thereof
with respect to such Bank Product).

“Bank Products” means any one or more of the following financial products or
accommodations extended to a Loan Party or, except with respect to transactions
under Hedge Agreements, any Subsidiary (excluding any Unrestricted Notes
Subsidiary) thereof, by a Bank Product Provider: (a) credit cards (including
commercial credit cards (including so-called “purchase cards”, “procurement
cards” or “P-cards”)), (b) credit card processing services, (c) debit cards,
(d) stored-value cards, (e) Cash Management Services, or (f) transactions under
Hedge Agreements.

 

Schedule 1.1 – Page 7



--------------------------------------------------------------------------------

“Bankruptcy Code” means (i) title 11 of the United States Code, and/or (ii) any
similar legislation in a relevant jurisdiction, in each case as applicable and
as in effect from time to time.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrower Group” means the US Borrower Group and/or the German Borrower Group,
as the context requires.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing” means (a) in the case of a borrowing by the US Borrower Group, a
borrowing consisting of US Revolving Loans made on the same day by the Lenders
(or Agent on behalf thereof), or by US Swing Lender in the case of a US Swing
Loan, or by Agent in the case of an Extraordinary Advance for the account of US
Borrower Group and (b) in the case of a borrowing by the German Borrower Group,
a borrowing consisting of German Revolving Loans made on the same day by the
Lenders (or Agent on behalf thereof), or by German Swing Lender in the case of a
German Swing Loan, or by Agent in the case of Extraordinary Advance for the
account of the German Borrower Group.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the states of Illinois or New
York, except that, if a determination of a Business Day shall relate to (a) a
Non-Base Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market,
(b) any German Revolving Loans denominated in Euros, the term “Business Day”
shall also exclude any date that is not a TARGET Day, (c) transactions to be
conducted with Agent’s office in England, the term “Business Day” shall exclude
any day on which banks in London, England, are closed for the purposes of making
wire transfers or any other electronic transfer of funds, and (d) with respect
to transactions requiring wire transfers or any other electronic transfer of
funds from banks in Germany, the term “Business Day” shall exclude any day on
which banks in Frankfurt am Main, Germany are closed for the purposes of making
such wire transfers or other electronic transfers of funds.

 

Schedule 1.1 – Page 8



--------------------------------------------------------------------------------

“Buy-Back Arrangements” means arrangements whereby Parent or a Subsidiary of
Parent in the ordinary course of business enters into an agreement with a
customer or third party financing company (a) to guarantee to repurchase crane
products at a later date at an agreed upon price or (b) to guarantee a minimum
crane product residual value at the end of an underlying finance term for same
including, without limitation, guarantees of minimum crane product residual
value in connection with Sale-Leaseback Transactions.

“Buy-Back Obligations” means repurchase or guarantee obligations of Parent or
its Subsidiaries arising out of Buy-Back Arrangements. Guarantees by Parent or
its Subsidiaries of customer payment obligations shall not constitute Buy-Back
Obligations.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) or Section 2.4(f)(iii) of the Agreement, (b) with respect to
the purchase price of assets that are purchased substantially contemporaneously
with the trade-in of existing assets during such period, the amount that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such assets for the assets being traded in at such time,
(c) expenditures made during such period to consummate one or more Permitted
Acquisitions, (d) capitalized software development costs to the extent such
costs are deducted from net earnings under the definition of EBITDA for such
period, and (e) expenditures during such period that, pursuant to a written
agreement, are reimbursed by a third Person (excluding Parent or any of its
Affiliates).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Dominion Triggering Event” means (a) any date a Dominion Triggering Event
(as defined in the ARS Facility Agreement) is continuing, (b) any date an Event
of Default exists, (c) any date on which US ABL Excess Availability is, and for
a period of three consecutive Business Days (inclusive of such date) has been,
less than the greater of 5.25% of the Aggregate Maximum Amount and $15,750,000,
(d) any date on which US Aggregate Excess Availability is, and for a period of
three consecutive Business Days (inclusive of such date) has been, less than the
greater of 7.5% of the Aggregate Maximum Amount and $22,500,000, or (e) any date
on which Aggregate Excess Availability is, and for a period of three consecutive
Business Days (inclusive of such date) has been, less than the greater of 10% of
the Aggregate Maximum Amount and $30,000,000.

“Cash Equivalents” means (a) Domestic Cash Equivalents, and (b) Foreign Cash
Equivalents.

 

Schedule 1.1 – Page 9



--------------------------------------------------------------------------------

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“CFC” means (i) any entity treated as a “controlled foreign corporation” within
the meaning of Section 957 of the IRC for U.S. federal income tax purposes in
which any Loan Party is a “United States shareholder” within the meaning of
Section 951(b) of the IRC, or (ii) any entity whose sole asset (other than
assets with a de minimis value) is equity of an entity described in clause
(i) of this definition.

“Change in Control” means that:

(a) any Person, or two or more Persons acting in concert, shall have acquired
after the Closing Date beneficial ownership, directly or indirectly, of Equity
Interests of Parent (or other securities convertible into such Equity Interests)
which, when combined with such Equity Interests beneficially owned by such
Person or Persons on the Closing Date represent 30% or more of the combined
voting power of all Equity Interests of Parent entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Parent;

(b) any Person, or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, that will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent or control over the Equity Interests of Parent
entitled to vote for members of the Board of Directors of Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such Equity Interests;

(c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors;

(d) Parent fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party; or

(e) the occurrence of any “Change of Control” as defined in the Notes Indenture.

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that

 

Schedule 1.1 – Page 10



--------------------------------------------------------------------------------

notwithstanding anything in the Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any European equivalent
regulations (such as the European Market and Infrastructure Regulation and other
regulations related thereto) and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities or issued in connection therewith shall, in each case, be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or any Subsidiary in or upon which a Lien
is granted by such Person in favor of Agent or the Lenders under any of the Loan
Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee,
customs broker, carrier or other Person in possession of, having a Lien upon, or
having rights or interests in Parent’s or its Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

“Collection Account” means a Deposit Account of a Loan Party which may only be
used for deposit of collections and proceeds of Collateral and not as a
disbursement or operating account upon which checks or other drafts may be
drawn.

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of Parent
to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

 

Schedule 1.1 – Page 11



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the total consolidated
cash interest expense of Parent and its Subsidiaries for such period (calculated
without regard to any limitations on the payment thereof, but net of any
interest income of Parent and its Subsidiaries for such period) plus, without
duplication, that portion of Capital Lease obligations of Parent and its
Subsidiaries representing the interest factor for such period; provided that
“Consolidated Interest Expense” shall be deemed to include any discount and/or
interest component in respect of any sale of accounts receivable or related
rights by Parent or a Subsidiary regardless of whether such discount or interest
would constitute interest under GAAP, in each case, on a consolidated basis.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Subsidiaries for such period, determined on a consolidated basis
(after any deduction for minority interests), provided that in determining
Consolidated Net Income, (a) the net income of any other Person (other than
Parent) which is not a Subsidiary of Parent or is accounted for by Parent by the
equity method of accounting shall be included only to the extent of the payment
of cash dividends or cash distributions by such other Person to Parent or a
Subsidiary thereof during such period, (b) the net income of any Subsidiary of
Parent shall be excluded to the extent that the declaration or payment of cash
dividends or similar cash distributions by that Subsidiary of that net income is
not at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such Subsidiary and (c) for any
period, any interest income of Parent and its Subsidiaries for such period shall
be excluded.

“Consolidated Total Net Assets” means, at any time, the amount without
duplication, of the net book value of the consolidated assets of Parent and its
Subsidiaries.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account), and, with
respect to Deposit Accounts under German law, (i) any agreement to be entered
into between the respective Borrower as account holder, the Agent and the
respective depository bank or (ii) a notice of pledge to be served on the
respective account bank and the corresponding acknowledgement, in each case
reasonably acceptable to the Agent.

“Corporate Separation Plan” means the internal legal reorganization of Parent
separating its cranes and foodservice businesses into two independent,
publicly-traded companies pursuant to the Corporate Separation Documents.

“Corporate Separation Documents” means, collectively (and in each case in the
forms provided to Agent prior to the Closing Date), (a) that certain Master
Separation and

 

Schedule 1.1 – Page 12



--------------------------------------------------------------------------------

Distribution Agreement, dated as of March 4, 2016, between Parent and Manitowoc
Foodservice, Inc., a Delaware corporation, (b) that certain Tax Matters
Agreement, dated as of March 4, 2016, between Parent and Manitowoc Foodservice,
Inc., a Delaware corporation, (c) that certain Transition Services Agreement,
dated as of March 4, 2016, between Parent and Manitowoc Foodservice, Inc., a
Delaware corporation, (d) that certain Transition Services Agreement, dated as
of March 4, 2016, between Parent and Manitowoc Foodservice, Inc., a Delaware
corporation, (e) that certain Employee Matters Agreement, dated as of March 4,
2016, between Parent and Manitowoc Foodservice, Inc., a Delaware corporation and
(f) that certain Intellectual Property Matters Agreement dated as of March 4,
2016, between Parent and Manitowoc Food Service, Inc., a Delaware corporation,
in each case as it may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Cost Savings” means cost savings in connection with cost saving initiatives,
including, without limitation, consolidation initiatives and related severance
costs, inventory optimization programs, closure or consolidation of facilities,
reduction in force initiatives, product line terminations or discontinuations,
and other similar customer related initiatives.

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended on or prior to a Covenant Trigger
Date and for which Agent has received financial statements required to be
delivered pursuant to Schedule 5.1 and (b) ending on the first day after such
Covenant Trigger Date that (i) US ABL Excess Availability has equaled or exceeds
the greater of 5.25% of the Aggregate Maximum Amount and $15,750,000,
(ii) Aggregate Excess Availability has equaled or exceeded the greater of 10% of
the Aggregate Maximum Amount and $30,000,000 and (iii) US Aggregate Excess
Availability has equaled or exceeded the greater of 7.5% of the Aggregate
Maximum Amount and $22,500,000, in each case under clauses (i), (ii) and
(iii) for 60 consecutive days.

“Covenant Trigger Date” means any day on which Borrowers fail to maintain (i) US
ABL Excess Availability equal to or greater than the greater of 5.25% of the
Aggregate Maximum Amount and $15,750,000, (ii) Aggregate Excess Availability
equal to or greater than the greater of 10% of the Aggregate Maximum Amount and
$30,000,000 or (iii) US Aggregate Excess Availability equal to or greater than
the greater of 7.5% of the Aggregate Maximum Amount and $22,500,000.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 2 Business Days of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified Borrowers, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 2 Business Days after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating

 

Schedule 1.1 – Page 13



--------------------------------------------------------------------------------

to its obligations to fund any amounts required to be funded by it under the
Agreement, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under the Agreement within 2 Business
Days of the date that it is required to do so under the Agreement,
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or
(g) becomes the subject of a Bail-in Action.

“Defaulting Lender Rate” means (a) with respect to US Obligations, (i) for the
first 3 days from and after the date the relevant payment is due, the US Base
Rate, and (ii) thereafter, the interest rate then applicable to US Revolving
Loans that are Floating Rate Loans (inclusive of the Floating Rate Margin
applicable thereto), and (b) with respect to German Obligations, (i) for the
first 3 days from and after the date the relevant payment is due, the German
Floating Rate (in the Applicable Currency), and (ii) thereafter, the interest
rate then applicable to German Revolving Loans that are Floating Rate Loans
(inclusive of the Non-Base Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior payment in full of the
Obligations), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provide for
scheduled or mandatory payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date determined by
Agent) for the purchase of Dollars with such currency.

“Dollars” or “$” means United States dollars.

“Domestic Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date

 

Schedule 1.1 – Page 14



--------------------------------------------------------------------------------

of acquisition thereof, (b) marketable direct obligations issued or fully
guaranteed by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within 1 year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either Standard & Poor’s Rating Group
(“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper
maturing no more than 270 days from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $1,000,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $1,000,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“EBIT” means, with respect to any fiscal period, Consolidated Net Income for
such period before deducting therefrom Consolidated Interest Expense for such
period (to the extent deducted in arriving at Consolidated Net Income for such
period) and provision for taxes based on income (including foreign withholding
taxes imposed on interest or dividend payments and state single business,
unitary or similar taxes imposed on net income) that were included in arriving
at Consolidated Net Income for such period and without giving effect, without
duplication, to (a) any extraordinary gains and any extraordinary losses (in
each case as determined pursuant to generally accepted accounting principles as
in effect in the United States prior to giving effect to Accounting Standards
Update No. 2015-01, Income Statement—Extraordinary and Unusual Items (Subtopic
225-20), Simplifying Income Statement Presentation by Eliminating the Concept of
Extraordinary Items) and other extraordinary non-cash charges or benefits,
(b) any gains or charges arising out of prepayments of the Notes, (c) any gains
or losses from sales of assets other than from sales of Inventory in the
ordinary course of business, (d) fees, expenses and charges incurred or recorded
in connection with the transactions contemplated by this Agreement, the other
Loan Documents, and ARS Facility Documents (excluding, for the avoidance of
doubt, the consummation of the Corporate Separation Plan, which shall instead be
subject to clause (e) below), (e) fees, expenses and charges incurred or
recorded in connection with the transactions contemplated by the Corporate
Separation Plan in an aggregate amount not to exceed $40,000,000 during the term
of this Agreement, (f) non-recurring cash charges permitted by this Agreement in
connection with any restructuring, recapitalization, Investment, Permitted
Acquisition or incurrence of Indebtedness (other than in connection with the

 

Schedule 1.1 – Page 15



--------------------------------------------------------------------------------

Transactions); provided that the cash portion of such charges added back
pursuant to this clause (f) shall not exceed $10,000,000 during any period of
twelve consecutive months, (g) any non-cash charges attributable to the
expensing of the grant of stock, stock options or other equity-based awards,
(h) any non-cash charges attributable to asset impairments, write-offs and
write-downs associated with any restructuring or the sale or discontinuance of
assets, products, or business lines (other than those representing the accrual
or reserve for a future cash expense, and excluding any such items associated
with any Eligible Equipment, Eligible Inventory or Eligible Real Property),
(i) any non-cash charges attributable to long-term incentive plan changes and
employee benefit and pension plan changes (provided, however, that EBIT shall be
reduced in any fiscal period by the amount of cash charges in excess of
$2,500,000 in the aggregate paid during such period (excluding any such cash
charges paid during 2016) in respect of incentive plans and employee benefit and
pension plans that are not accounted for in the calculation of Consolidated Net
Income), (j) restructuring and severance adjustments incurred or recorded during
the period from January 1, 2016 through December 31, 2016 in an aggregate amount
not to exceed $20,000,000, (k) any net Cost Savings incurred or recorded after
the Closing Date (but not to exceed $15,000,000 in the aggregate for the period
from the Closing Date through the first anniversary thereof) and projected by
Parent to result from actions taken during such period that (i) are reasonably
expected to be realized within twelve (12) months of the applicable action as
set forth in reasonable detail on a certificate of a Senior Officer delivered to
the Agent, (ii) are calculated on a basis consistent with GAAP and are, in each
case, reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of Parent and its Subsidiaries and
(iii) represent, when aggregated with any amounts added back pursuant to clause
(f) above, less than 7.5% of EBITDA for such period (determined (1) prior to
giving effect to any adjustment pursuant to clause (f) above and (2) net of the
amount of actual benefits realized from such actions during such period from
such actions), and (l) non-recurring non-cash charges or expenses (less, even if
it results in a negative number, non-cash gains or income) deducted (or
included) in the determination of Consolidated Net Income for the relevant
period and for which no cash outlay (or cash receipt) is foreseeable in any
subsequent period; provided that, with respect to this clause (l), if
notwithstanding such foreseeability any such amount is paid in cash in a
subsequent period, such amount shall be deducted from Consolidated Net Income to
arrive at EBIT in such subsequent period; provided that EBIT shall be calculated
so as to exclude the effect of any gain or loss that represents after-tax gains
or losses attributable to any sale, transfer or other disposition of assets by
Parent or any Subsidiary, other than dispositions in the ordinary course of
business.

“EBITDA” means, for any period, EBIT for such period, adjusted by adding thereto
the amount of all amortization and depreciation that was deducted in arriving at
Consolidated Net Income for such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

Schedule 1.1 – Page 16



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eligible Domestic In-Transit Inventory” means Eligible Landed Inventory except
to the extent that such Inventory is not in a location set forth on Schedule E-1
and is in transit and no Loan Party has actual and exclusive possession thereof,
but as to which,

(a) such Inventory currently is in transit on land from another location within
the United States directly to a location in the United States set forth on
Schedule E-1,

(b) such Inventory has not been in transit for more than 20 days,

(c) title to such Inventory has passed to a US Loan Party,

(d) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion,

(f) such Inventory is not subject to any reclamation or similar right and no
default exists under any agreement in effect between the vendor of such
Inventory and such US Loan Party that would permit such vendor under any
applicable law (including the UCC) to divert, reclaim, reroute or stop shipment
of such Inventory, and

(g) unless otherwise agreed by Agent, Administrative Borrower has provided a
certificate to Agent that certifies that, to the best knowledge of
Administrative Borrower, such Inventory meets all of each Loan Party’s
representations and warranties contained in the Loan Documents concerning
Eligible Domestic In-Transit Inventory, that it knows of no reason why such
Inventory would not be accepted by a Loan Party when it arrives at the location
of such Loan Party.

“Eligible Equipment” means Equipment (including Equipment acquired after the
Closing Date) of a Loan Party that has been appraised by an appraiser reasonably
acceptable to Agent pursuant to the most recent appraisal of the Equipment of
Loan Parties reasonably acceptable to Agent, upon which Agent is expressly
entitled to rely, to determine the Net Orderly Liquidation Value of such
Equipment, that complies with each of the representations and warranties
respecting Eligible Equipment made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
Agent in Agent’s Permitted Discretion to address the results of any field
examination or appraisal performed by Agent from time to time after the Closing
Date (and, to the extent practical, in consultation with Administrative
Borrower, provided, for the avoidance of doubt, that the acknowledgment or
agreement of Administrative

 

Schedule 1.1 – Page 17



--------------------------------------------------------------------------------

Borrower shall not be a condition to the revision of such criteria by Agent). An
item of Equipment shall not be included in Eligible Equipment if:

(a) a Loan Party does not have good, valid, and marketable title thereto or the
purchase price therefor has not been fully paid for by such Loan Party,

(b) if it is owned by a US Loan Party and it is not located at one of the
locations in the United States set forth on Schedule E-1 or if it is owned by
German Borrower and it is not located at one of the locations in Germany set
forth on Schedule E-1 (in each case as such Schedule may be amended from time to
time with the prior written consent of Agent), except for Specified Cranes that
are leased to a customer of a Loan Party,

(c) it is in-transit,

(d) it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless (i) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, or
(ii) Agent has established a Landlord Reserve with respect to such location,

(e) it is not subject to a valid and perfected and, subject to Permitted Liens,
first-priority Agent’s Lien,

(f) it is not in good working order and marketable condition (ordinary wear and
tear excepted),

(g) it is worn out, obsolete, damaged or defective Equipment,

(h) it consists of computer hardware,

(i) it consists of fixtures, or, unless Agent otherwise agrees, it consists of
Equipment that is not readily removable from the Real Property upon which it is
located without causing physical damage to such Real Property,

(j) it consists of tooling,

(k) it is subject to a sale-leaseback arrangement,

(l) it is leased to a Loan Party or by a Loan Party (other than Specified Cranes
that are the subject of an Approved Lease),

(m) it was purchased from a Sanctioned Person, or

(n) it is a Specified Crane leased to a customer unless such Specified Crane is
(x) in the case of Specified Cranes owned by US Loan Parties, located in the
United States, and (y) in the case of Specified Cranes owned by German Borrower,
located in Germany.

 

Schedule 1.1 – Page 18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Specified Cranes shall constitute Eligible
Equipment so long as the Specified Cranes satisfy all of the criteria for
Eligible Equipment set forth above, other than the Specified Cranes may be
Inventory and not Equipment.

“Eligible In-Transit Inventory” means Eligible Landed Inventory except to the
extent that such Inventory is not in a location set forth on Schedule E-1 and is
in transit and no Loan Party has actual and exclusive possession thereof, but as
to which,

(a) such Inventory currently is in transit on the water from a location outside
the United States directly to (i) a location in the United States of a customer
of a US Loan Party, or (ii) a location in the United States set forth on
Schedule E-1,

(b) such Inventory has not been in transit for more than 45 days,

(c) title to such Inventory has passed to a US Loan Party,

(d) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to Agent in its Permitted Discretion,

(e) unless Agent otherwise agrees, each Person in possession of such Inventory
while it is in-transit shall have executed and delivered a Collateral Access
Agreement with Agent and such Inventory shall be the subject of a non-negotiable
bill of lading governed by the laws of a state within the United States (x) that
is in the name of a US Loan Party and consigned to Agent, (y) that was issued by
the Person who is in possession of the subject Inventory while such Inventory is
on the water and where such Person is party to a Collateral Access Agreement,
and (z) a copy of which is either in the possession of such carrier or a customs
broker in the continental United States that is party to a Collateral Access
Agreement,

(f) such Inventory is not subject to any reclamation or similar right and no
default exists under any agreement in effect between the vendor of such
Inventory and such US Loan Party that would permit such vendor under any
applicable law (including the UCC) to divert, reclaim, reroute or stop shipment
of such Inventory, and

(g) Administrative Borrower has provided a certificate to Agent that certifies
that, to the best knowledge of Administrative Borrower, such Inventory meets all
of each Loan Party’s representations and warranties contained in the Loan
Documents concerning Eligible In-Transit Inventory, that it knows of no reason
why such Inventory would not be accepted by a Loan Party when it arrives in the
continental United States and that the shipment as evidenced by the documents
conforms to the related order documents. It is acknowledged and agreed that, as
of the Closing Date, there is no Eligible In-Transit Inventory.

“Eligible Inventory” means Eligible Landed Inventory, Eligible In-Transit
Inventory and Eligible Domestic In-Transit Inventory.

“Eligible Landed Inventory” means Inventory of a Loan Party, that complies with
each of the representations and warranties respecting Eligible Landed Inventory
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, that such
criteria may be revised from time to time by Agent in

 

Schedule 1.1 – Page 19



--------------------------------------------------------------------------------

Agent’s Permitted Discretion to address the results of any field examination or
appraisal performed by Agent from time to time after the Closing Date (and, to
the extent practical, in consultation with Administrative Borrower, provided,
for the avoidance of doubt, that the acknowledgment or agreement of
Administrative Borrower shall not be a condition to the revision of such
criteria by Agent). In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices. An item of Inventory shall not be included in
Eligible Landed Inventory if:

(a) a Loan Party does not have good, valid, and marketable title thereto or a
Loan Party does not own such Inventory (it being understood that Inventory
subject to a Sale-Leaseback Transaction is not Eligible Landed Inventory),

(b) a Loan Party does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Loan Party),

(c) it is not located at one of the locations in the United States (in the case
of US Loan Parties) set forth on Schedule E-1 (except in the case of Inventory
of a US Loan Party that is leased to a customer located in the United States
that is subject to an Approved Lease) or one of the locations in Germany (in the
case of the German Borrower) set forth on Schedule E-1 (in each case as such
Schedule E-1 may be amended from time to time with the prior written consent of
Agent) (except if in-transit from one such location in the United States to
another such location in the United States (in the case of US Loan Parties),

(d) except as otherwise provided in clause (c), it is in-transit,

(e) it is located on real property leased by a Loan Party or in a contract
warehouse, in each case, unless either (1) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises or (2) Agent has established a Landlord Reserve with
respect to such location,

(f) it is the subject of a bill of lading or other document of title,

(g) it is not subject to a valid and perfected first priority Agent’s Lien,

(h) it consists of goods returned or rejected by a Loan Party’s customers,
except in the case of goods in an aggregate amount not to exceed $10,000,000 (or
such higher amount as may be approved in writing by Agent from time to time in
its sole discretion) at any time outstanding that are in good working order and
new condition and will be sold as new (and are salable as new) in the ordinary
course of business,

(i) it is leased or rented by a Loan Party to another Person unless such
Inventory is Inventory of a US Loan Party located in the United States that is
leased to a customer pursuant to an Approved Lease,

(j) it consists of goods that are obsolete or slow moving, goods not on a
perpetual system, restrictive or custom items, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in Loan
Parties’ business, bill and hold goods, defective goods, “seconds,” or Inventory
consigned to or by a Loan Party,

 

Schedule 1.1 – Page 20



--------------------------------------------------------------------------------

(k) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights,

(l) it is subject to (i) a contract or related documentation (such as an invoice
or purchase order) which includes retention-of-title rights in favor of the
vendor or supplier thereof, as determined by such method as Agent shall deem
appropriate (including by sampling a portion of invoices or purchase orders from
time to time), and (ii) applicable laws which provide that retention of title
may be imposed unilaterally by the vendor or supplier thereof,

(m) it is a Specified Crane,

(n) it was purchased from a Sanctioned Person, or

(o) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).

“Eligible Real Property” means the Real Property described on Schedule E-2 and
owned in fee simple by a US Loan Party (i) that is subject to a first priority
Lien in favor of Agent (subject to Permitted Liens), (ii) that has been
appraised by an appraiser reasonably acceptable to Lenders pursuant to an
appraisal reasonably acceptable to Lenders, upon which Agent is expressly
entitled to rely, to determine its Fair Market Value, and (iii) with respect to
which Lenders have received (A) mortgagee title insurance policies issued by a
title insurance company reasonably satisfactory to Lenders in amounts reasonably
satisfactory to Lenders (but in no event less than the Fair Market Value
thereof) assuring Agent that the Mortgages on such Real Property are valid and
enforceable first priority mortgage Liens on such Real Property free and clear
of all defects and encumbrances except Permitted Liens, and otherwise in form
and substance reasonably satisfactory to Lenders, (B) ALTA surveys in form and
substance reasonably satisfactory to Lenders, (C) phase-I environmental reports
with respect to each parcel composing the Real Property (the environmental
consultants retained for such reports, the scope of the reports, and the results
thereof of which shall be reasonably satisfactory to Lenders), and (D) flood
certifications (and, if applicable, acceptable flood insurance and FEMA form
acknowledgements of insurance).

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender (other than a Defaulting Lender) and any Related Fund of
any Lender; (b) (i) a commercial bank organized under the laws of the United
States or any state thereof, and having total assets in excess of
$1,000,000,000; (ii) a savings and loan association or savings bank organized
under the laws of the United States or any state thereof, and having total
assets in excess of $1,000,000,000; (iii) a commercial bank organized under the
laws of any other country or a political subdivision thereof; provided, that:
(A) (x) such bank is acting through a branch or agency located in the United
States or (y) such bank is organized under the laws of a country that

 

Schedule 1.1 – Page 21



--------------------------------------------------------------------------------

is a member of the Organization for Economic Cooperation and Development or a
political subdivision of such country, and (B) such bank has total assets in
excess of $1,000,000,000; (c) any other entity (other than a natural person)
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds and lease financing
companies, and having total assets in excess of $1,000,000,000; and (d) during
the continuation of an Event of Default, any other Person approved by Agent.

“Employee Benefit Plan” means any employee benefit plan (other than a
Multiemployer Plan) within the meaning of Section 3(3) of ERISA, whether or not
subject to ERISA, (a) that is or within the preceding 6 years has been
sponsored, maintained or contributed to by any Loan Party or ERISA Affiliate, or
(b) to which any Loan Party or ERISA Affiliate has, or has had at any time
within the preceding 6 years, any liability, contingent or otherwise.

“EMU” means the economic and monetary union in accordance with the Treaty of
Roma 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent, any Subsidiary of Parent, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent, any
Subsidiary of Parent or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

Schedule 1.1 – Page 22



--------------------------------------------------------------------------------

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or any of
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or any of its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Parent or any of its Subsidiaries is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Parent or any of
its Subsidiaries and whose employees are aggregated with the employees of Parent
or any of its Subsidiaries under IRC Section 414(o).

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date or such other date as determined by Agent) for the purchase of
Euros with Dollars.

“Euros” or “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Deposit Account” means Deposit Accounts established solely (a) for the
purposes of funding payroll, payroll taxes, escrow trust and employee wage and
benefits payments (which aggregate balance in such accounts shall not exceed the
total amount estimated by the Borrowers in good faith to be payable in the
following 30 days from such account or such greater amount as required by law),
(b) as tax accounts, including, without limitation, sales tax accounts, (c) as
escrow, defeasance and redemption accounts in respect of transactions permitted
under the Credit Agreement and (d) as fiduciary or trust accounts.

“Excluded Swap Obligation” means, with respect to any US Borrower or any other
Loan Party, any Swap Obligation if, and to the extent that, all or a portion of
the agreement of such Loan Party to be jointly and severally liable for such
Swap Obligation of another Loan Party or any guaranty of such Loan Party of, or
the grant by such Loan Party of a security

 

Schedule 1.1 – Page 23



--------------------------------------------------------------------------------

interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the agreement
of such Loan Party to be jointly and severally liable for such Swap Obligation
or guaranty of such Swap Obligation or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such joint and several liability or guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) United States federal withholding taxes that would not have been
imposed but for the Lender’s or a Participant’s failure to comply with the
requirements of Section 16.2 of the Agreement, (iii) any United States federal
withholding taxes that would be imposed on amounts payable to a Foreign Lender
based upon the applicable withholding rate in effect at the time such Foreign
Lender becomes a party to the Agreement (or designates a new lending office),
except that Excluded Taxes shall not include (A) any amount that such Foreign
Lender (or its assignor, if any) was previously entitled to receive pursuant to
Section 16.1 of the Agreement, if any, with respect to such withholding tax at
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), and (B) additional United States federal withholding taxes
that may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority, (iv) any United States federal withholding taxes
imposed under FATCA, and (v) any Taxes imposed by Germany (or any of the federal
states within Germany (Bundesländer)) with respect to income, property, or gross
receipts of a non-resident of Germany derived on or with respect to, the
Obligations that are directly or indirectly secured by real property located in
Germany.

“Existing Credit Facility” means, collectively, (a) that certain Third Amended
and Restated Credit Agreement, dated as of January 3, 2014, by and among Parent,
the subsidiary borrowers from time to time party thereto, the financial
institutions from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, modified, or supplemented to the Closing Date,
and (b) Parent’s 8.50% Senior Notes due 2020 and Parent’s 5.875% Senior Notes
due 2022.

 

Schedule 1.1 – Page 24



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit described on
Schedule E-3 to the Agreement.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii).

“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by any Loan Party not in the ordinary course of business (and
not consisting of proceeds described in Section 2.4(e)(ii) of the Agreement)
consisting of (i) proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, (ii) indemnity payments (other than to the extent such indemnity payments
are immediately payable to a Person that is not an Affiliate of Parent or any of
its Subsidiaries), and (iii) any purchase price adjustment received in
connection with any purchase agreement.

“Fair Market Value” means, as of any date of determination, the fair market
value (with recovery time not to exceed a 12 month marketing period) as set
forth in the most recent appraisal reasonably acceptable to Agent, upon which
Agent is expressly entitled to rely, prepared by an appraiser reasonably
acceptable to Agent.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness to be paid during such period (excluding mandatory
prepayments pursuant to Section 2.4(e)), (c) all federal, state, and local
income taxes accrued during such period, (d) monthly reductions in the US Fixed
Asset Sub-Line Amount pursuant to clause (i) of the definition thereof during
such period and monthly

 

Schedule 1.1 – Page 25



--------------------------------------------------------------------------------

reductions in the German Fixed Asset Sub-Line Amount pursuant to clause (i) of
the definition thereof during such period, (e) consolidated yield or discount
accrued on the outstanding aggregate investment or principal amount of claims
held by purchasers, assignees or other transferees of (or of interests in)
receivables of Parent and its Subsidiaries in connection with any ARS Facility
Transaction (regardless of the accounting treatment of such ARS Facility
Transaction), and (f) all Restricted Payments paid (whether in cash or other
property, other than common Equity Interest) during such period.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the ratio of (a) EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period (to the extent such Capital Expenditures are not
financed with proceeds of Indebtedness (other than Revolving Loans) or Equity
Interests), to (b) Fixed Charges for such period.

“Floating Rate” means the US Base Rate; provided, that with respect to German
Obligations, Floating Rate means the German Floating Rate.

“Floating Rate Loan” means each portion of the Revolving Loans that bears
interest at a rate determined by reference to the applicable Floating Rate.

“Floating Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Flow of Funds Agreement” means a notice of borrowing and letter of direction,
dated as of even date herewith, in form and substance reasonably satisfactory to
Agent, executed and delivered by Administrative Borrower to Agent.

“Foreign Cash Equivalents” means, in the case of any Loan Party (other than a US
Loan Party), investments denominated in the currency of the jurisdiction in
which such Loan Party is organized or in Dollars or Euros, in each case which
are of substantially the same type as the items specified in the definition of
Domestic Cash Equivalents.

“Foreign Lender” means any Lender or Participant that (i) in the case of a US
Loan Party, is not a United States person within the meaning of IRC section
7701(a)(30), and (ii) in the case of a German Loan Party, is not resident in
Germany.

“Foreign Lender Affiliate” means, with respect to an Applicable Lender to a
Borrower Group, any Affiliate of such Lender (including, with respect to any
Lender listed on Schedule C-1 that holds a US Revolver Commitment but does not
hold a German Revolver Commitment, the Lender listed immediately below such
Lender on Schedule C-1)) that is a Lender to the other Borrower Group.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Subsidiaries or
Affiliates in respect of which any Loan Party or any of its Subsidiaries or
Affiliates has any liability, obligation or contingent liability.

 

Schedule 1.1 – Page 26



--------------------------------------------------------------------------------

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“German Borrower” has the meaning specified therefor in the preamble to this
Agreement.

“German Borrower Group” means the German Borrower.

“German Borrowing Base” means, as of any date of determination, the Dollar
Equivalent of:

(a) the lesser of (i) the product of 75% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with German Borrower’s
historical accounting practices) of Eligible Landed Inventory of German Borrower
at such time, and (ii) the product of 85% multiplied by the Net Recovery
Percentage identified in the most recent inventory appraisal ordered and
obtained by Agent multiplied by the value (calculated at the lower of cost or
market on a basis consistent with German Borrower’s historical accounting
practices) of Eligible Landed Inventory of German Borrower (such determination
may be made as to different categories of Eligible Landed Inventory based upon
the Net Recovery Percentage applicable to such categories) at such time, plus

(b) the German Fixed Asset Availability Amount at such time, minus

(c) the aggregate amount of the Bank Product Reserves applicable to German Loan
Parties, German Insolvency Administrator Reserves, Inventory and Fixed Asset
Reserves applicable to Inventory and Equipment of German Borrower and other
Reserves, if any, established by Agent under Section 2.1(c) of the Agreement
with respect to the German Borrowing Base;

provided, that Availability attributable to Eligible Landed Inventory of the
German Borrower consisting of work-in-process shall not exceed $17,500,000 at
any time and Availability attributable to all Eligible Landed Inventory of the
German Borrower shall not exceed $40,000,000 at any time.

“German Collateral” has the meaning specified therefor in Section 15.12.

“German Corresponding Debt” has the meaning specified therefor in Section 5.20.

 

Schedule 1.1 – Page 27



--------------------------------------------------------------------------------

“German Designated Account Bank” has the meaning specified therefor in Schedule
D-1 to the Agreement (or such other bank that is located within Germany that has
been designated as such, in writing, by German Borrower Group to Agent).

“German Designated Accounts” means the two Deposit Accounts of the German
Borrower Group identified on Schedule D-1 to the Agreement (or such other
Deposit Account of the German Borrower Group maintained at German Designated
Account Bank that has been designated as such, in writing, by German Borrower
Group to Agent), one of which Deposit Accounts shall be for Borrowings by the
German Borrower Group in Euros and one of which Deposit Accounts shall be for
Borrowings by the German Borrower Group in Dollars.

“German Fixed Asset Availability Amount” means, as of any date of determination,
an amount equal to the lesser of (a) the German Fixed Asset Sub-Line Amount, and
(b) 85% of the Net Orderly Liquidation Value of all Eligible Equipment of German
Borrower.

“German Fixed Asset Sub-Line Amount” means $7,166,350; provided, that the German
Fixed Asset Sub-Line Amount shall be reduced (i) on the first day of each month
(beginning on April 1, 2016) by an amount equal to $85,313.69 and, (ii) by the
amount required pursuant to Section 2.4(f)(iii) in connection with each
prepayment pursuant to Section 2.4(e)(vi) (it being understood that (a) the
reductions required under clause (ii) are in addition to, and shall not affect
or reduce, the reductions required by clause (i) and (b) any reduction in the
German Fixed Asset Sub-Line Amount under clause (i) and, except as provided in
Section 2.4(f)(iii), clause (ii) shall be permanent).

“German Floating Rate” means the sum of (a) the greater of (i) the rate per
annum as reported on Reuters Screen LIBOR01 page (or any successor page) as of
11:00 a.m. on the first calendar day in each month (or, if the first calendar
day of such month is not a Business Day, on the last Business Day of the
preceding month), for the applicable currency and for a 1 month period and
(ii) zero, and (b) one percentage point.

“German Guarantor” means (a) Manitowoc Crane Group Holding Germany GmbH and
(b) each other Person that guaranties all or a part of the Obligations of the
German Borrower Group (other than a US Loan Party).

“German Guaranty” means the guaranty of German Obligations dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by the German Guarantors to Agent.

“German Insolvency Administrator Reserves” means reserves for fees payable to an
insolvency administrator pursuant to Section 171 of the German Insolvency Code
(Insolvenzordnung) (or relevant successor provision)) with respect to the
Collateral or any Loan Party.

“German Insolvency Event” means:

(a) a German Relevant Entity is unable or admits its inability to pay its debts
as they fall due or is deemed to or declared to be unable to pay its debts under
applicable law,

 

Schedule 1.1 – Page 28



--------------------------------------------------------------------------------

suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness, including a stoppage of payment situation (Zahlungsunfähigkeit), a
status of over-indebtedness (Überschuldung) or actual insolvency proceedings
initiated by a competent court upon the application of a German Relevant Entity;

(b) a moratorium is declared in respect of any Indebtedness of a German Relevant
Entity; or

(c) (i) such German Relevant Entity is otherwise in a situation to file for
insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code (Insolvenzordnung) and (ii) a petition for insolvency
proceedings in respect of its assets (Antrag auf Eröffnung eines
Insolvenzverfahrens) has been filed based on Sections 17 to 19 of the German
Insolvency Code (Insolvenzordnung), or actions are taken pursuant to Section 21
German Insolvency Code (Insolvenzordnung) by a competent court, or any analogous
procedure or step is taken in any jurisdiction;

provided, that this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within 14 days
of notice thereof to any German Relevant Entity becoming aware of the same.

“German Issuing Lender” means Wells Fargo or any other Lender that, at the
request of Administrative Borrower and with the consent of Agent, agrees, in
such Lender’s sole discretion, to become a German Issuing Lender for the purpose
of issuing Letters of Credit for the account of the German Borrower Group.

“German Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit for the account of
the German Borrower Group.

“German Loan Party” means the German Borrower or, any German Guarantor, or any
Loan Party that is organized under the laws of Germany, and/or becomes party to
a German Security Agreement.

“German Maximum Revolver Amount” means $75,000,000 decreased by the amount of
reductions in the German Revolver Commitments made in accordance with
Section 2.4(c) of the Agreement.

“German Obligations” means the Obligations of German Loan Parties, including any
German Parallel Debt.

“German Parallel Debt” has the meaning specified therefor in Section 15.20.

“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming the subject of insolvency proceedings under the German Insolvency
Code (Insolvenzordnung).

 

Schedule 1.1 – Page 29



--------------------------------------------------------------------------------

“German Revolver Commitment” means, with respect to each Revolving Lender, its
German Revolver Commitment, and, with respect to all Revolving Lenders, their
German Revolver Commitments, in each case as set forth beside such Revolving
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Revolving Lender became
a Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.

“German Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding German Revolving Loans, plus (b) the amount of the
German Letter of Credit Usage.

“German Revolving Loans” has the meaning specified therefor in Section 2.1(b) of
the Agreement.

“German Security Agreements” means each pledge agreement, security assignment
agreement, security transfer agreement, land charge deed, security purpose
agreement or other agreement entered into on or after the date of this Agreement
by a German Loan Party in favor of Agent, and any other pledge agreement,
security assignment agreement, security transfer agreement, land charge deed,
security purpose agreement or other agreement entered into on or after the date
of this Agreement by a German Loan Party granting a security interest in favor
of Agent that is governed by the laws of Germany, in each case, in form and
substance satisfactory to Agent and entered into pursuant to the terms of this
Agreement or any other Loan Document.

“German Swing Lender” means Wells Fargo.

“German Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“German Swing Loan Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the German Swing Loans on such
date.

“Germany” means the Federal Republic of Germany.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person, and with respect to a limited liability company established under the
laws of Germany (a GmbH), the articles of association, the shareholder list, an
excerpt from the commercial register, and any other organizational agreement
applicable to it.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

 

Schedule 1.1 – Page 30



--------------------------------------------------------------------------------

“Guarantors” means US Guarantors and German Guarantors.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Loan Party arising under, owing pursuant to, or existing in respect of
Hedge Agreements entered into with one or more of the Hedge Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, that if,
at any time, a Lender ceases to be a Lender under the Agreement (prior to
payment in full of the Obligations under this Agreement), then, from and after
the date on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Hedge Providers and the obligations with respect to
Hedge Agreements entered into with such former Lender or any of its Affiliates
shall no longer constitute Hedge Obligations.

“Immaterial Subsidiary” means each of MMG Holding Co., LLC, a Nevada limited
liability company, The Manitowoc Company Foundation, a Michigan corporation, and
the SPE.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, (h) any
indebtedness under the ARS Facility, and (i) any obligation of such Person

 

Schedule 1.1 – Page 31



--------------------------------------------------------------------------------

guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (h) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of or with respect to any
obligation of, any Loan Party under any Loan Document; and (b) to the extent not
otherwise described in (a), Other Taxes.

“Insolvency Proceeding” means (a) any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, each as now and hereafter in effect, any
successors to such statutes, and any similar laws in any jurisdiction including,
without limitation, any laws relating to assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief and any law permitting a debtor to obtain a stay or a compromise of the
claims of its creditors, (b) with respect to a German Relevant Entity, a German
Insolvency Event, or (c) any analogous insolvency proceedings under any
applicable law or any appointment of a receiver or a similar officer for a Loan
Party or any of a Loan Party’s assets.

“Insolvency Regulation” means the Council Regulation (EC) No.1346/2000 29 May
2000 on Insolvency Proceedings.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each other Loan Party, each Subsidiary of Parent that is a creditor of a
Loan Party and Agent, the form and substance of which is reasonably satisfactory
to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each Non-Base Rate Loan, a period
commencing on the date of the making of such Non-Base Rate Loan (or the
continuation of a Non-Base Rate Loan or the conversion of a Floating Rate Loan
to a Non-Base Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided,
that (a) interest shall accrue at the applicable

 

Schedule 1.1 – Page 32



--------------------------------------------------------------------------------

rate based upon the Non-Base Rate from and including the first day of each
Interest Period to, but excluding, the day on which any Interest Period expires,
(b) any Interest Period that would end on a day that is not a Business Day shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (c) with respect to an Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (d) Borrowers may not elect an Interest Period which
will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Inventory and Fixed Asset Reserves” means, as of any date of determination,
(a) Landlord Reserves, (b) those reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves for potential warranty claims, slow
moving Inventory and Inventory shrinkage) with respect to Eligible Inventory,
Eligible Equipment, Eligible Real Property, the Maximum Revolver Amount or the
German Maximum Revolver Amount (and Agent shall make itself available to discuss
any such reserves with Administrative Borrower following the implementation
thereof), and (c) with respect to Eligible In-Transit Inventory and Eligible
Domestic In-Transit Inventory, those reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain with respect to Eligible In-Transit Inventory or Eligible
Domestic In-Transit Inventory (as applicable), the Maximum Revolver Amount
(i) for the estimated costs relating to unpaid freight charges, warehousing or
storage charges, taxes, duties, and other similar unpaid costs associated with
the acquisition of such Eligible In-Transit Inventory or Eligible Domestic
In-Transit Inventory (as applicable), plus (ii) for the estimated reclamation
claims of unpaid sellers of such Eligible In-Transit Inventory or Eligible
Domestic In-Transit Inventory (as applicable).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business and owing to such Person by another Person that is not its
Affiliate), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

Schedule 1.1 – Page 33



--------------------------------------------------------------------------------

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of an Issuing Lender and relating to such Letter of Credit.

“Issuing Lender” means US Issuing Lender and/or German Issuing Lender, as the
context requires.

“Landlord Reserve” means, as to each location at which a Loan Party has
Inventory, Equipment or books and records located and as to which a Collateral
Access Agreement has not been received by Agent, a reserve in an amount equal to
the greater of (a) the number of months’ rent for which the landlord will have,
under applicable law, a Lien in the Inventory or Equipment of such Loan Party to
secure the payment of rent or other amounts under the lease relative to such
location (it being understood that in Germany such reserves shall be for 24
months’ rent), or (b) 3 months’ rent under the lease relative to such location.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include each Issuing Lender and each Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

“Lender Group” means each of the Lenders (including each Issuing Lender and each
Swing Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Parent and its Subsidiaries
under any of the Loan Documents, including, photocopying, notarization, couriers
and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP or
other applicable “know your customer” or anti-money laundering searches related
to Parent or its Subsidiaries, (d) Agent’s customary fees and charges (as
adjusted from time to time) with respect to the disbursement of funds (or the
receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals,

 

Schedule 1.1 – Page 34



--------------------------------------------------------------------------------

or valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.10 of the Agreement, (h) Agent’s reasonable
costs and expenses (including reasonable documented attorneys’ fees and
expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent’s Liens on the Collateral, or the Lender Group’s
relationship with Parent or any of its Subsidiaries, (i) Agent’s reasonable
documented costs and expenses (including reasonable documented attorneys’ fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to the rating of the Revolving
Loans or Revolver Commitments, CUSIP, DXSyndicate™, SyndTrak or other
communication costs incurred in connection with a syndication of the loan
facilities), or amending, waiving, or modifying the Loan Documents, and
(j) Agent’s and each Lender’s reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and such Lender’s and such Lender’s Affiliates’
officers, directors, employees, attorneys, and agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) for the account of a Borrower Group issued by the Applicable Issuing
Lender.

“Letter of Credit Collateralization” means with respect to any Letters of Credit
for the account of a Borrower Group, (a) providing cash collateral in the
Applicable Currency (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the applicable Letter of Credit Fees and
all commissions, fees, charges and expenses provided for in the Agreement
(including any fronting fees) will continue to accrue while the applicable
Letters of Credit are outstanding) to be held by Agent for the benefit of the
Applicable Revolving Lenders in an amount equal to 105% of the then existing
Letter of Credit Usage for the account of such Borrower Group, (b) delivering to
Agent documentation executed by all beneficiaries under such Letters of Credit,
in form and substance reasonably satisfactory to Agent and the Applicable
Issuing Lender, terminating all of such beneficiaries’ rights under such Letters
of Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent in the Applicable Currency, from a
commercial bank acceptable to Agent (in its sole discretion) in an amount equal
to 105% of the then existing Letter of Credit Usage for the account of such
Borrower Group (it being understood that the applicable Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while such
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

Schedule 1.1 – Page 35



--------------------------------------------------------------------------------

“Letter of Credit Disbursement” means, with respect to a Letter of Credit for
the account of a Borrower Group, a payment made by the Applicable Issuing Lender
pursuant to such Letter of Credit.

“Letter of Credit Exposure” means as of any date of determination, with respect
to an Applicable Revolving Lender with a Commitment in respect of a Borrower
Group or that has a participation interest in Letters of Credit for the account
of a Borrower Group as set forth in Section 2.11 (a) prior to the termination of
such Commitment in respect of such Borrower Group, the amount of such Lender’s
Commitment in respect of such Borrower Group and (b) after the termination of
such Commitment in respect of such Borrower Group, such Lender’s participation
interest as set forth in Section 2.11 in the aggregate Letters of Credit for the
account of such Borrower Group.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

“Letter of Credit Indemnified Costs” means any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable documented fees and disbursements of attorneys or
experts, and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of the indemnification set forth
in Section 2.11 (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Letter of Credit
Related Person (other than Taxes, which shall be governed by Section 16) in
connection with any Letter of Credit.

“Letter of Credit Related Person” means each member of the Lender Group
(including each of each Issuing Lender and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents.

“Letter of Credit Usage” means the US Letter of Credit Usage and/or the German
Letter of Credit Usage, as the context requires.

“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01 page
(or any successor page) 2 Business Days prior to the commencement of the
requested Interest Period for deposits in the Applicable Currency, for a term,
and in an amount, comparable to the Interest Period and the amount of the
Non-Base Rate Loan requested (whether as an initial Non-Base Rate Loan or as a
continuation of a Non-Base Rate Loan or as a conversion of a Floating Rate Loan
to a Non-Base Rate Loan) by Borrowers in accordance with the Agreement (and, if
any such rate is below zero, the Non-Base Rate shall be deemed to be zero),
which determination shall be made by Agent and shall be conclusive in the
absence of demonstrable error.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of

 

Schedule 1.1 – Page 36



--------------------------------------------------------------------------------

any kind or nature whatsoever, including any conditional sale contract or other
title-retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.

“Loan” means any Revolving Loan, (including any Swing Loan or Extraordinary
Advance) made or to be made hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9.

“Loan Documents” means the Agreement, the Control Agreements, any Borrowing Base
Certificate, the Fee Letter, the German Security Agreements, the Intercompany
Subordination Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the US Security Agreement, the US Guaranty, the German Guaranty, each
US Copyright Security Agreement, each US Patent Security Agreement, each US
Trademark Security Agreement, any guaranties executed by any Loan Party, any
note or notes executed by any Borrower in connection with the Agreement and
payable to any member of the Lender Group, the Notes Intercreditor Agreement,
the ARS Facility Intercreditor Agreement, and any other instrument or agreement
entered into, now or in the future, by any Loan Party or any of its Subsidiaries
and any member of the Lender Group in connection with the Agreement.

“Loan Parties” means the US Loan Parties and/or the German Loan Parties, as the
context requires.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Loan Parties, taken as a whole, (b) a material impairment of Loan Parties’
ability to perform their obligations under the Loan Documents to which they are
parties or of the Lender Group’s ability to enforce the Obligations or realize
upon the Collateral (other than as a result of as a result of an action taken or
not taken that is solely in the control of Agent), or (c) a material impairment
of the enforceability or priority of Agent’s Liens with respect to all or a
material portion of the Collateral.

“Maturity Date” means March 3, 2021.

“Maximum ARS Amount” means $75,000,000.

“Maximum Revolver Amount” means $225,000,000, decreased by the amount of
reductions in the US Revolver Commitments made in accordance with Section 2.4(c)
of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

Schedule 1.1 – Page 37



--------------------------------------------------------------------------------

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party in
favor of Agent, in form and substance reasonably satisfactory to Agent, that
encumber the Real Property Collateral.

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party has an
obligation to contribute or has any liability, (including on behalf of an ERISA
Affiliate) or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by any Loan Party of assets, the
amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration) by or on behalf of such Loan Party, in connection therewith after
deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than (A) Indebtedness owing to Agent or any
Lender under the Agreement or the other Loan Documents and (B) Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such sale or disposition, (ii) reasonable fees, commissions,
and expenses related thereto and required to be paid by such Loan Party in
connection with such sale or disposition, (iii) taxes paid or payable to any
taxing authorities by such Loan Party in connection with such sale or
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of such Loan Party, and are
properly attributable to such transaction; and (iv) all amounts that are set
aside as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 2.4(e) of the Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and

(b) with respect to the issuance or incurrence of any Indebtedness by any Loan
Party, or the issuance by any Loan Party of any Equity Interests, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of Loan Party in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Loan Party in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by such Loan Party in connection with such issuance or
incurrence, in each case to the extent, but only to the extent, that the amounts
so deducted are, at the time of receipt of such cash, actually paid or payable
to a Person that is not an Affiliate of Loan Party, and are properly
attributable to such transaction.

 

Schedule 1.1 – Page 38



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Eligible Equipment, as of
any date of determination, the orderly liquidation value with respect thereto as
set forth in the most recent appraisal acceptable to Agent, upon which Agent is
expressly entitled to rely, prepared by an appraiser acceptable to Agent, net of
operating expenses, liquidation expenses and commissions set forth in such
appraisal; provided, that with respect to any particular item of Eligible
Equipment, operating expenses, liquidation expenses and commissions will be such
amount as reasonably determined by Agent.

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Loan Parties’ Inventory that is estimated to be recoverable
in an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.

“Non-Base Rate” means the LIBOR Rate.

“Non-Base Rate Deadline” has the meaning specified therefor in
Section 2.12(b)(i) of the Agreement.

“Non-Base Rate Notice” means a written notice in the form of Exhibit N-1 to the
Agreement.

“Non-Base Rate Option” has the meaning specified therefor in Section 2.12(a) of
the Agreement.

“Non-Base Rate Loan” means each portion of a Revolving Loan that bears interest
at a rate determined by reference to the applicable Non-Base Rate.

“Non-Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Notes” means Parent’s $260.0 million aggregate principal amount of 12.75%
Senior Secured Second Lien Notes due 2021 issued pursuant to the Notes
Indenture.

“Notes Documents” means the Notes, the Notes Indenture, the Security Agreement
(as defined in the Notes Indenture) and the other Security Documents (as defined
in the Notes Indenture) and each additional material document executed in
connection therewith or pursuant thereto.

“Notes Indenture” means that certain Indenture dated as of February 18, 2016
among Parent, as successor by merger to MTW Cranes Escrow Corp., as issuer, the
guarantors from time to time party thereto, and Wells Fargo Bank, National
Association, as trustee and collateral agent, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

Schedule 1.1 – Page 39



--------------------------------------------------------------------------------

“Notes Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the date of this Agreement, between Agent and Wells Fargo Bank,
National Association, as the collateral agent, and acknowledged and consented to
by Parent and each other Loan Party, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Notes Obligations” means Indebtedness of the US Loan Parties under the Notes.

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations, (b) the withdrawal of any Loan Party or ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities,
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC or any Pension Plan or
Multiemployer Plan administrator, (e) any other event or condition that would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, (f) the imposition of
a Lien pursuant to the IRC or ERISA in connection with any Employee Benefit Plan
or the existence of any facts or circumstances that could reasonably be expected
to result in the imposition of a Lien, (g) the partial or complete withdrawal of
any Loan Party or ERISA Affiliate from a Multiemployer Plan (other than any
withdrawal that would not constitute an Event of Default under Section 8.12),
(h) any event or condition that results in the reorganization or insolvency of a
Multiemployer Plan under Sections of ERISA, (i) any event or condition that
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate or to appoint a
trustee to administer a Multiemployer Plan under ERISA, (j) any Pension Plan
being in “at risk status” within the meaning of IRC Section 430(i), (k) any
Multiemployer Plan being in “endangered status” or “critical status” within the
meaning of IRC Section 432(b) or the determination that any Multiemployer Plan
is or is expected to be insolvent or in reorganization within the meaning of
Title IV of ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA
Affiliate incurring a substantial cessation of operations within the meaning of
ERISA Section 4062(e), (m) the failure of any Pension Plan or Multiemployer Plan
to meet the minimum funding standards within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA), in each case,
whether or not waived, (n) the filing of an application for a waiver of the
minimum funding standards within the meaning of the IRC or ERISA (including
Section 412 of the IRC or Section 302 of ERISA) with respect to any Pension Plan
or Multiemployer Plan, (o) the failure to make by its due date a required
payment or contribution with respect to any Pension Plan or Multiemployer Plan,
or (p) any event that results in or could reasonably be expected to result in a
liability by a Loan Party pursuant to Title I of ERISA or the excise tax
provisions of the IRC relating to Employee Benefit Plans or any event that
results in or could reasonably be expected to result in a liability to any Loan
Party or ERISA Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of
the IRC.

 

Schedule 1.1 – Page 40



--------------------------------------------------------------------------------

“Obligations” means, with respect to a Loan Party, (a) all loans (including the
Revolving Loans (inclusive of Extraordinary Advances and Swing Loans)), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to a
Loan Account pursuant to the Agreement), obligations (including indemnification
obligations) of such Loan Party, fees (including the fees provided for in the
Fee Letter) of such Loan Party, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding) of such Loan Party, guaranties of such Loan Party,
and all covenants and duties of any other kind and description owing by such
Loan Party arising out of, under, pursuant to, in connection with, or evidenced
by the Agreement or any of the other Loan Documents and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, and including all
interest not paid when due and all other expenses or other amounts that such
Loan Party is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, (b) all debts, liabilities, or
obligations (including reimbursement obligations, irrespective of whether
contingent) owing by such Loan Party to an Issuing Lender now or hereafter
arising from or in respect of any Letters of Credit issued pursuant to, or in
connection with this Agreement or otherwise intended to be covered by this
Agreement (including Existing Letters of Credit), and (c) all Bank Product
Obligations of such Loan Party or any Subsidiary thereof; provided, that
Obligations shall not include Excluded Swap Obligations. Without limiting the
generality of the foregoing, (A) the Obligations under the Loan Documents with
respect to a Borrower Group include the obligation of such Borrower Group to pay
(i) the principal of the Revolving Loans for the account of such Borrower Group,
(ii) interest accrued on the Revolving Loans for the account of such Borrower
Group, (iii) the amount necessary to reimburse Applicable Issuing Lender for
amounts paid or payable pursuant to Letters of Credit for the account of such
Borrower Group, and (iv) Letter of Credit commissions, charges, expenses, and
fees, in each case in respect of Letters of Credit for the account of such
Borrower Group, and (B) the Obligations under the Loan Documents with respect to
any Loan Party include the obligation of such Loan Party to pay (i) Lender Group
Expenses of such Loan Party, (ii) fees payable by such Loan Party under the
Agreement or any of the other Loan Documents, (iii) indemnities and other
amounts payable by such Loan Party under any Loan Document (excluding Excluded
Swap Obligations), and (iv) any guaranties by such Loan Party of all or any part
of the Obligations of another Loan Party. Any reference in the Agreement or in
the Loan Documents to the Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, both prior
and subsequent to any Insolvency Proceeding. Any reference in any of the Loan
Documents to “Obligations” without a reference to a specific Loan Party shall
mean the Obligations of all of the Loan Parties except as the context otherwise
requires.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

Schedule 1.1 – Page 41



--------------------------------------------------------------------------------

“Other Credit Facilities Reserve” means a reserve to be maintained against the
Maximum Revolver Amount in an amount equal to $15,000,000 at all times until the
Other Credit Facilities Reserve Release Date.

“Other Credit Facilities Reserve Release Date” means the date upon which Agent
receives an irrevocable written notice from Administrative Borrower in form and
substance satisfactory to Agent pursuant to which Administrative Borrower
(a) directs Agent to permanently release the Other Credit Facilities Reserve
against the Maximum Revolver Amount, and (b) certifies to Agent and Lenders that
the aggregate outstanding amount of Indebtedness incurred as of such date under
clause (b)(2) of the definition of “Permitted Indebtedness” in Section 4.03 of
the Notes Indenture (other than the Indebtedness incurred under this Agreement)
which reduces the amount of Indebtedness (as defined in the Notes Indenture)
that may be incurred by Parent or its Subsidiaries under such clause (b)(2) of
such definition of “Permitted Indebtedness” under the Notes Indenture does not
exceed $22,500,000; provided, that the Other Credit Facilities Reserve Release
Date may not occur unless Administrative Borrower notifies Agent not less than 5
Business Days and not more than 20 Business Days (or, in either case, such
shorter or longer period to which Agent may agree in its sole discretion) prior
to the delivery by Administrative Borrower to Agent of the notice described
above of its intent to issue such a notice, and unless following such advance
notice, Administrative Borrower delivers such information regarding the other
outstanding Indebtedness of Parent and its Subsidiaries as may be requested by
Agent.

“Other Taxes” has the meaning specified therefor in Section 16.1(a) of the
Agreement.

“Overadvance” means, as of any date of determination, in the case of Revolver
Usage for the account of a Borrower Group, that the Revolver Usage for the
account of such Borrower Group is greater than any of the limitations set forth
in Section 2.1 or Section 2.11 for such Borrower Group.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Payment Conditions” means, with respect to any proposed Investment, prepayment,
dividend, distribution or other payment (each a “Proposed Payment”) each of the
following conditions:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the making of the Proposed Payment;

 

Schedule 1.1 – Page 42



--------------------------------------------------------------------------------

(b) either:

(i) (x) on the day of such Proposed Payment, and on average for the immediately
preceding 30 calendar days prior the day of such Proposed Payment (A) US
Aggregate Excess Availability has been greater than the sum of (1) the greater
of 10% of the Aggregate Maximum Amount and $30,000,000 and (2) the amount of the
Proposed Payment and (B) Aggregate Excess Availability has been greater than the
sum of (1) the greater of 15% of the Aggregate Maximum Amount and $45,000,000
and (2) the amount of the Proposed Payment, (y) after giving effect to the
Proposed Payment, (A) US Aggregate Excess Availability is greater than the
greater of 10% of the Aggregate Maximum Amount and $30,000,000 and (B) Aggregate
Excess Availability is greater than the greater of 15% of the Aggregate Maximum
Amount and $45,000,000, and (z) the Fixed Charge Coverage Ratio for the 12 month
period most recently ended prior to such Proposed Payment for which Agent has
received financial statements of Borrowers pursuant to Schedule 5.1 is at least
1.1 to 1.0 (calculated as if such Proposed Payment was made on the last day of
such 12 month period and constitutes a Fixed Charge); provided, that for any
such period ending on or prior to March 31, 2017, the Fixed Charge Coverage
Ratio shall be calculated for the period commencing April 1, 2016 and ending on
the last day of such period (it being understood that Payment Conditions may not
be satisfied by virtue of this clause (b)(i) prior to the date on which Agent
has received financial statements of Borrower pursuant to Schedule 5.1 for the
period ending April 30, 2016), or

(ii) (x) on the day of such Proposed Payment, and on average for the immediately
preceding 30 calendar days prior the day of such Proposed Payment, (A) US
Aggregate Excess Availability has been greater than the sum of (1) the greater
of 12.5% of the Aggregate Maximum Amount and $37,500,000 and (2) the amount of
the Proposed Payment, and (B) Aggregate Excess Availability has been greater
than the sum of (1) the greater of 17.5% of the Aggregate Maximum Amount and
$52,500,000 and (2) the amount of the Proposed Payment, and (y) after giving
effect to the Proposed Payment, (A) US Aggregate Excess Availability is greater
than the greater of 12.5% of the Aggregate Maximum Amount and $37,500,000, and
(B) Aggregate Excess Availability is greater than the greater of 17.5% of the
Aggregate Maximum Amount and $52,500,000; and

(c) Administrative Borrower has delivered a certificate to Agent certifying that
all conditions described in clauses (a) and (b) have been satisfied after giving
effect to the Proposed Payment.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or which any Loan Party has any liability (including on behalf of an
ERISA Affiliate).

 

Schedule 1.1 – Page 43



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

“Permitted Acquisition” means any Acquisition by a Loan Party so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual (it being understood, for the avoidance of doubt, that
a foreclosure sale or a sale of assets conducted in accordance with Section 363
of the Bankruptcy Code shall not be considered non-consensual for this purpose),

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Loan Party as a result of such Acquisition, other than Indebtedness
permitted under clauses (f) or (g) of the definition of Permitted Indebtedness
and no Liens will be incurred, assumed, or would exist with respect to the
assets of any Loan Party as a result of such Acquisition other than Permitted
Liens,

(c) To the extent that the assets being acquired or the Person whose Equity
Interests are being acquired had negative EBITDA during the 12 consecutive month
period most recently concluded prior to the date of the proposed Acquisition,
Borrowers have provided Agent with written confirmation, supported by reasonably
detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Administrative Borrower
and Agent) calculated by adding the historical combined financial statements of
Parent (including the combined financial statements of any other Person or
assets that were the subject of a prior Permitted Acquisition during the
relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Parent and its
Subsidiaries (i) would have a Fixed Charge Coverage Ratio of at least 1.1 to 1.0
for the most recently ended 12 month period immediately prior to the proposed
date of consummation of such proposed Acquisition for which Agent has received
financial statements, and (ii) are projected to be in compliance with the Fixed
Charge Coverage Ratio covenant in Section 7 of the Agreement (regardless of
whether a Covenant Testing Period is then in effect) for each of the 12 fiscal
month periods ended during the one year after the proposed date of consummation
of such proposed Acquisition,

(d) With respect to Permitted Acquisitions with a purchase price in excess of
$10,000,000, Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

 

Schedule 1.1 – Page 44



--------------------------------------------------------------------------------

(e) The Payment Conditions have been satisfied,

(f) the assets being acquired or the Person whose Equity Interests are being
acquired did not have EBITDA of less than negative $5,000,000 during the 12
consecutive month period most recently concluded prior to the date of the
proposed Acquisition,

(g) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Parent and its Subsidiaries or a business reasonably related
thereto,

(i) to the extent that such Acquisition is to be funded in any part with the
proceeds of any Revolving Loans or with any cash of any Loan Party (or any Loan
Party will otherwise incur or assume any Indebtedness in connection with such
Acquisition), the Acquisition is by a US Loan Party or by German Borrower,

(j) if the Acquisition is by a US Loan Party, the assets being acquired (other
than a de minimis amount of assets in relation to the assets being acquired) are
located within the United States, or the Person whose Equity Interests are being
acquired is organized in a jurisdiction located within the United States, and if
the Acquisition is by German Borrower, it is an asset Acquisition and the
tangible assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within Germany,

(k) the applicable Loan Party shall have complied with Section 5.11 or 5.12 of
the Agreement, as applicable, of the Agreement,

(l) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $125,000,000 in the aggregate; and

(m) With respect to Permitted Acquisitions with a purchase price in excess of
$5,000,000, Agent shall have received, prior to the proposed Acquisition, a
certificate signed by an officer of Administrative Borrower certifying
compliance with the foregoing conditions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property (other than Eligible Real
Property) not useful

 

Schedule 1.1 – Page 45



--------------------------------------------------------------------------------

in the conduct of the business of Parent and its Subsidiaries (provided, that
the aggregate fair market value of Eligible Equipment that may be permitted to
be sold, abandoned or otherwise disposed of pursuant to this clause (a) shall
not exceed $3,000,000 in any fiscal year),

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets (other than Eligible Equipment and
Eligible Real Property) in the ordinary course of business,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property to the extent not economically desirable in the conduct of
its business or (ii) the abandonment of patents, trademarks, copyrights, or
other intellectual property rights in the ordinary course of business so long as
(in each case under clauses (i) and (ii)), (A) with respect to copyrights, such
copyrights are not material revenue generating copyrights, and (B) such lapse is
not materially adverse to the interests of the Lender Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) [Reserved],

(o) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any US Loan Party to
another US Loan Party, (ii) from any German Loan Party to another German Loan
Party, and (iii) from any Subsidiary of any Borrower that is not a Loan Party to
any other Subsidiary of any Borrower,

 

Schedule 1.1 – Page 46



--------------------------------------------------------------------------------

(p) sales or dispositions of fixed assets (other than Eligible Real Property)
not otherwise permitted in clauses (a) through (n) above so long as (i) no
Default or Event of Default then exists or would be caused thereby, (ii) such
sale or disposition is at arm’s length for fair market value and (iii) the
aggregate fair market value of all fixed assets disposed of in any fiscal year
(including the proposed disposition) would not exceed $5,000,000 (the
“Disposition Cap”); provided, that if the actual aggregate fair market value of
all assets disposed of in such fiscal year pursuant to this clause (p) is less
than the Disposition Cap (such difference being the “Excess Amount”), 100% of
such Excess Amount (the “Carry-Over Amount”) may be carried over to the next
succeeding fiscal year (the “Succeeding Fiscal Year”); provided, further, that
the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may not
be used in that fiscal year until the full amount of the Disposition Cap is
expended in such fiscal year, and the Carry-Over Amount applicable to a
particular Succeeding Fiscal Year may not be carried forward to another fiscal
year;

(q) sales and dispositions by a Subsidiary that is not a Loan Party so long as
(i) such sales and dispositions are for fair market value in an arm’s length
transaction and at least 75% of the consideration received is in the form of
cash or Cash Equivalents and (ii) such sales and dispositions do not include
Equity Interests of any Loan Party (or the Equity Interests of any Person that
directly, or indirectly, owns any Equity Interests of a Loan Party),

(r) the sale of accounts receivable to the SPE in accordance with the ARS
Facility Documents unless Agent has provided written notice to Administrative
Borrower after the occurrence of an Event of Default directing Loan Parties to
cease selling accounts receivable to the SPE, or

(s) the sale of fixed assets of Parent or its Subsidiaries (excluding any cranes
(whether constituting Inventory or Equipment) or Eligible Real Property)
pursuant to sale leaseback transactions under which Parent or such Subsidiary
shall sell and concurrently lease such asset as a lessee so long as (i) no
Default or Event of Default then exists or would be caused thereby, (ii) such
sale or disposition is at arm’s length for fair market value and (iii) the
aggregate fair market value of all fixed assets so disposed of in any fiscal
year (including the proposed disposition) pursuant to such sale leaseback
transactions does not exceed $15,000,000 in the aggregate during the term of
this Agreement.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid

 

Schedule 1.1 – Page 47



--------------------------------------------------------------------------------

bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) unsecured Indebtedness of Parent or any Subsidiary owing to sellers of
assets or Equity Interests (including earnouts) that is incurred on the date of
the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) the aggregate
principal amount for all such Indebtedness does not exceed $10,000,000 at any
time outstanding, (iii) the terms and conditions (including economic terms and
the absence of covenants) are satisfactory to Agent, (iv) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (v) such unsecured Indebtedness does not amortize until 12 months
after the Maturity Date, (vi) such unsecured Indebtedness does not provide for
the payment of interest thereon in cash or Cash Equivalents prior to the date
that is 12 months after the Maturity Date, and (vii) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent,

(g) Acquired Indebtedness in an amount not to exceed $10,000,000 outstanding at
any one time,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “commercial cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(l) unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Equity Interests of
Parent that have been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness incurred
in any fiscal year does not exceed $2,5000,000 and the aggregate amount of all
such Indebtedness outstanding at any one time does not exceed $10,000,000, and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,

 

Schedule 1.1 – Page 48



--------------------------------------------------------------------------------

(m) contingent liabilities in respect of any indemnification obligation or
adjustment of purchase price of any Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

(n) Indebtedness composing Permitted Investments (including Permitted
Intercompany Advances),

(o) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(q) Indebtedness under the ARS Facility Documents in an aggregate principal
amount not to exceed $75,000,000;

(r) Indebtedness under the Notes in the aggregate principal amount of
$260,000,000;

(s) Indebtedness of a Subsidiary of Parent that is not a Loan Party with respect
to which no Loan Party is a guarantor or otherwise liable so long as such
Indebtedness is either (i) Indebtedness incurred by such Subsidiary for working
capital, Capital Expenditures or Permitted Intercompany Advances to a Loan Party
or (ii) other Indebtedness so long as the aggregate Dollar Equivalent of all
such other outstanding Indebtedness of Subsidiaries that are not Loan Parties
under this clause (s)(ii) does not exceed $10,000,000 at any time;

(t) Indebtedness incurred in the ordinary course of business in relation to any
time account pursuant to section 8 a of the German Old Age Part Time Act
(Altersteilzeitgesetz) or any long-term time account agreement pursuant to
section 7 b of book IV of the German Social Code (Sozialgesetzbuch);

(u) any other unsecured Indebtedness incurred by Parent or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $25,000,000 at any
one time.

“Permitted Intercompany Advances” means loans and other Investments made by:

(a) a Loan Party to another Loan Party (other than by a US Loan Party to a
German Loan Party (except as provided in subsection (c) below));

(b) a Subsidiary of Parent that is not a Loan Party to Parent or any of its
Subsidiaries so long as such Subsidiary is a party to the Intercompany
Subordination Agreement if such loan or investment is to a Loan Party;

 

Schedule 1.1 – Page 49



--------------------------------------------------------------------------------

(c) a US Loan Party to a German Loan Party consisting of (i) trade credit
arising from the sale of inventory or rendition of services, in each case in the
ordinary course of business (A) on terms no less favorable to such US Loan Party
than would be obtained in an arm’s length transaction with a non-Affiliate and
(B) so long as the aggregate amount of such trade credit outstanding for more
than 90 days does not exceed $2,500,000 at any time, and (ii) other loans and
investments so long as Availability with respect to the German Borrower Group
does not exceed $2,500,000 and the aggregate amount of all such loans and other
Investments (by type, not by the borrower) does not exceed $2,500,000 (or such
higher amount as Agent may agree to in its sole discretion) outstanding at any
one time; provided, that notwithstanding the forgoing, a US Loan Party may make
loans and other investments in a German Loan Party without limitation so long as
(i) US ABL Excess Availability is at least equal to the sum of the amount of
such loan or other investment and 15% of the Aggregate Maximum Amount at all
times during the 30 day period ending on the date of such loan or other
investment and (ii) after giving effect to such loan or other investment, US
Aggregate Excess Availability is at least equal to 15% of the Aggregate Maximum
Amount; and

(d) a Loan Party to a Subsidiary of Parent that is not a Loan Party consisting
of (i) trade credit arising from the sale of inventory or rendition of services
in each case in the ordinary course of business (A) on terms no less favorable
to such Loan Party than would be obtained in an arm’s length transaction with a
non-Affiliate and (B) so long as the aggregate amount of such trade credit
outstanding for more than 180 days does not exceed $2,500,000 at any time, and
(ii) other loans and investments so long as the aggregate amount of all such
loans and other Investments (by type, not by the borrower) does not exceed
$7,500,000 (or such higher amount as Agent may agree to in its sole discretion)
outstanding at any one time; provided, that notwithstanding the forgoing, a Loan
Party may make loans and other investments in a Subsidiary of Parent that is not
a Loan Party without limitation so long as (i) US ABL Excess Availability is at
least equal to the sum of the amount of such loan or other investment and 15% of
the Aggregate Maximum Amount at all times during the 30 day period ending on the
date of such loan or other investment and (ii) after giving effect to such loan
or other investment, US ABL Excess Availability is at least equal to 15% of the
Aggregate Maximum Amount.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

 

Schedule 1.1 – Page 50



--------------------------------------------------------------------------------

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) Permitted Acquisitions,

(k) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(l) equity Investments by any Loan Party in a Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(m) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(n) Investments consisting of non-cash consideration received in connection with
Permitted Dispositions, so long as the non-cash consideration received in
connection with any Permitted Disposition does not exceed 25% of the total
consideration received in connection with such Permitted Disposition,

(o) Investments by a Subsidiary of Parent that is not a Loan Party so long as
the aggregate amount thereof does not exceed $25,000,000, and

(p) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$20,000,000 during the term of the Agreement.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

 

Schedule 1.1 – Page 51



--------------------------------------------------------------------------------

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure obligations in connection with worker’s
compensation or other unemployment insurance,

(i) Liens on amounts deposited to secure obligations in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money,

(j) Liens on amounts deposited to secure reimbursement obligations with respect
to surety or appeal bonds obtained in the ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business, including any Liens arising under customary general terms and
conditions (Allgemeine Geschäftsbedingungen, or equivalent concepts in the
relevant jurisdiction) of banks or financial institutions,

 

Schedule 1.1 – Page 52



--------------------------------------------------------------------------------

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition,

(r) Liens securing the Notes Obligations pursuant to the Notes Documents, so
long as such Liens are subject to the Notes Intercreditor Agreement,

(s) Liens on the assets of the SPE securing the Indebtedness under the ARS
Facility Documents,

(t) Liens assumed in connection with a Permitted Acquisition that secure
Acquired Indebtedness,

(u) Liens on the assets of any Subsidiary of Parent that is not a Loan Party
securing the Indebtedness permitted under clause (s) of the definition of
Permitted Indebtedness, and

(v) other Liens on the assets of Parent or its Subsidiaries which do not secure
Indebtedness for borrowed money or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $5,000,000.

“Permitted Other Credit Facilities Amount” means (x) from the Closing Date
through and including the Other Credit Facilities Reserve Release Date,
$37,500,000, and (y) following the Other Credit Facilities Reserve Release Date,
$22,500,000.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $25,000,000.

 

Schedule 1.1 – Page 53



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to an Applicable Lender’s obligation to make all or a portion
of the Revolving Loans to a Borrower Group, with respect to such Lender’s right
to receive payments of interest, fees, and principal with respect to such
Revolving Loans, and with respect to all other computations and other matters
related to the Revolver Commitments of such Applicable Lender or such Revolving
Loans, the percentage obtained by dividing (i) the Dollar Equivalent of the
Revolving Loan Exposure of such Lender in respect of such Borrower Group by
(ii) the Dollar Equivalent of the aggregate Revolving Loan Exposure of all
Lenders in respect of such Borrower Group, and

(b) with respect to an Applicable Lender’s obligation to participate in Letters
of Credit for the account of a Borrower Group, with respect to such Lender’s
obligation to reimburse the Applicable Issuing Lender, with respect to such
Lender’s right to receive payments of Letter of Credit Fees in respect of such
Letters of Credit, and with respect to all other computations and other matters
related to such Letters of Credit, the percentage obtained by dividing (i) the
Dollar Equivalent of the Revolving Loan Exposure of such Lender in respect of
such Borrower Group by (ii) the Dollar Equivalent of the aggregate Revolving
Loan Exposure of all Lenders in respect of such Borrower Group; provided, that
if all of the Revolving Loans for the account of such Borrower Group have been
repaid in full and all Revolver Commitments of such Applicable Lender have been
terminated, but Letters of Credit for the account of such Borrower Group remain
outstanding, Pro Rata Share under this clause shall be determined by dividing
(i) the Dollar Equivalent of the Letter of Credit Exposure of such Lender in
respect of such Borrower Group by (ii) the Dollar Equivalent of the aggregate
Letter of Credit Exposure of all Lenders in respect of such Borrower Group, and

(c) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the Dollar Equivalent of the percentage obtained
by dividing (i) the Revolving Loan Exposure of such Lender in respect of both
Borrower Groups by (ii) the aggregate Revolving Loan Exposure of all Lenders in
respect of both Borrower Groups, in any such case as the applicable percentage
may be adjusted by assignments permitted pursuant to Section 13.1; provided,
that if all of the Loans have been repaid in full, all Letters of Credit have
been made the subject of Letter of Credit Collateralization, and all Commitments
have been terminated, Pro Rata Share under this

 

Schedule 1.1 – Page 54



--------------------------------------------------------------------------------

clause shall be determined as if the Revolving Loan Exposures in respect of both
Borrower Groups had not been repaid, collateralized, or terminated and shall be
based upon the Revolving Loan Exposures in respect of both Borrower Groups as
they existed immediately prior to their repayment, collateralization, or
termination.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests issued by Parent (and
not by one or more of its Subsidiaries) that is not a Disqualified Equity
Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Agreement and (b) any Real Property hereafter acquired by any Loan
Party with a fair market value in excess of $1,000,000.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

 

Schedule 1.1 – Page 55



--------------------------------------------------------------------------------

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.17 of the Agreement.

“Required Lenders” means, at any time (a) prior to the termination of the US
Revolver Commitments, Lenders having or holding more than 50% of the US Revolver
Commitments and (b) on or after the termination of the US Revolver Commitments,
Lenders having or holding more than 50% of the sum of the US Revolver Usage and
the Dollar Equivalent of the German Revolver Usage; provided, that (i) the US
Revolver Commitments, US Revolver Usage and German Revolver Usage of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders, and (ii) at any time there are 2 or more Lenders, “Required Lenders”
must include at least 2 Lenders (that are not Affiliates of one another).

“Reserves” means, as of any date of determination, those reserves (other than
Bank Product Reserves, German Insolvency Administrator Reserves, Inventory and
Fixed Asset Reserves and the Other Credit Facilities Reserve) that Agent deems
necessary or appropriate, in its Permitted Discretion (and Agent shall make
itself Available to discuss any such reserves with Administrative Borrower
following the implementation thereof) and subject to Section 2.1(c), to
establish and maintain (including reserves with respect to (a) sums that Parent
or its Subsidiaries are required to pay under any Section of the Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts

 

Schedule 1.1 – Page 56



--------------------------------------------------------------------------------

payable under such leases) and has failed to pay, (b) potential currency
fluctuations, (c) customer deposits, and (d) amounts owing by Parent or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to the
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, employees (including under any
Wisconsin wage lien law) or suppliers, or Liens or trusts for ad valorem,
excise, sales, or other taxes where given priority under applicable law) in and
to such item of the Collateral) with respect to the US Borrowing Base, German
Borrowing Base, Maximum Revolver Amount or German Maximum Revolver Amount.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent (including any payment in connection with any merger,
amalgamation or consolidation involving Parent) or to the direct or indirect
holders of Equity Interests issued by Parent in its capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by
Parent), or (b) purchase, redeem, make any sinking fund or similar payment, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Parent) any Equity Interests issued by Parent, and
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Parent now or
hereafter outstanding.

“Revaluation Date” means (a) with respect to any Revolving Loan denominated in
Euros, each of the following: (i) each date of a Borrowing of such Revolving
Loan, (ii) each date of a continuation of such Revolving Loan pursuant to
Section 2.12, and (iii) such additional dates as Agent shall determine or the
Required Lenders shall require, (b) with respect to any Letter of Credit
denominated in Euros, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date of any payment by
an Issuing Lender under such Letter of Credit, and (iv) such additional dates as
Agent or an Issuing Lender shall determine or the Required Lenders shall
require, and (c) with respect to any other Obligations denominated in Euros,
each date as Agent shall determine unless otherwise prescribed in this Agreement
or any other Loan Documents.

“Revolver Commitment” means the US Revolver Commitments and/or the German
Revolver Commitments, as the context requires.

“Revolver Usage” means the US Revolver Usage and/or the German Revolver Usage,
as the context requires.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.

“Revolving Loan Exposure” means as of any date of determination, with respect to
an Applicable Revolving Lender with a Commitment in respect of a Borrower Group
or that has made Revolving Loans for the account of a Borrower Group (i) prior
to the termination of such Commitment in respect of such Borrower Group, the
amount of such Lender’s Commitment in respect of such Borrower Group and
(ii) after the termination of such Commitment in respect of such Borrower Group,
the aggregate outstanding principal amount of the Revolving Loans of such Lender
for the account of such Borrower Group.

 

Schedule 1.1 – Page 57



--------------------------------------------------------------------------------

“Revolving Loans” means a US Revolving Loan and/or a German Revolving Loan, as
the context requires.

“Sale-Leaseback Transaction” means a sale-leaseback transaction entered into by
Parent or its Subsidiaries in the ordinary course of business and on a basis
consistent with past practice with one or more financial institutions as lessor
pursuant to which Parent or its Subsidiaries sells crane products to such lessor
for cash and such lessor subsequently leases back such crane products to Parent
or its Subsidiaries.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC (including, but not
limited to the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto), the European Union or any European Union
member state.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC or on a list of the European Union or any European
Union member state.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (b) the United States
federal government, including those administered by OFAC, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreements” means the US Security Agreement and the German Security
Agreements.

“Senior Officer” means with respect to any Person a chief executive officer,
president, chairman, chief financial officer, treasurer or controller (or other
officer having duties and responsibilities similar to those typically attributed
to an officer described above) of such Person.

 

Schedule 1.1 – Page 58



--------------------------------------------------------------------------------

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“SPE” means Manitowoc Funding, LLC, a Nevada limited liability company.

“Specified Cranes” means the cranes listed on Schedule S-1.

“Spot Rate” means, for a currency, the rate determined by Agent to be the rate
quoted by Wells Fargo acting in such capacity as the spot rate for the purchase
by Wells Fargo of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York time) on
the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided, that Agent may obtain such spot rate from another
financial institution designated by Agent if Wells Fargo acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.

“Standard Letter of Credit Practice” means, for an Issuing Lender, any domestic
or foreign law or letter of credit practices applicable in the city in which
such Issuing Lender issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity or, with respect to an entity organized under the laws
of Germany, a subsidiary (Tochtergesellschaft) within the meaning of sections
271, 290 of the German Commercial Code (HGB).

 

Schedule 1.1 – Page 59



--------------------------------------------------------------------------------

“Supermajority Lenders” means, at any time (a) prior to the termination of the
US Revolver Commitments, Lenders having or holding more than 66 2/3% of the US
Revolver Commitments and (b) on or after the termination of the US Revolver
Commitments, Lenders having or holding more than 66 2/3% of the sum of the US
Revolver Usage and the Dollar Equivalent of the German Revolver Usage; provided,
that (i) the US Revolver Commitments, US Revolver Usage and German Revolver
Usage of any Defaulting Lender shall be disregarded in the determination of the
Supermajority Lenders, and (ii) at any time there are 2 or more Lenders,
“Supermajority Lenders” must include at least 2 Lenders (that are not Affiliates
of one another).

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section1a(47) of the Commodity Exchange Act.

“Swing Lender” means the US Swing Lender and/or the German Swing Lender, as the
context requires.

“Swing Loan” means the US Swing Loans and/or the German Swing Loans, as the
context requires.

“Swing Loan Exposure” means the US Swing Loan Exposure and/or the German Swing
Loan Exposure, as the context requires.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET 2) payment system which utilizes a single
shared platform of which was launched on November 19, 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“United States” or “US” means the United States of America.

 

Schedule 1.1 – Page 60



--------------------------------------------------------------------------------

“Unrestricted Notes Subsidiary” means, as of any date of determination, any
Subsidiary that is an “Unrestricted Subsidiary” (as defined in the Notes
Indenture as in effect on the date hereof) on such date.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

“US ABL Excess Availability” means Availability with respect to the US Borrower
Group.

“US Aggregate Excess Availability” means the sum of Availability with respect to
the US Borrower Group and ARS US Availability.

“US Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%,
(b) the LIBOR Rate for Dollar deposits (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (c) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

“US Borrower” has the meaning specified therefor in the preamble to this
Agreement.

“US Borrower Group” means, collectively, the US Borrowers, or any of them.

“US Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of (i) the product of 75% multiplied by the value (calculated at
the lower of cost or market on a basis consistent with US Loan Parties’’
historical accounting practices) of Eligible Inventory of US Loan Parties at
such time, and (ii) the product of 85% multiplied by the Net Recovery Percentage
identified in the most recent inventory appraisal ordered and obtained by Agent
multiplied by the value (calculated at the lower of cost or market on a basis
consistent with US Loan Parties’ historical accounting practices) of Eligible
Inventory of US Loan Parties (such determination may be made as to different
categories of Eligible Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, plus

(b) the US Fixed Asset Availability Amount at such time, minus

(c) the aggregate amount of the Bank Product Reserves applicable to US Loan
Parties, Inventory and Fixed Asset Reserves applicable to Inventory and
Equipment of US Loan Parties and other Reserves, if any, established by Agent
under Section 2.1(c) of the Agreement with respect to the US Borrowing Base;

provided, that Availability attributable to Eligible Inventory of US Loan
Parties consisting of work-in-process shall not exceed $42,500,000 at any time,
Availability attributable to Eligible

 

Schedule 1.1 – Page 61



--------------------------------------------------------------------------------

Domestic In-Transit Inventory shall not exceed $2,000,000 at any time, and
Availability attributable to Eligible In-Transit Inventory and Eligible Domestic
In-Transit Inventory in the aggregate shall not exceed $10,000,000 at any time.

“US Copyright Security Agreement” has the meaning specified therefor in the US
Guaranty and Security Agreement.

“US Designated Account” means the Deposit Account of the US Borrower Group
identified on Schedule D-2 to the Agreement (or such other Deposit Account of
the US Borrower maintained at US Designated Account Bank that has been
designated as such, in writing, by US Borrower Group to Agent).

“US Designated Account Bank” has the meaning specified therefor in Schedule D-2
to the Agreement (or such other bank that is located within the United State
that has been designated as such, in writing, by US Borrower Group to Agent).

“US Fixed Asset Availability Amount” means, as of any date of determination, an
amount equal to the lesser of (a) the Fixed Asset Sub-Line Amount, and (b) the
sum of 85% of the Net Orderly Liquidation Value of all Eligible Equipment of US
Loan Parties and 60% of the Fair Market Value of all Eligible Real Property of
US Loan Parties.

“US Fixed Asset Sub-Line Amount” means $37,833,650; provided, that the Fixed
Asset Sub-Line Amount shall be reduced (i) on the first day of each month
(beginning on April 1, 2016) by an amount equal to $374,798.15 and, (ii) by the
amount required pursuant to Section 2.4(f)(iii) in connection with each
prepayment pursuant to Section 2.4(e)(vi) (it being understood that (a) the
reductions required under clause (ii) are in addition to, and shall not affect
or reduce, the reductions required by clause (i) and (b) any reduction in the
Fixed Asset Sub-Line Amount under clause (i) and, except as provided in
Section 2.4(f)(iii), clause (ii) shall be permanent).

“US Guarantor” means (a) each Subsidiary of Parent (other than a US Borrower or
an Immaterial Subsidiary) organized under the laws of a state of the United
States or the District of Columbia that is or becomes a guarantor of all or any
part of the Obligations of the US Borrower Group, and (b) each other Person
(other than a US Borrower) that guaranties all or a portion of the US
Obligations (other than a Person organized under the laws of Germany that has
guaranteed or is otherwise liable for all or any portion of the German
Obligations).

“US Guaranty” means the guaranty of German Obligations dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by the US Loan Parties to Agent.

“US Issuing Lender” means Wells Fargo or any other Lender that, at the request
of Administrative Borrower and with the consent of Agent, agrees, in such
Lender’s sole discretion, to become a US Issuing Lender for the purpose of
issuing Letters of Credit for the account of the US Borrower Group (it being
understood that as of the Closing Date, JPMorgan Chase Bank, N.A. is the US
Issuing Lender in respect of the Existing Letters of Credit).

“US Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit for the account of
the US Borrower Group.

 

Schedule 1.1 – Page 62



--------------------------------------------------------------------------------

“US Loan Party” means any US Borrower or any US Guarantor.

“US Obligations” means the Obligations of US Loan Parties. Without limiting the
foregoing, the US Obligations of a US Loan Party include the obligations of such
US Loan Party under the US Guaranty.

“US Revolver Commitment” means, with respect to each Revolving Lender, its US
Revolver Commitment, and, with respect to all Revolving Lenders, their US
Revolver Commitments, in each case as set forth beside such Revolving Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.

“US Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding US Revolving Loans, plus (b) the amount of the US Letter
of Credit Usage.

“US Revolving Loans” has the meaning specified therefor in Section 2.1(a).

“US Patent Security Agreement” has the meaning specified therefor in the US
Security Agreement.

“US Security Agreement” means a Guaranty and Security Agreement, dated as of
even date with the Agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by each US Loan Party to Agent.

“US Swing Lender” means Wells Fargo.

“US Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“US Swing Loan Exposure” means, as of any date of determination with respect to
any Lender, such Lender’s Pro Rata Share of the US Swing Loans on such date.

“US Trademark Security Agreement” has the meaning specified therefor in the US
Security Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

Schedule 1.1 – Page 63



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Schedule 1.1 – Page 64



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) the Closing Date shall occur on or before March 4, 2016;

(b) Agent shall have received a letter duly executed by each Loan Party
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i) a completed Borrowing Base Certificate;

(ii) the Fee Letter,

(iii) the Flow of Funds Agreement,

(iv) the US Security Agreement,

(v) the Intercompany Subordination Agreement,

(vi) the Mortgages (together with flood insurance certificates with respect to
the Real Property Collateral subject thereto),

(vii) a Perfection Certificate,

(viii) the Copyright Security Agreements,

(ix) the US Patent Security Agreements,

(x) the US Trademark Security Agreements,

(xi) the German Security Agreements (other than the pledge agreement with
respect to the Equity Interests of the German Borrower, which shall be received
post-closing),

(xii) the US Guaranty and the German Guaranty; and

 

Schedule 3.1 – Page 1



--------------------------------------------------------------------------------

(xiii) a letter, in form and substance satisfactory to Agent, from JPMorgan
Chase Bank, N.A., in its capacity as administrative agent under the credit
facility described in clause (a) of the definition of Existing Credit Facility
(“Existing Agent”) to Parent respecting the amount necessary to repay in full
all of the obligations of Parent and its Subsidiaries owing under the credit
facility described in clause (a) of the definition of Existing Credit Facility
and obtain a release of all of the Liens existing in favor of Existing Agent
granted in connection with such Existing Credit Facility on the assets of Parent
and its Subsidiaries, together with termination statements and other
documentation evidencing the termination by Existing Agent of such Liens on the
properties and assets of Parent and its Subsidiaries;

(e) Agent shall have received a certificate from the Secretary or, in the case
of a German entity, the managing director (Geschäftsführer) of each Loan Party
(i) attesting to the resolutions of such Loan Party’s board of directors or, in
the case of a German entity, such Loan Party’s shareholders, authorizing its
execution, delivery, and performance of the Loan Documents to which it is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;

(f) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, which Governing
Documents shall be (i) certified by the Secretary of such Loan Party or, in the
case of a German entity, the managing director (Geschäftsführer) of such Loan
Party, and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 10 days prior to the Closing Date)
by the appropriate governmental official;

(g) Agent shall have received a certificate of status with respect to each US
Loan Party, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

(h) Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(i) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be satisfactory to Agent;

(j) [Reserved];

(k) Agent shall have received opinion of the Loan Parties’ United States and
German counsel in form and substance satisfactory to Agent;

(l) Borrowers shall have Aggregate Excess Availability of at least $80,000,000
and US Aggregate Excess Availability of at least $60,000,000, in each case after

 

Schedule 3.1 – Page 2



--------------------------------------------------------------------------------

giving effect to the initial extensions of credit under the Agreement and the
payment of all fees and expenses required to be paid by Borrowers on the Closing
Date under the Agreement or the other Loan Documents;

(m) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Parent’s and its
Subsidiaries’ books and records and verification of Loan Parties’
representations and warranties to Lender Group, (ii) an inspection of each of
the locations where Loan Parties’ Inventory is located, and (iii) a review of
Parent’s and its Subsidiaries’ material agreements, in each case, the results of
which shall be satisfactory to Agent;

(n) (i) Agent shall have completed (x) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and (y) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals, the results of which shall be satisfactory
to Agent, and (ii) each Lender shall have completed its “know-your customer” due
diligence to the satisfaction of such Lender;

(o) Agent shall have received an appraisal of the Net Liquidation Percentage
applicable to Loan Parties’ Inventory, an appraisal of Loan Parties’ Equipment
to determine the Net Orderly Liquidation Value thereof and an appraisal of US
Loan Parties’ Real Property to determine the Fair Market Value thereof, the
results of which shall be satisfactory to Agent;

(p) Receipt by Agent of (i) pro forma historical financial statements reflecting
the separation of the crane business and food service equipment business for
fiscal year 2014 and for each of the nine month periods ending September 30,
2014 and September 30, 2015, in each case in form and substance satisfactory to
Agent and Lenders, (ii) opening balance sheets for each of the crane business
and food service equipment business, together with a reconciliation to the
pre-separation balance sheet, (iii) five year projections with underlying
assumptions (for each of the crane business and food service equipment business
on a standalone basis and on a monthly basis for the first two years) for US
Borrowers and their subsidiaries and (iv) such other financial information
regarding Parent and its Subsidiaries as Agent shall reasonably request in each
case, in form and substance satisfactory to Agent and Lenders;

(q) Receipt of title insurance policies, together with endorsements thereto and
ALTA surveys certified to Agent, and Phase I reports, in each case with respect
to Eligible Real Property of Borrowers, in form and substance satisfactory to
Agent and the Lenders;

(r) The terms of the Corporate Separation Plan (including the resulting
corporate structure) shall be satisfactory to Agent and Lenders and the
transactions contemplated by the Corporate Separation Plan shall have been
consummated, or shall be consummated concurrently with the initial funding
hereunder, including without limitation the spinoff of the foodservice equipment
business, the payment of a dividend by the foodservice equipment business to the
Company of at least $1,250,000,000 and the issuance of the Notes and receipt by
the Company of proceeds of the Notes of at least $250,000,000;

 

Schedule 3.1 – Page 3



--------------------------------------------------------------------------------

(s) The terms of the Notes Documents shall be satisfactory to Agent and Lenders
and the agent for such bond or note holders shall have executed and delivered an
intercreditor agreement with Agent, in form and substance satisfactory to Agent
and Lenders, and an intercreditor agreement with the ARS Agent, in form and
substance satisfactory to ARS Agent;

(t) The ARS Facility Documents shall have been executed and delivered and shall
be in form and substance satisfactory to Agent;

(u) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents;

(w) Agent shall have received copies of each of the Notes Documents, the ARS
Facility Documents and the Corporate Separation Documents, together with a
certificate of the Secretary of Administrative Borrower certifying each such
document as being a true, correct, and complete copy thereof;

(x) Agent shall have received a solvency certificate, in form and substance
satisfactory to it, certifying as to the solvency of the Loan Parties taken as a
whole (and, in the case of each German Loan Party, a certification issued by the
managing director (Geschäftsführer) of such German Loan Party with respect to
the solvency of such German Loan Party individually);

(y) Parent and each of its Subsidiaries shall have received all governmental and
third party approvals (including shareholder approvals, Hart-Scott-Rodino
clearance and other consents) necessary or, in the reasonable opinion of Agent,
advisable in connection with the Agreement or the transactions contemplated by
the Loan Documents, which shall all be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the Credit Agreement or the transactions
contemplated by the Loan Documents.

(z) Parent and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Parent or its Subsidiaries of the
Loan Documents or with the consummation of the transactions contemplated
thereby; and

(aa) all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

Schedule 3.1 – Page 4



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Revolving Loans assigned
hereunder, as reflected on Assignor’s books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States



--------------------------------------------------------------------------------

certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 if
required by the Credit Agreement, (c) the receipt of any required consent of the
Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, AND JURY TRIAL WAIVER SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

as Assignor

By  

 

Name:   Title:  

[NAME OF ASSIGNEE]

as Assignee

By  

 

Name:   Title:  

 

ACCEPTED THIS      DAY OF     WELLS FARGO BANK, NATIONAL ASSOCIATION   a
national banking association, as Agent   By  

 

  Name:     Title:     [THE MANITOWOC COMPANY, INC., a Wisconsin corporation, as
Administrative Borrower]   By:  

 

  Name:  

 

  Title:]1  

 

 

 

 

1  If required pursuant to the Terms of the Credit Agreement

 

-3-



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.   The Manitowoc Company, Inc., a Wisconsin corporation, Manitowoc Cranes,
LLC, a Wisconsin limited liability company, Grove U.S. L.L.C., a Delaware
limited liability company, and Manitowoc Crane Group Germany GmbH, a German
limited liability company (Gesellschaft mit beschränkter Haftung) 2.   Name and
Date of Credit Agreement:   Credit Agreement dated as of March 3, 2016, by and
among the Borrowers, the lenders party thereto as “Lenders”, Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers 3.   Date of
Assignment Agreement:                           4.   Amounts:      (a)  
Assigned Amount of US Revolver Commitment    $                       (b)  
Assigned Amount of US Revolving Loans    $                       (c)   Assigned
Amount of German Revolver Commitment    $                       (d)   Assigned
Amount of German Revolving Loans    $                     5.   Settlement Date:
                          6.   Purchase Price    $                     7.  
Notice and Payment Instructions, etc.

 

  Assignee:     Assignor:  

 

   

 

 

 

   

 

 

 

   

 



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING BASE CERTIFICATE

FINAL

Summary Page Borrowing Base Certificate

 

Date       Name    The Manitowoc Company, Inc.    Inventory as of      

 

The undersigned, The Manitowoc Company, Inc., Manitowoc Cranes, LLC, Grove U.S.
L.L.C., and Manitowoc Crane Group Germany GmbH (“Borrowers”), pursuant to that
certain Credit Agreement dated as of                      (as amended, restated,
modified, supplemented, refinanced, renewed, or extended from time to time, the
“Credit Agreement”), entered into among Borrower, the lenders signatory thereto
from time to time and Wells Fargo Bank, N.A. as the arranger and administrative
agent (in such capacity, together with its successors and assigns, if any, in
such capacity, “Agent”), hereby certifies to Agent that the following items,
calculated in accordance with the terms and definitions set forth in the Credit
Agreement for such items are true and correct, and that Borrower is in
compliance with and, after giving effect to any currently requested Advances,
will be in compliance with, the terms, conditions, and provisions of the Credit
Agreement.

 

Inventory

 

Inventory Balance Assigned to Wells Fargo Capital Finance

     

 

             Less Ineligibles (detailed on page 3)

     

 

Eligible Inventory

     

 

Inventory Available before Sublimit(s)

     

 

Available Inventory after Sublimit(s)

     

 

 

Fixed Assets

 

Real Estate Assigned to Wells Fargo Capital Finance before Amortization

     

 

Real Estate Monthly Amoritization

     

 

Eligible Real Estate after Amortization

   —     

 

Real Estate Line Advance Rate

   60%

Availability from Real Estate Line of Credit

     

 

NOLV of Equipment Assigned to Wells Fargo Capital Finance

     

 



--------------------------------------------------------------------------------

Less: Ineligibles (Equipment Outside Germany)

  

Liened Items

     

 

Eligible NOLV of Equipment Assigned to Wells Fargo Capital Finance

   —     

 

Eligible Monthly Amortization

   —     

 

Eligible Equipment after Amortization

     

 

Equipment Line Advance Rate

   85%

Availability from Equipment Line of Credit

     

 

Reserves

  

12% Gross German Eq. Liquidation Reserve

  

Total Reserves Calculated before the Credit Line

   —     

 

Availability from RE/Equip. Line of Credit

   —     

 

45,000,000.00

   Total Real Estate/Equipment Availability    —     

 

                                                                               
  Fixed Asset Suppressed Availability    —     

 

Total Collateral Availability    —     

 

                                                                               
                      Suppressed Availability    —     

 

Availability before Reserves                     Total Credit Line:
225,000,000.00

   —     

 

Reserves (Potential)   

US/German Rent Reserves

     

 

German Rent Reserve (Leases – 24 Months)

     

 

German Inventory Liquidation Reserve (12%)

     

 

Wisconsin Wage Reserve

     

 

Customer Deposit Reserve

     

 

$40MM Inv Availability Sublimit (Germany)

     

 

Liened Chassis/De Lage Reserve

     

 

Other Reserve

     

 

Total Reserves Calculated after the Credit Line

   —     

 

Total Availability after Reserves before Loan Balance and LCs

   —     

 

 

2



--------------------------------------------------------------------------------

Letter of Credit Balance                                          
                   As of: 1/31/16

     

 

Loan Ledger Balance                                          
                       As of: 1/0/00

   —     

 

Total Outstanding – Due to $15MM line reserve, total borrowings cannot exceed
$210MM.

   —     

 

ABL Availability

   —     

 

ARS Availability

   —     

 

Total ARS and ABL Availability

   —     

 

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

 

Authorized Signer

 

3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF BANK PRODUCT PROVIDER LETTER AGREEMENT

[Letterhead of Specified Bank Products Provider]

[Date]

Wells Fargo Bank, N.A., as Agent

10 South Wacker Drive, 13th Floor

Chicago, Illinois 60606

Attention: Relationship Manager for The Manitowoc

             Company, Inc. - Cranes

Fax No.: (312) 332-0424

Reference is made to that certain Credit Agreement dated as of March 3, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among The Manitowoc Company, Inc., a Wisconsin
corporation (“Parent”), Manitowoc Cranes, LLC, a Wisconsin limited liability
company (“Cranes”), Grove U.S. L.L.C., a Delaware limited liability company
(“Grove”; Parent, Cranes and Grove are collectively, the “US Borrowers” and
individually, a “US Borrower”), and Manitowoc Crane Group Germany GmbH, a German
limited liability company (Gesellschaft mit beschränkter Haftung) (“German
Borrower”; US Borrowers and German Borrower are collectively, the “Borrowers”
and individually, a “Borrower”), the lenders party thereto as “Lenders” (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), and Wells Fargo Bank, National Association, a
national banking association (“Wells Fargo”), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”) dated as of
                     by and between [Lender or Affiliate of Lender] (the
“Specified Bank Products Provider”) and [identify the Loan Party or Subsidiary].

1. Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.20 and Section 17.5 (collectively such
sections are referred to herein as the “Agency Provisions”), including, as
applicable, the defined terms used therein, and agrees to be bound by the
provisions thereof. Specified Bank Products Provider and Agent each agree that
the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and



--------------------------------------------------------------------------------

govern, mutatis mutandis, the relationship between the Agent, on the one hand,
and the Specified Bank Product Provider with respect to the Bank Products
provided pursuant to the Specified Bank Product Agreement[s], on the other hand.

2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Sections 2.4(b)(ii), 14.1, 15, and 17.5 of the Credit Agreement, including, as
applicable, the defined terms used therein, and agrees to be bound by the
provisions thereof. Without limiting the generality of any of the foregoing
referenced provisions, Specified Bank Product Provider understands and agrees
that its rights and benefits under the Loan Documents consist solely of it being
a beneficiary of the Liens and security interests granted to Agent and the right
to share in proceeds of the Collateral to the extent set forth in the Credit
Agreement.

3. Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the liabilities and obligations (and mark-to-market exposure) of Borrower and
the other Loan Parties in respect of the Bank Products provided by Specified
Bank Products Provider pursuant to the Specified Bank Products Agreement[s]. If
Agent does not receive such written report within the time period provided
above, Agent shall be entitled to assume that the reasonable determination of
the liabilities and obligations of Borrower and the other Loan Parties with
respect to the Bank Products provided pursuant to the Specified Bank Products
Agreement[s] is zero.

4. Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserve Amount.

5. Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Administrative Borrower, the
obligations and liabilities of Borrower and the other Loan Parties to Specified
Bank Product Provider in respect of Bank Products evidenced by the Specified
Bank Product Agreement[s] shall constitute Bank Product Obligations of [US Loan
Parties][German Loan Parties] (and which, in turn, shall constitute
Obligations), and Specified Bank Product Provider shall constitute a Bank
Product Provider until such time as Specified Bank Products Provider or its
Affiliate is no longer a Lender. Specified Bank Products Provider acknowledges
that other Bank Products (which may or may not be Specified Bank Products) may
exist at any time.

 

-2-



--------------------------------------------------------------------------------

6. Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to Borrowers, shall be mailed, sent,
or delivered to Administrative Borrower in accordance with Section 11 in the
Credit Agreement, and, if to Specified Bank Products Provider, shall be mailed,
sent or delivered to the address set forth below, or, in each case as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

 

If to Specified Bank

Products Provider:

 

 

    

 

    

 

     Attn:   

 

     Fax No.   

 

  

7. Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that no Borrower may assign this agreement or any rights or duties hereunder
without the other parties’ prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.

8. Governing Law. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE AND JURY TRIAL WAIVER SET FORTH IN SECTION 12 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

[signature pages to follow]

 

-3-



--------------------------------------------------------------------------------

Sincerely, [SPECIFIED BANK PRODUCTS PROVIDER] By:  

 

Name:  

 

Title:  

 

 

-4-



--------------------------------------------------------------------------------

Acknowledged, accepted, and agreed

as of the date first written above:

THE MANITOWOC COMPANY, INC., as Administrative Borrower By:  

 

Name:  

 

Title:  

 

 

-5-



--------------------------------------------------------------------------------

Acknowledged, accepted and agreed as of the date first written above: WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Name:  

 

Title:  

 

 

-6-



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Administrative Borrower’s letterhead]

 

To: Wells Fargo Bank, National Association

10 South Wacker Drive, 13th Floor

Chicago, Illinois 60606

Attn: Relationship Manager for The Manitowoc

Company, Inc. - Cranes

 

  Re: Compliance Certificate dated             ,         

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 3, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among The Manitowoc Company, Inc., a Wisconsin
corporation as parent, (“Parent”), Manitowoc Cranes, LLC a Wisconsin limited
liability company (“Cranes”), Grove U.S. L.L.C., a Delaware limited liability
company (“Grove”; Parent, Cranes and Grove are collectively, the “US Borrowers”
and individually, a “US Borrower”), and Manitowoc Crane Group Germany GmbH, a
German limited liability company (Gesellschaft mit beschränkter Haftung)
(“German Borrower”; US Borrowers and German Borrower are collectively, the
“Borrowers” and individually, a “Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”) and Wells Fargo Bank,
National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, the “Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies as of the date hereof that:

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Parent and its Subsidiaries as of the date set forth
therein.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.



--------------------------------------------------------------------------------

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Parent
and/or its Subsidiaries have taken, are taking, or propose to take with respect
thereto.

4. Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Parent and its Subsidiaries set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.

5. Schedule 4 hereof contains a calculation of the Fixed Charge Coverage Ratio
of Parent and its Subsidiaries for the applicable period to which the financial
information attached as Schedule 1 hereto pertains. A Covenant Testing Period
[was/was not] in effect as of the last day of such period. [The financial
covenant in Section 7(a) of the Credit Agreement is not tested as of such date
because a Covenant Testing Period was not in effect as of such date, but if such
financial covenant were being tested, Parent and its Subsidiaries [would/would
not] be in compliance with such covenant.] [The financial covenant in
Section 7(a) of the Credit Agreement is tested as of such date, and Parent and
its Subsidiaries [are/are not] in compliance with such financial covenant.]1

 

 

1  A calculation of the Fixed Charge Coverage Ratio is to be included on
Schedule 4, regardless of whether a Covenant Testing Period is in effect. Insert
third sentence if a Covenant Testing Period is not in effect, fourth sentence if
a Covenant Testing Period is in effect.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of             ,         .

 

THE MANITOWOC COMPANY, INC., a Wisconsin corporation, as Administrative Borrower
By:  

 

Name:  

 

Title:  

 

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants

Fixed Charge Coverage Ratio.

Parent and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
month-end basis, for the 12 month period ending              , 20    , is
    :1.0, which ratio [is/is not] greater than or equal to the ratio set forth
in Section 7(a) of the Credit Agreement for the corresponding period.



--------------------------------------------------------------------------------

EXHIBIT N-1

FORM OF NON-BASE RATE NOTICE

Wells Fargo Bank, N.A., as Agent

under the below referenced Credit Agreement

10 South Wacker Drive, 13th Floor

Chicago, Illinois 60606

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement dated as of March 3,
2016 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among The Manitowoc Company, Inc., a
Wisconsin corporation (“Parent”), Manitowoc Cranes, LLC, a Wisconsin limited
liability company (“Cranes”), Grove U.S. L.L.C., a Delaware limited liability
company (“Grove”; Parent, Cranes and Grove are collectively, the “US Borrowers”
and individually, a “US Borrower”), and Manitowoc Crane Group Germany GmbH, a
German limited liability company (Gesellschaft mit beschränkter Haftung)
(“German Borrower”; US Borrowers and German Borrower are collectively, the
“Borrowers” and individually, a “Borrower”), the lenders party thereto as
“Lenders”, and Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

This Non-Base Rate Notice represents [US Borrowers’/German Borrower’s] request
to elect the Non-Base Rate Option with respect to outstanding [US Revolving
Loans]/[German Revolving Loans] in [Euros][Dollars]] in the amount of $        
(the “Non-Base Rate Advance”)[, and is a written confirmation of the telephonic
notice of such election given to Agent].

The Non-Base Rate Advance will have an Interest Period of [1, 2, 3, or 6]
month(s) commencing on                     .

This Non-Base Rate Notice further confirms Borrowers’ acceptance, for purposes
of determining the rate of interest based on the Non-Base Rate under the Credit
Agreement, of the Non-Base Rate as determined pursuant to the Credit Agreement.

Administrative Borrower represents and warrants that (i) as of the date hereof,
the representations and warranties of Parent and its Subsidiaries contained in
this Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Agent

Page 2

 

any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date), (ii) each of the
covenants and agreements contained in any Loan Document have been performed (to
the extent required to be performed on or before the date hereof or each such
effective date)), and (iii) no Default or Event of Default has occurred and is
continuing on the date hereof, nor will any thereof occur after giving effect to
the request above.



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Agent

Page 3

 

Dated:                      THE MANITOWOC COMPANY, INC., a Wisconsin
corporation, as Administrative Borrower By:  

 

Name:  

 

Title:  

 

 

Acknowledged by: WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Agent By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT P-1

FORM OF PERFECTION CERTIFICATE

Reference is hereby made to (a) that certain Credit Agreement dated as of
March 3, 2016 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among THE MANITOWOC COMPANY, INC.,
a Wisconsin corporation (“Parent”), MANITOWOC CRANES, LLC, a Wisconsin limited
liability company (“Cranes”), GROVE U.S. L.L.C., a Delaware limited liability
company (“Grove”), Manitowoc Crane Group Germany GmbH (“Cranes Germany”; Parent,
Cranes, Grove and Cranes Germany are collectively “Borrowers” and individually,
a “Borrower”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), in its capacity as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”) and (b) that
certain Guaranty and Security Agreement dated as of 3, 2016 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”) by and among Parent and certain of Parent’s
Subsidiaries, each as “Grantor”, and Agent.

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement. Any terms (whether
capitalized or lower case) used in this Perfection Certificate that are defined
in the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided that to the extent
that the Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern. As used herein, the term “Loan
Parties” shall mean the “Loan Parties” as that term is defined in the Credit
Agreement and include Parent and its US and German Subsidiaries and “Code” shall
mean the “Code” as that term is defined in the Guaranty and Security Agreement.

The undersigned, the                      of Parent, hereby certifies (in my
capacity as                      and not in my individual capacity) to Agent and
each of the other members of the Lender Group and the Bank Product Providers as
follows as of March 3, 2016:

1. Names.

(a) The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party. Each Loan Party has qualified
to do business in the states listed on Schedule 1(a).

(b) Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.



--------------------------------------------------------------------------------

(c) Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.

2. Chief Executive Offices and Other Collateral Locations. The chief executive
office of each Loan Party is located at the address set forth in Schedule 2
hereto, and except as otherwise listed, such chief executive office has not been
located at any other address during the past five (5) years. Schedule 2 hereto
sets forth all of the locations where each Loan Party maintains (or within the
past four months has maintained) any equipment, inventory or other tangible
personal property.

3. Real Property.

(a) Attached hereto as Schedule 3(a) is a list of all (i) Real Property (as
defined in the Guaranty and Security Agreement) of each Loan Party, (ii) filing
offices for any mortgages encumbering the Real Property or to encumber, the Real
Property as of the Closing Date, (iii) common names, addresses and uses of each
parcel of Real Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described on
Schedule 3(a) attached hereto: (A) no Loan Party has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 3(a) and (B) no Loan
Party has any leases which require the consent of the landlord, tenant or other
party thereto to the transactions contemplated by the Loan Documents.

(b) Schedule 3(b) sets forth all third parties (“Bailees”) with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state). Schedule 3(b) also identifies whether such
third party is a consignee, processor, warehouseman, freight forwarder/customs
broker or other type of bailee.

(c) Schedule 3(c) sets forth a description of each arrangement pursuant to which
Collateral of third parties is consigned to, otherwise in the possession of, a
Loan Party.

4. Extraordinary Transactions. Schedule 4 attached hereto describes any
acquisitions by a Loan Party of the businesses or assets of a Person outside the
ordinary course of business in the past five years. Except for those purchases,
mergers, acquisitions, consolidations, and other transactions described on
Schedule 4 attached hereto, all of the Collateral has been originated by each
Loan Party in the ordinary course of business or consists of goods which have
been acquired by such Loan Party in the ordinary course of business from a
person in the business of selling goods of that kind, or was not originated in
the past five years.

 

-2-



--------------------------------------------------------------------------------

5. File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of certified file search reports from (a) the Uniform Commercial Code
filing offices (i) in each jurisdiction of formation identified in Section 1(a)
and in each location identified Section 2 with respect to each legal name set
forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or
Schedule 3 relating to any of the transactions described in Schedule 1(c) or
Schedule 4 with respect to each legal name of the person or entity from which
each Loan Party purchased or otherwise acquired any assets and (b) each filing
office in each real estate recording office identified on Schedule 3(a) for any
Real Property Collateral.1 A true copy of each financing statement, including
judgment and tax liens, bankruptcy and pending lawsuits or other filing
identified in such file search reports has been delivered to Agent.

6. UCC Filings. The financing statements (duly authorized by each Loan Party
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 relating to the Guaranty and Security Agreement or the
Real Property, are in the appropriate forms for filing in the filing offices in
the jurisdictions identified in Schedule 6 hereof.

7. Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral (as defined in the Guaranty
and Security Agreement) granted, assigned or pledged to Agent pursuant to the
Guaranty and Security Agreement or any other Loan Document. No other filings or
actions are required to create, preserve, protect and perfect the security
interests in the Collateral granted, assigned or pledged to Agent pursuant to
the Loan Documents.

8. Termination Statements. Attached hereto as Schedule 8 are the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 8 hereto with respect to each Lien described
therein.

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party and its Subsidiaries and the
record and beneficial owners of such Equity Interests. Also set forth on
Schedule 9(a) is each equity investment of each Loan Party that represents 50%
or less of the equity of the entity in which such investment was made. Attached
hereto as Schedule 9(b) is a true and correct organizational chart of Borrower
and its Subsidiaries.

10. Instruments and Chattel Paper. Attached hereto as Schedule 10 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party having an aggregate value or face amount in excess of $250,000, including
all intercompany notes between or among any two or more Loan Parties or any of
their Subsidiaries.

 

 

1  Please note that the list of real estate locations that need to be searched
shall be determined after Schedule 3(a) is provided.

 

-3-



--------------------------------------------------------------------------------

11. Intellectual Property.

(a) Schedule 11(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 11(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 11(a) provides a complete and correct list of all registered Trademarks
(as defined in the Guaranty and Security Agreement) owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.

(b) Schedule 11(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party;

(c) Attached hereto as Schedule 11(c) in proper form for filing with the United
States Patent and Trademark Office and United States Copyright Office (as
applicable) are the filings necessary to preserve, protect and perfect the
security interests in the United States Trademarks, United Patents, United
States Copyrights and Intellectual Property Licenses set forth on Schedule 11(a)
and Schedule 11(b), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all commercial tort claims that exceed $250,000 held by each Loan Party,
including a brief description thereof.

13. Deposit Accounts and Securities Accounts. Attached hereto as Schedule 13 is
a true and complete list of all Deposit Accounts and Securities Accounts (each
as defined in the Guaranty and Security Agreement) maintained by each Loan
Party, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$250,000.

 

-4-



--------------------------------------------------------------------------------

15. Other Assets: A Loan Party owns the following kinds of assets:

 

Aircraft:    Yes  ¨    No  ¨ Vessels, boats or ships:    Yes  ¨    No  ¨
Railroad rolling stock:    Yes  ¨    No  ¨ Motor Vehicles or similar titled
collateral.    Yes  ¨    No  ¨

If the answer is yes to any of these other types of assets, please describe on
Schedule 15.

[The Remainder of this Page has been intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of             , 2015.

 

 

By  

 

Name:   Title:  

 

-6-



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered

Organization

(Yes/No)

 

Organizational

Number2

 

Federal Taxpayer
Identification

Number

 

Jurisdiction of
Formation

                             

 

 

2  If none, so state.



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Names

 

Loan Party/Subsidiary

 

Prior Name

 

Date of Change

               



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Loan

Party/Subsidiary

 

Name of Entity

 

Action

   Date of
Action    State of
Formation    List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years                                                                     
                                               

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Loan

Party/Subsidiary

 

Address

 

County

   State                                          

Other Collateral Locations

 

Loan

Party/Subsidiary

 

Address

 

County

   State                                          



--------------------------------------------------------------------------------

Schedule 3(a)

Real Property

 

Entity of
Record

 

Common
Name and
Address

 

Owned,
Leased or
Other
Interest

 

Landlord /
Owner if
Leased or
Other
Interest

 

Description
of Lease or
Other
Documents
Evidencing
Interest

 

Purpose/

Use

 

Improvements
Located on
Real Property

 

Legal
Description

 

Encumbered
or to be
Encumbered
by Mortgage

 

Filing

Office for
Mortgage

 

Option to
Purchase/Right of
First Refusal

[                    ]   [                    ]   [                    ]  
[                    ]   [                    ]   [                    ]  
[                    ]   [SEE EXHIBIT A-[                    ] ATTACHED HERETO]
  [YES/NO]   [                    ]   [YES/NO]                    



--------------------------------------------------------------------------------

Schedule 3(a)

Real Property (cont.)

Required Consents; Loan Party Held Landlord/ Grantor Interests

I. Landlord’s / Tenant’s Consent Required

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]



--------------------------------------------------------------------------------

Schedule 3(b)

Bailees

Consignee

Processor

Warehouseman

Freight Forwarder/Customs Broker

Other



--------------------------------------------------------------------------------

Schedule 3(c)

Arrangements Under Which a Loan Party is a Consignee or Bailee



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

Loan Party/Subsidiary

 

Description of Transaction Including Parties
Thereto

 

Date of

Transaction

           



--------------------------------------------------------------------------------

Schedule 5

Certified File Search Reports

 

Loan

Party/Subsidiary

 

Search Report dated

 

Prepared by

   Jurisdiction                     

See attached.



--------------------------------------------------------------------------------

Schedule 6

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 7

Filings/Filing Offices

 

Type of Filing3

 

Entity

 

Applicable Collateral

Document

[Mortgage, Security

Agreement or Other]

   Jurisdictions                            

 

 

3  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.



--------------------------------------------------------------------------------

Schedule 8

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured

Party

   Type of Collateral    UCC-1
File Date    UCC-1
File
Number                                                    



--------------------------------------------------------------------------------

Schedule 9(a)

(a) Equity Interests of Loan Parties and Subsidiaries

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

   No. Shares/Interest    Percent
Pledged                                        

(b) Other Equity Interests



--------------------------------------------------------------------------------

Schedule 9(b)

Organizational Chart



--------------------------------------------------------------------------------

Schedule 10

Instruments and Chattel Paper

 

1. Promissory Notes:

 

Entity

 

Principal

Amount

 

Date of

Issuance

   Interest Rate    Maturity Date                              

 

2. Chattel Paper:



--------------------------------------------------------------------------------

Schedule 11(a)

Copyrights, Patents and Trademarks

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER   TITLE  

REGISTRATION

NUMBER

         

Applications:

 

OWNER   APPLICATION NUMBER              

OTHER COPYRIGHTS

Registrations:

 

OWNER   COUNTRY/STATE   TITLE  

REGISTRATION

NUMBER

     

Applications:

 

OWNER   COUNTRY/STATE   APPLICATION NUMBER          



--------------------------------------------------------------------------------

Schedule 11(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

DESCRIPTION

         

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

DESCRIPTION

         

OTHER PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

     

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

     

 

-2-



--------------------------------------------------------------------------------

Schedule 11(a)

Copyrights, Patents and Trademarks (cont.)

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

TRADEMARK

         

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

TRADEMARK

         

OTHER TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK

     

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK

     

 

-3-



--------------------------------------------------------------------------------

Schedule 11(b)

Intellectual Property Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER, IF

ANY

 

DESCRIPTION

                                               



--------------------------------------------------------------------------------

Schedule 11(c)

Intellectual Property Filings



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 13

Deposit Accounts and Securities Accounts

 

OWNER  

TYPE OF

ACCOUNT

 

BANK OR

INTERMEDIARY

 

ACCOUNT

NUMBERS

                       



--------------------------------------------------------------------------------

Schedule 14

Letter of Credit Rights



--------------------------------------------------------------------------------

Schedule 15

Other Assets